 

Exhibit 10.5

 

  Dated   6   May  2020  

 

ROYAL CARIBBEAN CRUISES LTD.
as Borrower

 

SOCIÉTÉ GÉNÉRALE
as Facility Agent

 

BNP PARIBAS, HSBC FRANCE AND SOCIÉTÉ GÉNÉRALE

as Mandated Lead Arrangers

 

and

 

THE BANKS AND FINANCIAL INSTITUTIONS LISTED HEREIN

as Lenders

 

FOURTH AMENDMENT AND RESTATEMENT AGREEMENT

relating to a credit agreement in respect of the financing of the acquisition of
m.v. Harmony of the Seas (ex hull no. A34)

 

[tm2018985d2_ex10-5img001.jpg] 

 



 

 

 

Contents

 

Clause Page     1   Definitions 1     2   Amendments to Principal Agreement 2  
  3   Representations and warranties 2     4   Conditions 3     5   Fees, Costs
and expenses 3     6   Miscellaneous and notices 4     Schedule 1 The Mandated
Lead Arrangers and the Lenders 5     Schedule 2 Conditions Precedent 8    
Schedule 3 Form of Amended and Restated Facility Agreement 9     Schedule 4 Form
of Deferred Tranche Effective Date certificate 10

 



 

 

 

THIS FOURTH AMENDMENT AND RESTATEMENT AGREEMENT is dated 6 May 2020 and made
BETWEEN:

 

(1)ROYAL CARIBBEAN CRUISES LTD. as Borrower;

 

(2)SOCIÉTÉ GÉNÉRALE as Facility Agent;

 

(3)BNP PARIBAS, HSBC FRANCE AND SOCIÉTÉ GÉNÉRALE as Mandated Lead Arrangers; and

 

(4)THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 herein as Lenders.

 

WHEREAS:

 

(A)This Agreement is supplemental to a credit agreement dated 9 July 2013 (as
amended and restated by amendment and restatement agreements dated 15 April 2014
and 15 January 2016, as further amended by an amendment agreement dated 27 June
2016 and as further amended and restated by an amendment and restatement
agreement dated 15 August 2019, the Principal Agreement) in respect of the
financing of the acquisition of m.v. Harmony of the Seas (ex hull no. A34) and
made between, amongst others, the Borrower, the Facility Agent, the Mandated
Lead Arrangers and the Lenders and subject to the conditions of which each of
the Lenders agreed to advance (and have advanced) its respective Commitment of
an aggregate amount not exceeding the Maximum Loan Amount (the Loan).

 

(B)The Borrower has by a consent request letter dated 16 April 2020 relating to
the "Cruise Debt Holiday Principles" (the Principles) requested that the
Principles be reflected in the Principal Agreement and that accordingly the
Principal Agreement be amended and restated on the basis set out in this
Agreement to include (i) certain matters contemplated by the Principles and (ii)
in addition certain other matters requested by the Borrower in order for the
Principal Agreement to reflect certain changes that were agreed in connection
with the amended Bank of Nova Scotia Agreement (as defined in the consent
request letter).

 

(C)The Lenders have agreed to the matters requested in the letter referred to in
recital (B) above, including the deferral of any scheduled repayments of
principal of the Loan arising during the Deferral Period, on the basis set out
in the Facility Agreement (as such terms are defined below).

 

NOW IT IS HEREBY AGREED as follows:

 

1Definitions

 

1.1Defined expressions

 

Words and expressions defined in the Principal Agreement and, with effect from
the Deferred Tranche Effective Date, the Facility Agreement shall unless the
context otherwise requires or unless otherwise defined herein, have the same
meanings when used in this Agreement.

 

1.2Definitions

 

In this Agreement, unless the context otherwise requires:

 

Deferral Period means the period from 1 April 2020 to 31 March 2021 (inclusive).

 

Deferred Tranche Effective Date means the date specified as the “Deferred
Tranche Effective Date” in the certificate signed by the Facility Agent in
accordance with clause 4.3, which

  



1

 

 



confirmation the Facility Agent shall be under no obligation to give if a
Default or a Mandatory Prepayment Event shall have occurred for which relief is
not provided in the Principles.

 

Facility Agreement means the Principal Agreement as amended, supplemented and
restated by this Agreement.

 

Information Package has the meaning given to such term in the form of the
amended and restated Facility Agreement set out in Schedule 3.

 

Party means each of the parties to this Agreement.

 

1.3Principal Agreement

 

References in the Principal Agreement to “this Agreement” shall, with effect
from the Deferred Tranche Effective Date and unless the context otherwise
requires, be references to the Principal Agreement as amended by this Agreement
and words such as “herein”, “hereof”, “hereunder”, “hereafter”, “hereby” and
“hereto”, where they appear in the Principal Agreement, shall be construed
accordingly.

 

1.4Headings

 

Clause headings and the table of contents are inserted for convenience of
reference only and shall be ignored in the interpretation of this Agreement.

 

1.5Designation as a Finance Document

 

This Agreement is designated as a Finance Document.

 

2Amendments to Principal Agreement

 

2.1Amendments to Principal Agreement

 

The Principal Agreement shall, with effect on and from the Deferred Tranche
Effective Date, be (and it is hereby) amended and restated so as to read in
accordance with the form of the amended and restated Facility Agreement set out
in Schedule 3 and (as so amended) will continue to be binding upon each Party
hereto in accordance with its terms as so amended and restated.

 

2.2Continued force and effect

 

Save as amended by this Agreement, the provisions of the Principal Agreement
shall continue in full force and effect and each of the Principal Agreement and
this Agreement shall be read and construed as one instrument.

 

3Representations and warranties

 

The Borrower represents and warrants that each of the representations contained
in section 7 of the Facility Agreement (excluding those in clause 7.11) shall be
deemed repeated by the Borrower (by reference to the facts and circumstances
then existing) at the date of this Agreement and at the Deferred Tranche
Effective Date, by reference to the facts and circumstances then pertaining, as
if references to the Finance Documents include this Agreement.

 



2

 

 

 

4  Conditions

 

4.1  Documents and evidence

 

The agreement of the Parties referred to in clause 2 shall be subject to the
receipt by the Facility Agent or its duly authorised representative of the
documents and evidence specified in Schedule 2, in each case in form and
substance satisfactory to the Facility Agent.

 

4.2  General conditions precedent

 

The agreement of the Parties referred to in clause 2 shall be subject to the
further conditions that on the Deferred Tranche Effective Date:

 

(a)the representations and warranties of Borrower contained in clause 3 are true
and correct in all material respects (except for such representations and
warranties that are qualified by materiality or non-existence of a material
adverse effect which shall be accurate in all respects) on and as of each such
time as if each was made with respect to the facts and circumstances existing at
such time; and

 

(b)no Event of Default or Mandatory Prepayment Event shall have occurred and be
continuing or would result from the amendment of the Principal Agreement
pursuant to this Agreement.

 

4.3  Deferred Tranche Effective Date certificate

 

Upon fulfilment or waiver of the conditions in this clause 4, the Facility Agent
shall sign a certificate in the form set out in Schedule 4 confirming that the
Deferred Tranche Effective Date has occurred and such certificate shall be
binding on all Parties.

 

5  Fees, Costs and expenses

 

5.1  Fee Letters

 

The Borrower agrees to pay to the Facility Agent and the Lenders the fees in the
amount and at the time agreed in the Fee Letters entered into in connection with
this Agreement.

 

5.2  Out-of-pocket cost and expenses

 

The Borrower agrees to pay on demand, on an after-tax basis, all costs and
expenses in connection with:

 

(a)the preparation, execution and delivery of; and

 

(b)the administration, modification and amendment of,

 

this Agreement and all other documents to be delivered hereunder or thereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
Norton Rose Fulbright LLP as the legal adviser to the Lenders and the Facility
Agent.

 

5.3  BpiFAE Premium

 

The Borrower shall (as contemplated by section 3.4.2 of the Principles) pay any
additional BpiFAE Premium payable in respect of the matters contemplated by this
Agreement and the Principles in the agreed amount prior to the first advance (or
deemed advance) of the Deferred Tranche in accordance with Recital (D) and
clause 3.7 of the Facility Agreement, it being agreed that if the Borrower does
not make such payment in accordance with this clause 5.3, a Mandatory Prepayment
Event shall occur under clause 11.1(p) of the Facility Agreement, which will
result in the cancellation of the Commitments in respect of the Deferred Tranche
and the

 



3

 

 

immediate cessation of any waiver granted in connection with the matters
contemplated by the Principles and the Facility Agreement.

 

5.4  Value Added Tax

 

All fees and expenses payable pursuant to this clause 5 shall be paid together
with value added tax or any similar tax (if any) properly chargeable thereon.

 

5.5  Stamp and other duties

 

The Borrower agrees to pay on demand all stamp, documentary, registration or
other like duties or taxes (including any duties or taxes payable by a Party)
imposed on or in connection with this Agreement and shall indemnify the other
Parties against any liability arising by reason of any delay or omission by the
Borrower to pay such duties or taxes.

 

6  Miscellaneous and notices

 

6.1  The provisions of clauses 1.3 (Third Party Rights), 13.4 (Notices), 13.9
(Execution in Counterparts) and 13.14 (Law and Jurisdiction) of the Facility
Agreement shall apply to this Agreement as if they are set out in full and as if
(a) references to each Party are references to each party to this Agreement and
(b) references to the Facility Agreement include this Agreement.

 

6.2  The Parties acknowledge and agree that they may execute this Agreement and
any variation or amendment to the same, by electronic instrument. The Parties
agree that the electronic signatures appearing on the document shall have the
same effect as handwritten signatures and the use of an electronic signature on
this Agreement shall have the same validity and legal effect as the use of a
signature affixed by hand and is made with the intention of authenticating this
Agreement, and evidencing the Parties’ intention to be bound by the terms and
conditions contained herein. For the purposes of using an electronic signature,
the Parties authorise each other to conduct the lawful processing of personal
data of the signers for contract performance and their legitimate interests
including contract management.

 

IN WITNESS whereof the parties to this Agreement have caused this Agreement to
be duly executed on the date first above written.

 



4

 

 

Schedule 1

 

The Mandated Lead Arrangers and the Lenders

 



Name Facility Office and contact details Commitment (%)       BNP Paribas Front
Office (for credit matters)   18.75%   37 place du Marché Saint Honoré      
75001 Paris       France             Attention: Leopoldine de Honnaville        
Alexandre de Vathaire             Phone: +33 1 42 98 20 12         +33 1 42 98
00 29             Email:         leopoldine.dehonnaville@bnpparibas.com        
alexandre.devathaire@bnpparibas.com             Middle Office (for
administrative matters)       Millénaire 4, 35 Rue de la Gare       75019 –
Paris,       CVA05A1 – France             Attention: M. Thierry Anezo        
Estelle Farny       Phone: +33 1 43 16 81 57         +33 1 40 14 59 84          
  Email:         thierry.anezo@bnpparibas.com       estelle.farny@bnpparibas.com
            Back Office (for operational matters)       Millénaire 4, 35 Rue de
la Gare       75019 – Paris,       CVA06A3 – France             Fax: +33 (0) 1
40 14 27 40             Email:           paris.cib.boci.ca.3@bnpparibas.com

 



5

 

 

Name Facility Office and contact details Commitment (%)       Société Générale
189 rue d’Aubervilliers   31.25%   75886 PARIS Cedex 18       France            
Attention: Muriel Baumann         Edouard Rutin             Tel: +33 (0)1 58 98
22 76       +33 (0)1 57 29 37 79             Fax: +33 (0)1 46 92 45 97          
  Email : muriel.baumann@sgcib.com         edouard.rutin@sgcib.com        
par-oper-fin-smo-ext@sgcib.com             and             Attention: Catherine
Ferreira             Tel : +33 (0)1 42 14 48 45             Fax: +33 (0)1 70 71
95 63       Email: catherine.ferreira@sgcib.com        
par-oper-caf-dmt6@sgcib.com           HSBC France HSBC France – Global Banking
Agency     37.50%   Operations (GBAO) Transaction Manager     Unit       103
avenue des Champs Elysées       75008 Paris       France             Attention:
Florencia Thomas         Alexandra Penda             Fax No: +33 1 40 70 28 80  
    Tel No: +33 1 49 52 22 60 /         +33 1 41 02 67 50             Email:
florencia.thomas@hsbc.fr         alexandra.penda@hsbc.fr             Copy to:  
    HSBC France       103 avenue des Champs Elysées       75008 Paris      
France             Attention: Julie Bellais / Céline Karsenty             Tel
No: +33 1 40 70 28 59 /         +33 1 40 70 22 97             Email:       
julie.bellais@hsbc.fr         celine.karsenty@hsbc.fr        

 



6

 

 



Name Facility Office and contact details Commitment (%)       Natixis 68-76 Quai
de la Rappée 75012 PARIS       12.50%         Thibault LANTOINE    
(Thibault.lantoine@natixis.com), Tatiana     JELICIC
(tatiana.jelicic@natixis.com) &     Frédéric MARECHAUX (    
frederic.marechaux@natixis.com)               Lise AZAIZ-BOISBOUVIER
(lise.azaiz-     boisbouvier@natixis.com ), Catherine     MEDAGLIA    
(catherine.medaglia@natixis.com ) et     Benoit DAUGA    
(benoit.dauga@natixis.com )      



 



7

 

 

Schedule 2

Conditions Precedent

 

1  Borrower

 

1.1  A certificate of the Borrower’s Secretary or Assistant Secretary as to the
incumbency and signatures of those of its officers authorised to act with
respect to this Agreement and as to the truth and completeness of the attached
resolutions of its Board of Directors then in full force and effect authorising
the execution, delivery and performance of this Agreement.

 

1.2  A Certificate of Good Standing issued by the relevant Liberian authorities
in respect of the Borrower.

 

2  Legal opinions

 

The Facility Agent shall have received opinions, addressed to the Facility Agent
and each Lender from:

 

2.1  Watson Farley & Williams LLP, counsel to the Borrower, as to Liberian law;
and

 

2.2  Norton Rose Fulbright LLP, counsel to the Facility Agent,

 

or, where applicable, a written approval in principle (which can be given by
email) by any of the above counsel of the arrangements contemplated by this
Agreement and a confirmation that a formal legal opinion will follow promptly
after the Deferred Tranche Effective Date.

 

3  Principles

 

3.1  Final approval of the Principles (including deferral of the instalments of
principal of the Loan due to be repaid during the Deferral Period) by BpiFAE.

 

3.2  Evidence that the Borrower has submitted the Information Package (including
information related to crisis-related liquidity measures) to the Facility Agent
(for providing to BpiFAE), as a basis for the BpiFAE to assess the adequacy of
the Borrower´s crisis-related liquidity measures with regard to utilisation of
the Deferred Tranche in accordance with the terms of the Principal Agreement as
amended and restated by this Agreement.

 

3.3  A letter from the Borrower, signed by its Chief Executive Officer or Chief
Financial Officer, containing a commitment to publish on an annual basis until
the repayment of the Deferred Tranche in full, a publically available
environmental plan that includes (a) an annual measure (in accordance with other
public methodology, including IMO methodology) of the greenhouse gas emissions
of the Borrower and its Subsidiaries (including the emissions of their
respective vessels) for the two years preceding the date of the relevant
publication and (b) the Borrower’s strategy to reduce the group’s greenhouse
emissions, including details of specific measures implemented (or to be
implemented) in order to achieve such reduction.

 

4  Other documents and evidence

 

4.1  Evidence that any process agent appointed pursuant to clause 6.1 of this
Agreement has accepted its appointment.

 

4.2  Execution of the Fee Letters in respect of the Principles and evidence that
any amounts payable in respect of the same and any documented costs and expenses
due from the Borrower under clause 5 of this Agreement have been paid or will be
paid promptly when due or on being demanded.

 



8

 

 

Schedule 3

Form of Amended and Restated Facility Agreement

 



9

 

 

Dated 9 July 2013

as amended and restated by Amendment and Restatement n° 1 dated 15 April 2014

and

as amended and restated by Amendment and Restatement n° 2 dated 15 January 2016

and

as amended by Amendment Agreement no ° 1 dated 27 June 2016

and

as amended and restated by Amendment and Restatement n° 3 dated 15 August 2019

and

as amended and restated by Amendment and Restatement n° 4 dated 6 May 2020

 

ROYAL CARIBBEAN CRUISES LTD.

as Borrower

 

SOCIÉTÉ GÉNÉRALE

as Facility Agent

 

 

BNP PARIBAS

HSBC FRANCE

and

SOCIÉTÉ GÉNÉRALE

as Mandated Lead Arrangers

 

and

 

THE BANKS AND FINANCIAL INSTITUTIONS

from time to time party hereto

as Lenders

 



 

 

FACILITY AGREEMENT

 

in respect of

one (1) Passenger Cruise Vessel

‘Harmony of the Seas’

(ex Hull No. A34)

 



 

 



 

 

 

TABLE OF CONTENTS

 



    Page         1. DEFINITIONS AND INTERPRETATION 1   1.1 Defined Terms 1   1.2
Interpretation 23   1.3 Third Party Rights 25   1.4 Accounting and Financial
Determinations. 25         2. THE FACILITY AND COMMITMENTS 26           2.1 The
Facility 26   2.2 Purpose 26   2.3 Commitments of the Lenders 27   2.4 Voluntary
Cancellation 27   2.5 Cancellation due to Lender Illegality 28   2.6 Delayed
Delivery 28   2.7 Automatic Cancellation 29   2.8 Cancellation for Non–Exercise
Premium 29   2.9 Construction Contract 30   2.10 Independence of Borrower’s
Obligations 30   2.11 Finance Parties’ Rights and Obligations 30         3.
DISBURSEMENT PROCEDURES; BORROWER’S PAYMENT INSTRUCTIONS 30           3.1
Availability of Facility 30   3.2 Delivery of a Drawing Request 31   3.3
Completion of a Drawing Request 31   3.4 Currency and Amount of Disbursement 31
  3.5 Disbursement 31   3.6 Borrower’s Payment Instructions 32   3.7 Deemed
Advance of Deferred Tranche 32         4. CONDITIONS PRECEDENT 32           4.1
Conditions Precedent to Effectiveness. 32   4.2 Conditions Precedent to
Disbursement 34   4.3 Additional Conditions Precedent to Disbursement 37   4.4
Form of Conditions Precedent 37   4.5 Facility Agent’s Responsibility. 38   4.6
Waiver 38   4.7 Deferred Tranche Conditions Precedent 39         5. REPAYMENTS,
PREPAYMENTS, INTEREST AND FEES 40           5.1 Repayments 40   5.2 Prepayment
42   5.3 Interest Provisions 43   5.4 Commitment Fee 45

 



 

 

 

5.5Other Fees 46 5.6Calculation Basis 46 5.7Currency 46     6.EURIBOR-RELATED
PROVISIONS; FUNDING LOSSES; INCREASED CAPITAL COSTS; TAXES; RESERVE COSTS;
PAYMENTS; ETC. 46      6.1EURIBOR Determination; Replacement Reference Banks 46
6.2EURIBOR Lending Unlawful. 47 6.3Market Disruption in respect of a Funded Loan
Portion 47 6.4Market Disruption in respect of an Unfunded Loan Portion 47
6.5Increased Loan Costs, etc. 49 6.6Funding Losses 51 6.7Increased Capital Costs
54 6.8Taxes 55 6.9Reserve Costs 58 6.10Payments 59 6.11No Double Counting 61
6.12Cancellation of Commitment or Prepayment of Affected Lender 61 6.13Funding
Entity 61 6.14Sharing of Payments 61 6.15No Borrower Set-off 63 6.16Finance
Party Set-off 63 6.17Use of Proceeds 63       7.REPRESENTATIONS AND WARRANTIES
65        7.1Organisation, etc. 65 7.2Due Authorisation, Non-Contravention, etc.
66 7.3Government Approval, Regulation, etc. 66 7.4Compliance with Laws 66
7.5Sanctions 67 7.6Validity, etc. 67 7.7No Default, Event of Default or
Mandatory Prepayment Event 67 7.8Litigation 68 7.9The Purchased Vessel 68
7.10Obligations rank pari passu; Liens 68 7.11Withholding, etc. 68 7.12No
Filing, etc. Required 69 7.13No Immunity 69 7.14Investment Company Act 69
7.15Regulation U 69 7.16Accuracy of Information 69 7.17Construction Contract 70
7.18No Winding-up 70 7.19Repetition 70     8.AFFIRMATIVE COVENANTS 70       
8.1Financial Information, Reports, Notices, etc. 71

 



 

 

 

8.2Government Approvals and Other Consents 73

 



 

 

 



  8.3 Compliance with Laws, etc. 73   8.4 The Purchased Vessel 74   8.5
Insurance 75   8.6 Books and Records 76   8.7 Cessation of Business 76   8.8
BpiFAE Insurance Policy Requirements 76   8.9 Further Assurances. 76         9.
NEGATIVE COVENANTS 77           9.1 Business Activities 77   9.2 Indebtedness 77
  9.3 Liens 78   9.4 Financial Condition 80   9.5 Investments 81   9.6
Consolidation, Merger, etc. 81   9.7 Asset Dispositions, etc. 82   9.8 Use of
Proceeds 82   9.9 Construction Contract 82         10. EVENTS OF DEFAULT 82    
      10.1 Listing of Events of Default 82   10.2 Action if Bankruptcy. 86  
10.3 Action if Other Event of Default 86         11. MANDATORY PREPAYMENT EVENTS
86           11.1 Listing of Mandatory Prepayment Events 86   11.2 Mandatory
Prepayment 91         12. THE FACILITY AGENT, MANDATED LEAD ARRANGERS AND
DOCUMENTATION BANK 92           12.1 Appointment and Duties 92   12.2 Indemnity
93   12.3 Funding Reliance, etc. 93   12.4 Exculpation 94   12.5
Successor/Replacement. 95   12.6 Loans by the Facility Agent 96   12.7 Credit
Decisions 97   12.8 Copies, etc. 97   12.9 The Facility Agent’s Rights 97  
12.10 The Facility Agent’s Duties 98   12.11 Employment of Agents 98   12.12
Distribution of Payments 98   12.13 Reimbursement 99   12.14 Instructions 99  
12.15 Payments 99   12.16 “Know your customer” Checks 100





 



 

 

 



  12.17 No Fiduciary Relationship 100   12.18 The Mandated Lead Arrangers and
the Documentation Bank 100         13. MISCELLANEOUS PROVISIONS 100          
13.1 Waivers and Amendments 100   13.2 Exercise of Remedies 102   13.3
Mitigation, Borrower Challenges, etc. 103   13.4 Notices 104   13.5 Payment of
Costs and Expenses 107   13.6 Indemnification 108   13.7 Survival 110   13.8
Severability 111   13.9 Execution in Counterparts. 111   13.10 Successors and
Assigns 111   13.11 Lender Transfers, Assignments and Participations 111   13.12
Other Transactions 119   13.13 BpiFAE Premium 119   13.14 Law and Jurisdiction
120   13.15 Confidentiality 121

  



Schedule A The Original Lenders and Commitments A-1



 

Schedule B Repayment Schedule B-1

 

Schedule C Form of Drawing Request C-1

 

Schedule D Form of Lender Transfer Certificate D-1

 

Schedule E Form of Lender Assignment Agreement E-1

 

Schedule F The Principles F-1

 

Schedule G Information Package G-1

 

Schedule H Silversea Liens and Indebtedness H-1

 



 

 

 

 

THIS FACILITY AGREEMENT (this “Agreement”) is dated 9 July 2013, as amended and
restated on 15 April 2014 and 15 January 2016, as further amended on 27 June
2016, as further amended and restated on 15 August 2019 and as further amended
and restated on 6 May 2020, and made between:

 

(1)ROYAL CARIBBEAN CRUISES LTD., a Liberian corporation registered with the
Ministry of Foreign Affairs of the Republic of Liberia under number C-38863,
whose registered office is at 80 Broad Street, Monrovia, Republic of Liberia,
and whose principal office is at 1050 Caribbean Way, Miami, Florida 33132,
United States of America (the “Borrower”);

 

(2)SOCIÉTÉ GÉNÉRALE, a French société anonyme with its registered office at 29
Boulevard Haussmann, 75009 Paris, France, registered with the Paris trade and
companies register under number 552 120 222, acting in its capacity as facility
agent for and on behalf of the Finance Parties (the “Facility Agent”);

 

(3)BNP PARIBAS, a French société anonyme with its registered office at 16,
boulevard des Italiens, 75009 Paris, France, registered with the Paris trade and
companies register under number 662 042 449;

 

(4)HSBC FRANCE, a French société anonyme with its registered office at 103,
avenue des Champs Elysées, 75008 Paris, France, registered with the Paris trade
and companies register under number 775 670 284 RCS Paris; and

 

(5)SOCIÉTÉ GÉNÉRALE, a French société anonyme with its registered office at 29
Boulevard Haussmann, 75009 Paris, France, registered with the Paris trade and
companies register under number 552 120 222,

 

(each a “Mandated Lead Arranger” and collectively, the “Mandated Lead
Arrangers”); and

 

(6)THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule A (The Original
Lenders and Commitments) as lenders (the “Original Lenders”).

 

WHEREAS,

 

(A)The Borrower and the Builder have entered into the Construction Contract
pursuant to which the Builder has agreed to design, construct, equip, complete,
sell and deliver to the Borrower the Purchased Vessel.

 

(B)The Lenders have agreed to make available to the Borrower, upon the terms and
subject to the conditions set out herein, a Euro term loan facility in an amount
of up to sixty four per cent. (64%) of the Cash Contract Price of the Purchased
Vessel (as adjusted from time to time in accordance with the Construction
Contract to reflect, among other adjustments, Change Orders, utilisation of the
NYC Allowance and the applicability of the Non-Exercise Premium) and up to one
hundred per cent.

 



1

 

 

  (100%) of the BpiFAE Premium, in an aggregate amount not to exceed the Maximum
Loan Amount.

 

(C)Subject to the terms and conditions set out herein, the Loan proceeds (but
for this purpose, excluding any deemed advance of the Deferred Tranche) will be
provided to (i) the Builder for the purpose of paying a portion of the Cash
Contract Price in connection with the Borrower’s purchase of the Purchased
Vessel, (ii) the Borrower for the purpose of reimbursing it for Borrower-Paid
Change Orders and the amounts expended by it in respect of the Non-Yard Costs
and (iii) BpiFAE for the purpose of paying the BpiFAE Premium.

 

(D)The Lenders have also (but without increasing the Maximum Loan Amount and/or
the Commitment of each Lender) agreed to make available to the Borrower, upon
the terms and conditions contained herein, a Euro loan facility in the amount
equal to the aggregate of the principal portion of the repayment installments of
the Loan payable on the Repayment Dates (as defined below) falling during the
Advanced Loan Deferral Period (as defined below) (the “Deferred Tranche Maximum
Loan Amount”). An advance under the Deferred Tranche (as defined below) will be
available for the purpose of paying the principal portion of the repayment
installment due on each Repayment Date falling during such Advanced Loan
Deferral Period. Each advance of the Deferred Tranche will be automatic and
notional only, effected by means of a book entry to finance the repayment
installment then due.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.DEFINITIONS AND INTERPRETATION

 

1.1Defined Terms

 

The following terms (whether or not in bold type) when used in this Agreement,
including its recitals and Schedules, shall, when capitalised, except where the
context otherwise requires, have the following meanings:

 

“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.

 

“Advanced Loan Deferral Period” means the period between 1 April 2020 and 31
March 2021 (inclusive).

 

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, is controlling, controlled by or is under common control with
such Person, including such Person’s Subsidiaries.

 

“Amendment Agreement No.1” means the amendment agreement in respect of this

 



2

 

 

Agreement dated 27 June 2016 between amongst others, the Borrower and the
Facility Agent, pursuant to which certain amendments were made to this
Agreement.

 

“Amendment and Restatement No.1” means the amendment and restatement agreement
in respect of this Agreement dated 15 April 2014 between the Borrower, the
Facility Agent, BNP Paribas, HSBC France and Société Générale as mandated lead
arrangers and the Lenders.

 

“Amendment and Restatement No.2” means the amendment and restatement agreement
in respect of this Agreement dated 15 January 2016 between the Borrower, the
Facility Agent, BNP Paribas, HSBC France and Société Générale as mandated lead
arrangers and the Lenders.

 

“Amendment and Restatement No.3” means the amendment and restatement agreement
in respect of this Agreement dated 15 August 2019 between the Borrower, the
Facility Agent, BNP Paribas, HSBC France and Société Générale as mandated lead
arrangers and the Lenders.

 

“Amendment and Restatement No.4” means the amendment and restatement agreement
in respect of this Agreement dated May 2020 between the Borrower, the Facility
Agent, BNP Paribas, HSBC France and Société Générale as mandated lead arrangers
and the Lenders, pursuant to which this Agreement was amended in connection
with, amongst other things, the Principles.

 

“Annex VI” means Annex VI of the Protocol of 1997 (as subsequently amended from
time to time) to amend the International Convention for the Prevention of
Pollution from Ships 1973 (Marpol), as modified by the Protocol of 1978 relating
thereto.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

 

“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organised, domiciled or resident or from which any of its
business activities is conducted or in which any of its properties is located
and which has jurisdiction over the subject matter being addressed.

 

“Applicable Spot Rate” means the spot rate for any Euros, as calculated by the
Borrower and delivered pursuant to Clause 5.1(c) by referencing the last
available Euros to Dollars exchange rate quoted on Bloomberg page “€ Currency
HP” or its successor page.

 

“Approved Appraiser” means any of the following: Barry Rogliano Salles, Paris, H
Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or Fearnley AS,
Norway.

 

“Authorised Officer” means those officers of the Borrower authorised to act with
respect to the Finance Documents (including any Drawing Request) and whose
signatures and incumbency shall have been certified to the Facility Agent by the
Secretary or an Assistant Secretary of the Borrower.

 



3

 

 

“Available Commitment” means in relation to any Lender, at any time and save as
otherwise provided in this Agreement, the Commitment of such Lender (but for
this purpose, excluding any Commitment of a Lender in respect of the Deferred
Tranche) at such time as reduced by any cancellation, reduction or transfer of
such Commitment pursuant to the terms of this Agreement, provided that such
amount shall not be less than zero (0).

 

“B34 Facility Amendment Date” means 20 March 2018, being the effective date of
the third supplemental amendment dated 16 March 2018 to (among other things) a
credit facility supported by BpiFAE (pertaining to Hull No. B34) reflecting the
alignment of certain provisions and covenants with Borrower’s revolving credit
facility refinanced on 12 October 2017.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule; and (b) in relation to any state other than such an EEA Member Country
or (to the extent that the United Kingdom is not such an EEA Member Country) the
United Kingdom, any analogous law or regulation from time to time which requires
contractual recognition of any Write-down and Conversion Powers contained in
that law or regulation.

 

“Borrower-Paid Change Orders” means any Change Orders to the extent paid for by
the Borrower to the Builder prior to the Disbursement Date in accordance with
the second sentence of article V(6) of the Construction Contract.

 

“BpiFAE” means BpiFrance Assurance Export, the French export credit agency, a
French société par action simplifiée à associé unique with its registered office
at 27-31, avenue du Général Leclerc, 94710 Maisons-Alfort Cedex, France,
registered at the trade and companies registry of Créteil under number 815 276
308 and includes its successors in title or any other person succeeding to
BpiFrance Assurance Export in the role as export credit agency of the Republic
of France to manage and provide under its control, on its behalf and in its name
the public export guarantees as provided by article L 432-1 of the French
insurance code.

 

“BpiFAE Insurance Policy” means the insurance policy in respect of the Facility
(including the Loan) issued by BpiFAE on 7 October 2013 for the benefit of the
Lenders as approved and executed by the Facility Agent and the Lenders as at the
date of the policy's issuance, as amended by BpiFAE Insurance Policy Amendment
No.1 and BpiFAE Insurance Policy Amendment No.2.

 

“BpiFAE Insurance Policy Amendment No.1” means the amendment to the BpiFAE

 



4

 

 

Insurance Policy dated 7 May 2014 and issued by BpiFAE following the signature
of Amendment and Restatement No.1.

 

“BpiFAE Insurance Policy Amendment No.2” means the amendment to the BpiFAE
Insurance Policy to be issued by BpiFAE on or prior to the first deemed drawdown
of the Deferred Tranche in accordance with Clause 4.7 (Deferred Tranche
Conditions Precedent).

 

“BpiFAE Premium” means the premium due to BpiFAE pursuant to the BpiFAE
Insurance Policy in the amount set forth in Clause 2.2(a)(ii), payable by the
Borrower to the Facility Agent (for the account of BpiFAE).

 

“Builder” means Chantiers de l’Atlantique S.A. (formerly STX France S.A.), a
French société anonyme with its registered office at Avenue Bourdelle, 44600
Saint-Nazaire, France, registered with the Saint-Nazaire trade and companies
register under number 439 067 612.

 

“Business Day” means (a) in relation to any date for the payment or purchase of
Euros and/or USD, any day (other than a Saturday or Sunday) on which banks are
open for general business in New York City, London and Paris and which is also a
TARGET Day and (b) for all other purposes, any day (other than a Saturday or
Sunday) on which banks are open for general business in New York City, London
and Paris.

 

“Capital Lease Obligations” means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as a capitalised lease.

 

“Capitalisation” means, at any date, the sum of (a) Net Debt on such date, plus
(b) Stockholders’ Equity on such date.

 

“Capitalised Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as a
capitalised lease, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalised amount thereof, determined in accordance
with GAAP.

 

“Cash Contract Price” has the meaning ascribed to such term in the Construction
Contract.

 

“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.

 

“Change of Control” means an event or series of events by which:

 

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934 as in effect on the execution date of
this Agreement, but excluding any employee benefit plan of such person or its
subsidiaries, and any person or entity acting in its capacity as trustee, agent
or other

 



5

 

 

fiduciary or administrator of any such plan) is or becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934 as in effect on the execution date of this Agreement, except that a person
or group shall be deemed to have “beneficial ownership” of all securities that
such person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 50% or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

 

(b)during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Change Order” has the meaning ascribed to such term in article V(1) of the
Construction Contract.

 

“CIRR” means the OECD Commercial Interest Reference Rate applicable to the
Facility of two point twenty per cent. (2.20%) per annum.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means:

 

(a)in relation to any Original Lender, the amount set forth opposite its name in
the relevant column of Schedule A (The Original Lenders and Commitments) and the
amount of any other Commitment transferred to it under this Agreement;

 

(b)in relation to any other Lender, the amount of any Commitment transferred to
it under this Agreement; and

 

(c)in relation to each Lender, the amount of its Commitment in respect of the
Deferred Tranche (as set out in Schedule 1 to Amendment and Restatement No.4),
but the liability of each Lender in respect of which shall not, on the basis of
the arrangements set out in this Agreement, increase the total commitments of
such Lender.

 

“Commitment Fee” has the meaning ascribed to such term in Clause 5.4 (Commitment
Fee).

 



6

 

 

“Commitments Termination Date” means

 

(a)in respect of the Loan other than the Deferred Tranche, the earliest of:

 

(i)the Disbursement Date (after the Loan as requested in the Drawing Request has
been disbursed in accordance with this Agreement);    

(ii)the Effective Delivery Date;    

(iii)the date on which all Commitments are cancelled in accordance with the
terms of this Agreement;    

(iv)the date on which the Construction Contract is cancelled or terminated in
accordance with its terms; and    

(v)the Longstop Date; and

 

(b)in respect of the Deferred Tranche, 31 March 2021.

 

“Construction Contract” means the Contract for Construction and Sale of m.v.
‘Harmony of the Seas’ (ex Hull No. A34) dated 27 December 2012 between the
Builder and the Borrower as buyer with respect to the Purchased Vessel, as
amended by Addendum No. 1 dated 31 July 2013 between the Builder and the
Borrower.

 

“Construction Financing” means the financing provided or to be provided to the
Builder with respect to the construction of the Purchased Vessel, as arranged by
HSBC France and Société Générale as mandated lead arrangers with Société
Générale as facility agent and as refinanced by the Funding Entity.

 

“Covered Taxes” means any Taxes other than (a) franchise taxes and taxes imposed
on or measured by any Lender’s or the Funding Entity’s (as applicable) net
income or receipts of such Lender or the Funding Entity (as applicable) and
franchise taxes imposed in lieu of net income taxes or taxes on receipts, in
each case by the jurisdiction under the laws of which such Lender or the Funding
Entity (as applicable) is organised or any political subdivision thereof or the
jurisdiction of such Lender’s Lending Office or any political subdivision
thereof or any other jurisdiction, except in each case to the extent that such
taxes are imposed solely as a result of the Borrower’s activities in any such
jurisdiction, and (b) any taxes imposed under FATCA.

 

“CP Banks” means the Mandated Lead Arrangers and, if a transfer or assignment is
made to Natixis pursuant to Clause 13.11(a)(iv), Natixis.

 

“Debt Incurrence” means any incurrence of indebtedness for borrowed money by the
Borrower, whether pursuant to a public offering or a Rule 144A or other private
placement of debt securities (including debt securities convertible into equity
securities) or an incurrence of loans under any loan or credit facility, or any
issuance of bonds, other than:

 

(a)any indebtedness incurred by the Borrower between 1 April 2020 and 31
December 2021 (or such later date as may, with the prior consent of BpiFAE, be
agreed between

 



7

 

 

the Borrower and the Lenders) for the purpose of providing crisis and/or
recovery-related funding in connection with the impact of the Covid-19 pandemic;

 

(b)any indebtedness incurred in order to finance any capital expenditure of the
Borrower in respect of which the Borrower is already committed but, as of the
date of the Amendment and Restatement No.4, the Borrower has yet to obtain
financing for (which, in each case, will be listed in the Information Package
submitted to the Facility Agent (for providing to BpiFAE) prior to the Deferred
Tranche Effective Date);

 

(c)indebtedness incurred for the sole purpose of refinancing a maturity payment
under any existing loan or credit facility or issued bonds of the Borrower
which, in each case, will be listed in the Information Package submitted to the
Facility Agent (for providing to BpiFAE) prior to the Deferred Tranche Effective
Date;

 

(d)indebtedness incurred in the ordinary course of business of the Borrower and
its Subsidiaries in order to meet capital expenditure costs in an aggregate
amount not greater than €5,000,000 (or its equivalent in another currency) per
annum;

 

(e)indebtedness provided by banks or other financial institutions under the
Borrower's senior unsecured revolving credit facilities in an aggregate amount
not greater than the commitments thereunder as in effect on the Deferred Tranche
Effective Date plus the amount of any existing uncommitted incremental
facilities (i.e. any unused accordion) on such facilities; and

 

(f)vessel financings and amendments thereto in respect of vessels for which
shipbuilding contracts have been executed on or prior to the Deferred Tranche
Effective Date (provided, however, that a refinancing of a vessel financing
shall not be included in the carve-out hereunder).

 

There shall be a presumption that any indebtedness incurred by the Borrower
between 1 April 2020 and 31 December 2021 shall be for the purpose of providing
crisis and/or recovery-related funding unless the intended use of proceeds from
such indebtedness are specifically identified to be used for an alternative
purpose. In the event there is any question as to whether funding qualifies as
"crisis and/or recovery-related", BpiFAE, the Facility Agent and the Borrower
shall negotiate a resolution in good faith for a maximum period of fifteen (15)
Business Days.

 

“Default” means any Event of Default or circumstance which would, with the
expiry of a grace period, the giving of notice or both, become an Event of
Default.

 

“Deferred Costs Percentage” means 0.25% per annum or such other percentage as
may be agreed by the Facility Agent and the Borrower prior to the Deferred
Tranche Effective Date.

 

“Deferred Tranche” means the advances deemed to be made by the Lenders under
this Agreement from time to time during the Advanced Loan Deferral Period in an
aggregate amount not to exceed the Deferred Tranche Maximum Loan Amount or, as
the case may be,

 



8

 

 

the aggregate outstanding amount of such advances from time to time.

 

“Deferred Tranche Effective Date” has the meaning given to it in Amendment and
Restatement No.4.

 

“Deferred Tranche Maximum Loan Amount” has the meaning given to it in Recital
(D).

 

“Delivery Installment” means the final Installment described in article II(3)(e)
of the Construction Contract.

 

“Designated Cruise Brand” means any cruise brand in which the Borrower owns an
equity interest as of the Deferred Tranche Effective Date (other than a cruise
brand wholly owned by the Borrower) and a “Designated Person” shall mean any
person other than the Borrower who holds at least 30% of the outstanding equity
of a Designated Cruise Brand.

 

“Disbursement Date” means the date on which the Loan (but for this purpose
excluding the Deferred Tranche) is to be made under this Agreement, which shall
be the Effective Delivery Date.

 

“Documentation Bank” means BNP Paribas, but which role is, as at the Deferred
Tranche Effective Date, no longer applicable for the purposes of this Agreement
and the other Finance Documents.

 

“Dollars”, “USD” and the sign “$” mean the lawful currency of the United States.

 

“Drawing Request” means the loan drawing request duly executed by an Authorised
Officer, substantially in the form of Schedule C (Form of Drawing Request).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of a
Resolution Authority, (b) any entity established in an EEA Member Country which
is a parent of an institution described in clause (a) of this definition, or (c)
any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“Effective Delivery Date” means the date on which the Purchased Vessel is
delivered to, and accepted by, the Borrower under the Construction Contract.

 

“Eligible Portion” means the portion of the Cash Contract Price (or any portion
thereof, as applicable) to be paid to the Builder under the Construction
Contract that is attributable to goods and services purchased by the Borrower
which are of:

 

(a)French origin; or

 



9

 

 

(b)foreign origin (i.e., originating from countries other than France and
Liberia and including transport and insurances of any nature),

 

in either case which are eligible for financing under the limits and under the
conditions determined by the French Authorities and which have been approved for
financing by the French Authorities.

 

“Environmental Approval” means any permit, licence, approval, ruling,
certification, exemption or other authorisation required under applicable
Environmental Laws.

 

“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.

 

“EONIA” means (a) the overnight money market rate, expressed as an annual
percentage, determined by the European Central Bank on the basis of the
information provided to it by the main market operators in relation to the
transactions concluded on the relevant TARGET Day, as displayed, under the aegis
of the Banking Federation of the European Union (EBF), on the Reuter page “RIC”
or “EONIA” screen (or on any other page or screen replacing them) at 11.00 am
(Brussels time) on the following TARGET Day or (b) if the rate provided in
paragraph (a) is not available for that period, the arithmetic mean (rounded
upward to four (4) decimal places) of the rates as supplied to the Facility
Agent at its request quoted by the References Banks as being the overnight money
market rate on commercial paper offered to leading banks in the European
interbank market on the TARGET Day in question.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities) but excluding any debt securities convertible
into such Equity Interests.

 

“Equity Issuance” means any issuance of Equity Interests by the Borrower,
whether pursuant to a public offering or a Rule 144A or other private placement,
other than:

 

(a)issuances pursuant to employee and/or director stock plans in the ordinary
course and consistent with past practice;

 

(b)employee and/or director compensation plans in the ordinary course and
consistent with past practice;

 

(c)issuances between 1 April 2020 and 31 December 2021 (or such later date as
may, with the prior consent of BpiFAE, be agreed between the Borrower and the
Lenders) for the purpose of providing crisis and recovery-related funding; and

 

(d)shares of the Borrower’s common stock issued by the Borrower to a Designated
Person

 



10

 

 

  solely to satisfy existing earn-out obligations and/or to acquire outstanding
equity securities of a Designated Cruise Brand that is named or identified in
the BpiFAE Insurance Policy (or any amendment of it) held by such Designated
Person.

 

There shall be a presumption that equity issued by the Borrower between 1 April
2020 and 31 December 2021 shall be for the purpose of providing crisis and
recovery-related funding unless the intended use of proceeds from such issuance
is specifically identified to be used for an alternative purpose. In the event
there is any question as to whether funding qualifies as "crisis and/or
recovery-related", BpiFAE, the Facility Agent and the Borrower shall negotiate a
resolution in good faith for a maximum period of fifteen (15) Business Days.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“EURIBOR” means, for any period:

 

(a)the applicable Screen Rate; or

 

(b)if no Screen Rate is available for that period, the arithmetic mean (rounded
upward to four (4) decimal places) of the rates as supplied to the Facility
Agent at its request quoted by the References Banks to leading banks in the
European interbank market,

 

in each case as of 11:00 a.m. (Paris time) on the Quotation Date for the
offering of deposits in Euros for a period comparable to such period, provided
that, if such period is:

 

(i)shorter than one (1) month, the reference period shall be one (1) month; and
   

(ii)longer than one (1) month and does not correspond to an exact number of
months, the relevant rate shall be determined by using a linear interpolation of
EURIBOR according to usual practice in the international monetary market,

 

and, if any such rate is below zero (0), EURIBOR shall be deemed to be zero (0).

 

“Euro Equivalent” means any USD amount converted into a corresponding EUR amount
using the average rate of currency hedges entered into by the Borrower for
payment of the Cash Contract Price, as properly documented in the Drawing
Request to the reasonable satisfaction of the Facility Agent.

 

“Euros”, “EUR” and the sign “€” mean the single currency of the Participating
Member States.

 

“Event of Default” means any of the events or circumstances specified as such in
Clause 10.1 (Listing of Events of Default).

 

“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the date of this Agreement.

 

“Facility” means the term loan facility granted to the Borrower by the Lenders
pursuant

 



11

 

 

to Clause 2.1 (The Facility).

 

“FATCA” means:

 

(a)sections 1471 to 1474 of the Code or any associated regulations or other
official guidance;

 

(b)any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the U.S. and
any other jurisdiction, which (in either case) facilitates the implementation of
paragraph (a) above; or

 

(c)any agreement pursuant to the implementation of paragraphs (a) or (b) above
with the U.S. Internal Revenue Service, the U.S. government or any governmental
or taxation authority in any other jurisdiction.

 

“FATCA Application Date” means:

 

(a)in relation to a “withholdable payment” described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the U.S.), 1 January 2014; and

 

(b)in relation to a “passthru payment” described in section 1471(d)(7) of the
Code not falling within paragraph (a) above, the first date from which such
payment may become subject to a deduction or withholding required by FATCA.

 

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.

 

“FATCA Exempt Party” means a party to this Agreement that is entitled to receive
payments free from any FATCA Deduction.

 

“Fee Letter” means any fee letter entered into between the Borrower and the
Facility Agent as referred to in Clause 5.5 (Other Fees), and including the fee
letters entered into in connection with Amendment and Restatement No.4.

 

“Final Maturity Date” means (a) in respect of the Loan (other than the Deferred
Tranche) the date that is twelve (12) years after the Starting Date of
Repayment, namely 12 May 2028 and (b) in respect of the Deferred Tranche, 12
November 2024.

 

“Finance Documents” means this Agreement, Amendment Agreement No.1, the
Amendment and Restatement No.1, the Amendment and Restatement No.2, the
Amendment and Restatement No.3, the Amendment and Restatement No.4, each of the
Fee Letters, the Drawing Request and any other document designated as such in
writing by the Facility Agent and the Borrower.

 

“Finance Parties” means the Mandated Lead Arrangers, the Facility Agent and the
Lenders.

 



12

 

 

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

“Fiscal Year” means any annual fiscal reporting period of the Borrower.

 

“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four (4) consecutive Fiscal Quarters ending on
the close of such Fiscal Quarter of:

 

(a)net cash from operating activities (determined in accordance with GAAP) for
such period, as shown in the Borrower’s consolidated statement of cash flow for
such period, to

 

(b)the sum of:

 

(i)dividends actually paid by the Borrower during such period (including,
without limitation, dividends in respect of preferred stock of the Borrower);
plus    

(ii)scheduled payments of principal of all debt less New Financings (determined
in accordance with GAAP, but in any event including Capitalised Lease
Liabilities) of the Borrower and its Subsidiaries for such period.

 

“Fixed Rate” means a rate per annum equal to the aggregate of (a) the CIRR and
(b) the Fixed Rate Margin.

 

“Fixed Rate Margin” means (a) zero point forty per cent. (0.40%) per annum if
disbursement of the Loan occurs on or before the Margin Step-Up Date and (b)
zero point fifty per cent. (0.50%) per annum if disbursement of the Loan occurs
after the Margin Step-Up Date.

 

“Floating Rate” means a rate per annum equal to the aggregate of (a) EURIBOR and
(b) the Floating Rate Margin.

 

“Floating Rate Margin” means (a) one point fifteen per cent. (1.15%) per annum
if disbursement of the Loan occurs on or before the Margin Step-Up Date and at
all times in respect of any drawn portion of the Deferred Tranche and (b) one
point twenty five per cent. (1.25%) per annum if disbursement of the Loan
(excluding the Deferred Tranche) occurs after the Margin Step-Up Date.

 

“French Authorities” means the Direction Générale du Trésor of the French
Ministry of Economy and Finance, any successors thereto, or any other
governmental authority in or of France involved in the provision, management or
regulation of the terms, conditions and issuance of export credits including,
among others, such entities to whom authority in respect of the extension or
administration of export financing matters have been delegated, such as BpiFAE
and Natixis DAI.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“Funded Loan Portion” means all or any portion of the Loan (and for this purpose

 



13

 

 

including, from the Deferred Tranche Effective Date, the Deferred Tranche) in
respect of which the Funding Entity has funded one or more of the Lenders
pursuant to the Funding Agreement and which is outstanding.

 

“Funding Agents” means the Funding Coordination Agent and the Funding Paying
Agent.

 

“Funding Agreement” means the funding agreement entered into on or about the
date of this Agreement between the Funding Entity, the Funding Agents and the
Lenders in their capacities as borrowers thereunder, as amended by the Funding
Agreement Amendment No.1 and the Funding Agreement Amendment No.2.

 

“Funding Agreement Amendment No.1” means the amendment to the Funding Agreement
entered into on or about the date of the Amendment and Restatement No.1 between
the Funding Entity, the Funding Agents and the Lenders in their capacities as
borrowers thereunder.

 

“Funding Agreement Amendment No.2” means the amendment to the Funding Agreement
entered into on or about the date of the Amendment and Restatement No.4 between
the Funding Entity, the Funding Agents and the Lenders in their capacities as
borrowers thereunder.

 

“Funding Coordination Agent” means HSBC France or any successor or assign of
HSBC France in such capacity as permitted under the Funding Agreement.

 

“Funding Date” means the date on which the Funding Entity makes available the
drawing under the Funding Agreement to Société Générale (in its capacity as
Funding Paying Agent).

 

“Funding Entity” means the Caisse des Dépôts et Consignations, a special
establishment created by French law dated 28 April 1816 and having its offices
at 56, rue de Lille, 75007 Paris, France, or any successor or assign thereof as
permitted under the Funding Agreement.

 

“Funding Losses” means any amounts payable by the Borrower pursuant to Clause
6.6 (Funding Losses).

 

“Funding Paying Agent” means Société Générale or any successor or assign of
Société Générale in such capacity as permitted under the Funding Agreement.

 

“Funds Flow Agreement” means the funds flow agreement (convention portant sur
des flux des paiements), dated 31 July 2013, between the Funding Entity, the
Funding Paying Agent, the Facility Agent, the Borrower, the Builder, the agent
under the Construction Financing, the paying agent under the refinancing of the
Construction Financing and the funding entity under the refinancing of the
Construction Financing, as amended by the Funds Flow Amendment.

 

“Funds Flow Amendment” means the amendment to the Funds Flow Agreement dated 15
April 2014 entered into between the parties to the Funds Flow Agreement and the
USD Facility Agent on behalf of the USD Facility Finance Parties.

 



14

 

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.

 

“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.

 

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

 

“Indebtedness” means, for any Person:

 

(a)obligations created, issued or incurred by such Person for borrowed money
(whether by loan, the issuance and sale of debt securities or the sale of
property to another Person subject to an understanding or agreement, contingent
or otherwise, to repurchase such property from such Person);

 

(b)obligations of such Person to pay the deferred purchase or acquisition price
of property or services, other than (i) trade accounts payable (other than for
borrowed money) arising, and accrued expenses incurred, in the ordinary course
of business so long as such trade accounts payable are payable within one
hundred eighty (180) days of the date the respective goods are delivered or the
respective services are rendered and (ii) any purchase price adjustment, earnout
or deferred payment of a similar nature incurred in connection with an
acquisition (but only to the extent that no payment has at the time accrued
pursuant to such purchase price adjustment, earnout or deferred payment
obligation);

 

(c)Indebtedness of others secured by a Lien on the property of such Person,
whether or not the respective indebtedness so secured has been assumed by such
Person;

 

(d)obligations of such Person in respect of letters of credit or similar
instruments issued or accepted by banks and other financial institutions for the
account of such Person;

 

(e)Capitalised Lease Liabilities of such Person;

 

(f)guarantees by such Person of Indebtedness of others, up to the amount of
Indebtedness so guaranteed;

 

(g)obligations of such Person in respect of surety bonds and similar
obligations; and

 

(h)liabilities arising under Hedging Instruments.

 



15

 

 

“Information Package” means the general test scheme/information package in
connection with the application for a debt holiday in the form of Schedule G
(Information Package) submitted or to be submitted (as the case may be) by the
Borrower in order to obtain the benefit of the measures provided for in the
Principles for the purpose of this Agreement and certain of its obligations
under this Agreement.

 

“Initial Basic Cash Contract Price” has the meaning ascribed to such term in
article II(2) of the Construction Contract.

 

“Installments” has the meaning ascribed to such term in the Construction
Contract.

 

“Interest Period” means the period starting on (and including) the relevant
Starting Date of Repayment and ending on (but not including) the first Repayment
Date following such date (as the same may be adjusted pursuant to Clause
6.10(d)), and subsequently each succeeding period starting on (and including)
the immediately preceding Repayment Date (as the same may be adjusted pursuant
to Clause 6.10(d)) and ending on (but not including) the next Repayment Date (as
the same may be adjusted pursuant to Clause 6.10(d)).

 

“Investment Grade” means, with respect to Moody’s, a Senior Debt Rating of Baa3
or better and, with respect to S&P, a Senior Debt Rating of BBB- or better.

 

“Lender” means:

 

(a)any Original Lender; and

 

(b)any New Lender which has become a party hereto in accordance with Clause
13.11 (Lender Transfers, Assignments and Participations),

 

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

“Lender Assignment Agreement” means any Lender Assignment Agreement
substantially in the form of Schedule E (Form of Lender Assignment Agreement).

 

“Lender Transfer Certificate” means any Lender Transfer Certificate
substantially in the form of Schedule D (Form of Lender Transfer Certificate).

 

“Lending Office” means, relative to any Lender, the office or offices notified
by such Lender to the Facility Agent and the Borrower in writing on or before
the date on which it becomes a Lender (or, following that date, by not less than
five (5) Business Days’ written) notice as the office or offices through which
it will perform its obligations under this Agreement.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.

 



16

 

 

 

“Lien Basket Amount” is defined in Section 9.3(d).

 

“Loan” means at any time the aggregate principal amount of the Facility
disbursed to the Borrower and/or another Person at the request of the Borrower
under this Agreement in an aggregate amount not to exceed the Maximum Loan
Amount (and including for this purpose, the Deferred Tranche Maximum Loan
Amount) or, as the case may be, the aggregate principal amount of such
disbursement outstanding.

 

“Longstop Date” means the two hundred and seventieth (270th) day following the
Original Scheduled Delivery Date, being 24 January 2017.

 

“Mandatory Prepayment Event” means any of the events or circumstances specified
as such in Clause 11.1 (Listing of Mandatory Prepayment Events).

 

“Margin” means (a) if the interest rate applicable to the Loan is calculated by
reference to the CIRR, the Fixed Rate Margin and (b) in respect of any drawn
portion of the Deferred Tranche, or where the interest rate applicable to the
Loan is otherwise calculated by reference to EURIBOR, the Floating Rate Margin.

 

“Margin Step-Up Date” means the one hundred and eightieth (180th) day following
the Original Scheduled Delivery Date, being 26 October 2016.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of any Finance Party under this Agreement
or (c) the ability of the Borrower to perform its payment Obligations under this
Agreement or any of the other Finance Documents.

 

“Material Litigation” has the meaning ascribed to such term in Clause 7.8
(Litigation).

 

“Maximum Loan Amount” means the aggregate of the Original Lenders’ Commitments,
being seven hundred thirteen million seven hundred eighty thousand seven hundred
and twelve Euros (EUR 713,780,712), and which for this purpose shall include the
Commitments in respect of the Deferred Tranche.

 

“Moody’s” means Moody’s Investors Service. Inc.

 

“Mortgage” means the first priority ship mortgage to be granted by the Borrower
in connection with the Construction Financing.

 

“Natixis” means Natixis, a French société anonyme with its registered office at
30, avenue Pierre Mendès France, 75013 Paris, France, registered with the Paris
Commercial and Companies Registry under number 542 044 524 RCS Paris.

 

“Natixis DAI” means Natixis DAI Direction des Activités Institutionnelles.

 

“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt

 



17

 

 

(including, without limitation, Capitalised Lease Liabilities) of the Borrower
and its Subsidiaries (determined on a consolidated basis in accordance with
GAAP) less the sum of (without duplication);

 

(a)all cash on hand of the Borrower and its Subsidiaries; plus

 

(b)all Cash Equivalents.

 

“Net Debt to Capitalisation Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalisation on such date.

 

“New Financings” means proceeds from:

 

(a)borrowed money (whether by loan or issuance and sale of debt securities),
including drawings under this Agreement and any revolving credit facilities of
the Borrower, and

 

(b)the issuance and sale of equity securities.

 

“New Lender” has the meaning ascribed to such term in Clause 13.11 (Lender
Transfers, Assignments and Participations).

 

“Non-Exercise Premium” has the meaning ascribed to such term in article II(2) of
the Construction Contract.

 

“Non-Yard Costs” has the meaning ascribed to such term in the Construction
Contract.


 

 

“NYC Allowance” has the meaning ascribed to such term in the Construction
Contract.

 

“Obligations” means all obligations (payment or otherwise) of the Borrower
arising under or in connection with this Agreement and the other Finance
Documents.

 

“Organic Document” means, relative to the Borrower, its articles of
incorporation (inclusive of any articles of amendment to its articles of
incorporation) and its by-laws.

 

“Original Scheduled Delivery Date” means 29 April 2016.

 

“Other Vessel” means a passenger cruise vessel (other than the Purchased Vessel)
owned by the Borrower or one of its Subsidiaries.

 

“Participating Member State” means any member of the European Community that at
the relevant time has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

 

“Person” means any natural person, corporation, limited liability company,
partnership, firm, association, trust, government, governmental agency or any
other entity, whether acting in an individual, fiduciary or other capacity.

 



18

 

 

“Poseidon Principles” means the financial industry framework for assessing and
disclosing the climate alignment of ship finance portfolios published in June
2019 as the same may be amended or replaced to reflect changes in applicable law
or regulation or the introduction of or changes to mandatory requirements of the
International Maritime Organisation from time to time.

 

“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel
(while it owns such Vessel).

 

“Principles” means the document titled "Cruise Debt Holiday Principles" and
dated 6 April 2020 in the form of Schedule F (The Principles), which document
sets out certain key principles and parameters relating to, amongst other
things, the temporary suspension of repayments of principal in connection with
certain qualifying Loan Agreements (as defined therein) and being applicable to
BpiFAE-covered loan agreements such as this Agreement.

 

“Purchased Vessel” means the passenger cruise vessel, ‘Harmony of the Seas’,
bearing Builder’s hull number A34 constructed or to be constructed pursuant to
the Construction Contract.

 

“Quotation Date” means, in relation to any period for which an interest rate is
to be determined, two (2) TARGET Days before the first day of that period.

 

“Reference Banks” means BNP Paribas, HSBC France and Société Générale or such
other banks as may be appointed by the Facility Agent with the consent of the
Borrower (such consent not being unreasonably withheld).

 

“Repayment Date” means (a) in relation to the Loan (excluding the Deferred
Tranche) each of the dates specified in Part A of Schedule B (Repayment
Schedule) and (b) in relation to the Deferred Tranche, each of the dates
specified in Part B of Schedule B (Repayment Schedule), in each case as such
Schedule B was substituted on the Deferred Tranche Effective Date.

 

“Required Lenders” means, at any time, Lenders that in the aggregate, hold more
than sixty six point sixty six per cent. (66.66%) of the aggregate unpaid
principal amount of the Loan or, if no such principal amount is then
outstanding, Lenders that in the aggregate have more than sixty six point sixty
six per cent. (66.66%) of the Commitments.

 

“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.

 

“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property (other than Equity Interests), with respect to any
Equity Interests in the Borrower, or any share buy-back program or other payment
(whether in cash, securities or other property (other than Equity Interests)),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower.

 

“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of The

 



19

 

 

McGraw-Hill Financial Inc.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, or any person owned or controlled by any such
Person or Persons, or (b) any Person operating, organized or resident in a
Sanctioned Country.

 

“Scheduled Delivery Date” means, at any time, the Original Scheduled Delivery
Date or such other date which, at such time, is the date specified for delivery
of the Purchased Vessel under the Construction Contract, as the same may be
modified from time to time in accordance with the terms of the Construction
Contract.

 

“Screen Rate” means the euro interbank offered rate administered by the Banking
Federation of the European Union (or any other Person which takes over the
administration of that rate) for the relevant period displayed on page EURIBOR01
of the Reuters screen (or any replacement Reuters page which displays that rate)
or on the appropriate page of such other information service which publishes
that rate from time to time in place of Reuters. If such page or service ceases
to be available, the Facility Agent may specify another page or service
displaying the relevant rate after consultation with the Borrower.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Statement of Compliance” means a Statement of Compliance related to fuel oil
consumption pursuant to regulations 6.6 and 6.7 of Annex VI.

 

“Starting Date of Repayment” means (a) in respect of the Loan (but for this
purpose excluding the Deferred Tranche) the Disbursement Date or, if the
Disbursement Date is different from the Funding Date due to the Loan being made
within five (5) Business Days of the Funding Date as contemplated by Clause 2.6
(Delayed Delivery), the Funding Date and (b) in respect of the relevant portion
of the Deferred Tranche, the date upon which such portion of the Deferred
Tranche was deemed to be advanced pursuant to Clause 3.7 (and being the date of
the relevant Repayment Date falling during the Advanced Loan Deferral Period).

 

“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on

 



20

 

 

such date, excluding Accumulated Other Comprehensive Income (Loss), determined
in accordance with GAAP, provided that any non-cash charge to Stockholders’
Equity resulting (directly or indirectly) from a change after the date hereof in
GAAP or in the interpretation thereof shall be disregarded in the computation of
Stockholders’ Equity such that the amount of any reduction thereof resulting
from such change shall be added back to Stockholders’ Equity.

 

“Subsidiary” means, with respect to any Person, any entity of which more than
fifty per cent. (50%) of the outstanding voting capital or similar right of
ownership is, directly or indirectly, owned by such Person, by such Person and
one or more other Subsidiaries of such Person, or by one or more other
Subsidiaries of such Person.

 

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euros.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

 

“Tax” and “tax” means all present or future taxes (of any nature and however
termed), levies, fiscal charges, imposts, duties, fees, assessments, surcharges
or other charges of whatever nature and however arising which are now or at any
time hereafter imposed, assessed, charged, levied, collected, demanded, withheld
or claimed by any government or taxing authority, together with all interest
thereon and penalties or similar liabilities with respect thereto, and “Taxes”,
“taxes”, “taxing” and “taxation” shall be construed accordingly.

 

“Transaction Documents” means, collectively, the Finance Documents, the Funds
Flow Agreement, the Funds Flow Amendment, the Funding Agreement, the Funding
Agreement Amendment No.1, the Funding Agreement Amendment No.2 and the
Construction Contract.

 

“Transfer Date” means, in relation to a valid transfer or a valid assignment by
a Lender pursuant to Clause 13.11 (Lender Transfers, Assignments and
Participations), the later of:

 

(a)the proposed “Transfer Date” specified in the relevant Lender Transfer
Certificate or Lender Assignment Agreement, as applicable; and

 

(b)the date on which the Facility Agent executes the relevant Lender Transfer
Certificate or Lender Assignment Agreement, as applicable.

 

“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 of Directive
2014/59/EU) Part I of the United Kingdom Banking Act 2009 and any other law or
regulation applicable in the United Kingdom relating to the resolution of
unsound or failing banks, investment firms or other financial institutions or
their affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).

 



21

 

 

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

 

“USD Facility” means the USD facility under the USD Facility Agreement.

 

“USD Facility Agent” means Société Générale in its capacity as facility agent
for the USD Facility Finance Parties (as such role was transferred to it by MUFG
Bank, Ltd. (previously known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.) on 30
January 2020).

 

“USD Facility Agreement” means the facility agreement dated 15 April 2014, as
amended by the USD Facility Amendment No.1, USD Facility Amendment No. 2 and USD
Facility Amendment No.3, originally between the Borrower, the USD Facility
Agent, The Bank of Tokyo-Mitsubishi UFJ, Ltd. as documentation bank, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Banco Santander, S.A. and KfW Ipex-Bank GmbH as
mandated lead arrangers and the USD Facility Lenders.

 

“USD Facility Amendment and Restatement No.1” means the amendment and
restatement agreement in respect of the USD Facility Agreement dated 15 January
2016 between the Borrower, the USD Facility Agent, The Bank of Tokyo-Mitsubishi
UFJ, Ltd. as documentation bank, The Bank of Tokyo- Mitsubishi UFJ, Ltd., Banco
Santander, S.A. and KfW Ipex-Bank GmbH as mandated lead arrangers and the USD
Facility Lenders.

 

“USD Facility Amendment and Restatement No. 2” means the amendment and
restatement agreement in respect of the USD Facility Agreement dated 15 August
2019 between the Borrower, the USD Facility Agent, The Bank of Tokyo-Mitsubishi
UFJ, Ltd. as documentation bank, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Banco
Santander, S.A. and KfW Ipex-Bank GmbH as mandated lead arrangers and the USD
Facility Lenders.

 

“USD Facility Amendment and Restatement No. 3” means the amendment and
restatement agreement in respect of the USD Facility Agreement dated May 2020
between the Borrower, the USD Facility Agent, Banco Santander, S.A. and KfW
Ipex-Bank GmbH as mandated lead arrangers and the USD Facility Lenders, pursuant
to which the USD Facility Agreement was amended in connection with, amongst
other things, the Principles.

 

“USD Facility Amendment No. 1” means the amendment agreement in respect of the
USD Facility Agreement dated 27 June 2016 between the Borrower, the USD Facility
Agent, The Bank of Tokyo-Mitsubishi UFJ, Ltd. as documentation bank, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Banco Santander, S.A. and KfW Ipex-Bank GmbH as
mandated lead arrangers and the USD Facility Lenders.

 

“USD Facility Finance Parties” means the parties to the USD Facility Agreement
(other than the Borrower).

 

“USD Facility Lenders” means the Persons who are from time to time lenders under
the USD Facility Agreement.

 



22

 

 

“VAT” means:

 

(a)any tax imposed in compliance with the Council Directive of 28 November 2006
on the common system of value added tax (EC Directive 2006/112); and

 

(b)any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

 

“Vessel” means the Purchased Vessel and any Other Vessel.

 

“Unfunded Loan Portion” means all or any portion of the Loan (including, from
the Deferred Tranche Effective Date, the Deferred Tranche) in respect of which
one or more of the Lenders no longer has funds from the Funding Entity pursuant
to the Funding Agreement.

 

“Write-Down and Conversion Powers” means (a) with respect to any Resolution
Authority, the write-down and conversion powers of such Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) in relation to any UK Bail-In Legislation: (i) any
powers under that UK Bail-In Legislation to cancel, transfer or dilute shares
issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers; and
(ii) any similar or analogous powers under that UK Bail-In Legislation.

 

1.2Interpretation

 

(a)Unless a contrary indication appears, any references in this Agreement to:

 

(i)(or to any specified provision of) this Agreement or any other agreement or
document shall be construed as references to this Agreement or that other
agreement or document or that provision as in force for the time being and as
amended, supplemented, modified, varied or novated from time to time;

 

(ii)Clauses, paragraphs and Schedules are to be construed as references to the
clauses and paragraphs of, and schedules to, this Agreement and references to
this Agreement include its Schedules;

 

(iii)any Person (including any party hereto or to any other agreement) shall,
where the context permits, include such Person’s successors, permitted
transferees and permitted assigns;

 

(iv)any law, enactment or other statutory provision shall be deemed to include

 



23

 

 



    references to such law, enactment or other statutory provision as
re-enacted, amended, extended, consolidated or replaced and any orders, decrees,
proclamations, regulations, instruments or other subordinate legislation made
thereunder;

 



(v)“assets” include present and future properties, revenues and rights of every
description;

 

(vi)“continuing” and “continuation” mean, in relation to a Default, an Event of
Default or a Mandatory Prepayment Event, where such event has not been remedied
or waived or the circumstances giving rise to such event have not ceased to
exist;

 

(vii)“control” mean the possession by one Person, directly or indirectly, of the
power to direct or cause the direction of the management and policies of another
Person, whether through the ownership of voting shares, by contract or
otherwise, and references to “controlling” and “controlled by” shall be
construed accordingly;

 

(viii)“day” or “days” (rather than “Business Day” or “Business Days”) mean
calendar day(s);

 

(ix)“faute lourde or dol” shall be interpreted in accordance with the laws of
France and the published case law of the French courts;

 

(x)“gross negligence or “wilful misconduct” shall be interpreted in accordance
with the laws of England;

 

(xi)“hereof”, “herein”, “hereto” and “hereunder” and other words of similar
import mean this Agreement as a whole and not any particular part hereof; and

 

(xii)“include”, “includes”, “including” and other words of similar import mean
without limitation.

 

(b)Unless a contrary indication appears therein, a term used in any other
Finance Document or in any notice given under or in connection with this
Agreement or any other Finance Document has the same meaning in that Finance
Document or notice as in this Agreement.

 

(c)Unless a contrary indication appears herein or in any other Finance Document:

 

(i)words (including terms used to refer to any of the relevant parties)
importing the plural shall include the singular and vice versa; and

 

(ii)words importing any gender shall be construed as including every gender.

 

(d)Clause, paragraph and Schedule headings herein are for ease of reference
only.

 



24

 

 

1.3Third Party Rights

 

(a)Unless expressly provided to the contrary in this Agreement or any other
Finance Document, a Person who is not a party hereto or thereto (as the case may
be) has no right under the Contracts (Rights of Third Parties) Act 1999 to
enforce or to enjoy the benefit of any term hereof or thereof (as the case may
be).

 

(b)Unless expressly provided to the contrary in this Agreement or any other
Finance Document, the consent of any person who is not a party hereto or thereto
(as the case may be) is not required to rescind or vary this Agreement or such
other Finance Document (as the case may be) at any time.

 

1.4Accounting and Financial Determinations

 

Unless otherwise specified, all accounting terms used herein shall be
interpreted, all accounting determinations and computations hereunder or
thereunder (including under Clause 9.4 (Financial Condition)) shall be made, and
all financial statements required to be delivered hereunder or thereunder shall
be prepared, in accordance with GAAP consistently applied (or, if not
consistently applied, accompanied by details of the inconsistencies); provided
that if the Borrower elects to apply or is required to apply IFRS accounting
principles in lieu of GAAP, upon any such election and notice to the Facility
Agent, references herein to GAAP shall thereafter be construed to mean IFRS
(except as otherwise provided in this Agreement); provided further that if, as a
result of (a) any change in GAAP or IFRS or in the interpretation thereof or (b)
the application by the Borrower of IFRS in lieu of GAAP, in each case, after the
date of any financial statements referred to in Clause 8.1 (Financial
Information, Reports, Notices, etc.), there is a change in the manner of
determining any of the items referred to herein or thereunder that are to be
determined by reference to GAAP, and the effect of such change would (in the
reasonable opinion of the Borrower or the Facility Agent) be such as to affect
the basis or efficacy of the financial covenants contained in Clause 9.4
(Financial Condition) in ascertaining the consolidated financial condition of
the Borrower and its Subsidiaries and the Borrower notifies the Facility Agent
that the Borrower requests an amendment to any provision hereof to eliminate
such change occurring after the date hereof in GAAP or the application thereof
on the operation of such provision (or if the Facility Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), then such item shall for the purposes of Clause 9.4
(Financial Condition) continue to be determined in accordance with GAAP relating
thereto as if GAAP were applied immediately prior to such change in GAAP or in
the interpretation thereof until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding the foregoing, all
obligations of any person that are or would be characterized as operating lease
obligations in accordance with GAAP on the B34 Facility Amendment Date (whether
or not such operating lease obligations were in effect on such date) shall
continue to be accounted for as operating lease obligations for the purposes of
this Agreement regardless of any change in GAAP following the B34 Facility
Amendment Date that would otherwise require such obligations to be
recharacterized (on a prospective or retroactive basis or otherwise) as capital
leases.

 



25

 

 

2.THE FACILITY AND COMMITMENTS

 

2.1The Facility

 

Subject to the terms and conditions of this Agreement, the Lenders make
available to the Borrower a term loan credit facility in Euros in a maximum
aggregate amount equal to the Maximum Loan Amount.

 

2.2Purpose

 

(a)Subject to paragraph (c) below, the Facility shall be used by the Borrower as
follows:

 

(i)to partially finance (or, in the case of those portions of the Loan to be
disbursed directly to the Borrower in accordance with the terms hereof,
refinance) the purchase of the Purchased Vessel by paying an aggregate maximum
of sixty four per cent. (64%) of the Eligible Portion of the Cash Contract Price
of the Purchased Vessel, limited to the aggregate of up to:

 

(A)sixty four per cent. (64%) of the Eligible Portion of the Initial Basic Cash
Contract Price of the Purchased Vessel (which price is, for purposes of this
Clause, capped at nine hundred twenty three million five hundred thousand Euros
(EUR 923,500,000)), to the Builder;

 

(B)sixty four per cent. (64%) of the Eligible Portion of the Non-Exercise
Premium, if any (which premium (if any) is, for purposes of this Clause, capped
at twenty million Euros (EUR 20,000,000)), to the Builder;

 

(C)sixty four per cent. (64%) of the Eligible Portion of the aggregate cost of
Change Orders effected in accordance with the terms of the Construction Contract
(which aggregate cost is, for purposes of this Clause, capped at forty six
million one hundred and seventy five thousand Euros (EUR 46,175,000)), to (and
in such order of priority):

 

(I)first, with respect to all Change Orders other than Borrower-Paid Change
Orders, the Builder; and

 

(II)secondly, with respect to any Borrower-Paid Change Orders, the Borrower; and

 

(D)sixty four per cent. (64%) of the Eligible Portion of the NYC Allowance which
has been utilised in accordance with the terms of the Construction Contract
(which allowance is, for purposes of this Clause, capped at one hundred million
Euros (EUR 100,000,000)), to the Borrower; provided that any portion of the NYC
Allowance attributable to Non-Yard Costs that have been invoiced in accordance
with the Construction Contract in USD shall have been converted into

 



26

 

 



    the applicable Euro Equivalent; and

 

(ii)to pay one hundred per cent. (100%) of the BpiFAE Premium to the Facility
Agent for the account of BpiFAE in accordance with Clause 13.13 (BpiFAE Premium)
in an amount of up to sixteen million three hundred eighty eight seven hundred
and twelve Euros (EUR 16,388,712).

 

(b)No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

(c)The Deferred Tranche shall be deemed to be made available for the purpose set
out in Recital (D) and, accordingly, the other provisions of this Clause 2.2
(Purpose) shall not apply to the proceeds of the Deferred Tranche.

 

2.3Commitments of the Lenders

 

(a)On the terms and subject to the conditions of this Agreement (including
Clause 4 (Conditions Precedent)), each Lender severally agrees to make its
participation in the Loan (other than in respect of the Deferred Tranche)
available to the Facility Agent, without any set-off, counterclaim or deduction,
on the Disbursement Date through such Lender’s Lending Office.

 

(b)The amount of each Lender’s participation in the Loan (excluding the Deferred
Tranche) will be equal to the proportion borne by its Available Commitment to
the available Facility, but in no case shall a Lender be obliged to lend more
than its Commitment.

 

(c)The Facility Agent shall notify each Lender of the amount of the Loan and the
amount of its participation in the Loan not later than 1:00 p.m. (Paris time) at
least three (3) Business Days prior to the proposed Disbursement Date.

 

(d)Subject to the satisfaction of the conditions set out in Clause 4.7 (Deferred
Tranche Conditions Precedent), each Lender shall be deemed to have made
available its Commitment in respect of the relevant portion of the Deferred
Tranche (as set out in Schedule 1 of Amendment and Restatement No.4) on the
relevant Repayment Date falling during the Advanced Loan Deferral Period and,
accordingly, the remaining provisions of this clause 2.3, and of Clauses 2.4 to
2.8 (inclusive), shall not apply in respect of the deemed advances of the
Deferred Tranche. The Commitments in respect of the Deferred Tranche shall
automatically terminate on the date referred to in sub-paragraph (b) of the
Commitments Termination Date.

 

2.4Voluntary Cancellation

 

(a)At any time prior to the tenth (10th) Business Day before the Scheduled
Delivery Date, subject to the Borrower paying any due and unpaid fees
(including, for the avoidance of doubt, the Finance Parties’ legal fees required
hereunder, the

 



27

 

 

 Commitment Fee and any fees under the Fee Letters), and provided that the
Borrower provides evidence satisfactory to the Facility Agent and the Funding
Entity that it has the adequate financial resources available to it to pay all
sums contractually due to the Builder at the delivery of the Purchased Vessel,
the Borrower may, without liability for any Funding Losses, premium or
penalties, provide written notice to the Facility Agent (of which the Facility
Agent shall notify BpiFAE and the Funding Entity) that the Borrower elects to
cancel all or part of the available Facility, and such cancellation shall become
effective on the earlier of the tenth (10th) Business Day after such notice has
been provided to the Facility Agent and the Scheduled Delivery Date.

 



(b)Any cancellation under this Clause 2.4 (Voluntary Cancellation) shall (i)
reduce the Commitments of the Lenders ratably (provided that, if the Borrower
cancels up to twenty per cent. (20%) of the Facility in accordance with
paragraph (a) above within four (4) months of the date of this Agreement (or
such longer period as the Facility Agent, acting on the instructions of the
Mandated Lead Arrangers, acting reasonably, may agree prior to the expiration of
such four (4) month period) for purposes of creating a separate USD facility to
be used for purposes of financing the acquisition of the Purchased Vessel, then
Natixis shall maintain its participation percentage in the Loan as originally
transferred or assigned to it pursuant to Clause 13.11(a)(iv)) and (ii) be
irrevocable.

 

(c)The Borrower shall notify the Facility Agent in writing of any cancellation
of the available USD Facility and shall not cancel all or part of the available
USD Facility without providing evidence satisfactory to the Facility Agent and
the Funding Entity that it has the adequate financial resources available to it
to pay all sums contractually due to the Builder at the delivery of the
Purchased Vessel.

 

2.5Cancellation due to Lender Illegality

 

(a)If, prior to the Disbursement Date, it becomes unlawful in any applicable
jurisdiction for any Lender to perform any of its obligations as contemplated by
this Agreement, any other Finance Document and/or the Funding Agreement, then
such Lender shall promptly notify the Facility Agent upon becoming aware of such
event and the Facility Agent shall then notify the Borrower.

 

(b)Upon the Borrower being so notified, the Commitments of such affected Lender
shall be cancelled.

 

2.6Delayed Delivery

 

(a)If, after the Borrower has provided a Drawing Request, the delivery of the
Purchased Vessel is delayed beyond the date contemplated by such Drawing
Request, such Drawing Request shall remain valid for five (5) Business Days. At
3:00 p.m. (Paris time) on the (5th) such Business Day (the “Request Withdrawal
Time”), if the Loan has not been made (and therefore the Disbursement Date has
not occurred), the Drawing Request shall be deemed withdrawn (except for the
Borrower’s election

 



28

 

 

 of the interest rate applicable to the Loan as set forth in the initial Drawing
Request). After the Request Withdrawal Time, the Borrower shall be permitted to
submit another Drawing Request upon ascertaining the revised delivery schedule
for the Purchased Vessel, and the Borrower shall be permitted to repeat the
process described in this Clause 2.6 (Delayed Delivery) as necessary (provided
that, for the avoidance of doubt, in no event shall the disbursement of the Loan
be made after the Commitments Termination Date).

 

(b)The Borrower shall pay during any such delays (other than a delay where the
Loan is made prior to the Request Withdrawal Time, in which case interest shall
accrue on the Loan in accordance with Clause 5.3 (Interest Provisions)) an
amount equal to interest calculated at the rate equal to the difference (if
positive) between (i) the Floating Rate and (ii) EONIA for the period from (and
including) the proposed Disbursement Date specified in the delayed Drawing
Request until (and excluding) the earlier of the Commitments Termination Date
and, if relevant, the date on which the delayed Drawing Request is deemed
withdrawn pursuant to paragraph (a) above.

 

(c)During any such delays, the Borrower shall diligently keep the Facility Agent
informed as to the progress of the Purchased Vessel’s construction and
finalisation and the expected timing of its delivery.

 

2.7Automatic Cancellation

 

(a)If, prior to receipt by the Facility Agent of the Drawing Notice, it becomes
illegal for the Funding Entity to perform its obligations under the Funding
Agreement in respect of any Lender, then the Available Commitments of that
Lender shall be automatically cancelled without liability for the Borrower for
any Funding Losses, premium or penalties.

 

(b)Notwithstanding anything to the contrary herein, all Available Commitments
shall be automatically cancelled and terminated on the Commitments Termination
Date. So long as the Borrower has either not served a Drawing Request or has
borrowed the full amount requested in its Drawing Request, any such cancellation
and termination of the Available Commitments shall not itself result in
liability for the Borrower for any Funding Losses, premium or penalties.

 

2.8Cancellation for Non–Exercise Premium

 

(a)The Commitments shall be automatically reduced by an amount equal to sixty
four per cent. (64%) of the Non-Exercise Premium (as such premium is capped
pursuant to Clause 2.2(a)(i)(B)) if the Non-Exercise Premium does not become
payable in accordance with the terms of the Construction Contract. Any reduction
shall take effect on the date on which the Non-Exercise Premium ceases to be
payable in accordance with the terms of the Construction Contract.

 

(b)Any cancellation under this Clause 2.8 (Cancellation for Non-Exercise
Premium) shall (i) reduce the Commitments of the Lenders ratably and (ii) be
irrevocable.

 



29

 

 

2.9Construction Contract

 

The parties to this Agreement acknowledge that, except as otherwise expressly
provided in the Finance Documents or any other documents executed in connection
herewith or therewith, none of the Finance Parties shall have any responsibility
or liability whatsoever regarding any performance or non-performance by any
party to the Construction Contract and that (other than in their capacity as a
finance party under the Construction Financing pursuant to the documents
executed by them in connection therewith) no Finance Party shall have any right
or obligation to intervene in any dispute in connection with or arising out of
such performance or non- performance and any such dispute shall not entitle the
Borrower or any of its Affiliates to any claim towards any Finance Party.

 

2.10Independence of Borrower’s Obligations

 



The Borrower acknowledges that its obligations under this Agreement, including
its obligation to repay the Loan, are independent of the Construction Contract,
and this Agreement and the performance by the Borrower of its obligations
hereunder shall not be invalidated, suspended or limited in any way by any
termination, rescission, cancellation, invalidation, non-performance or
non-completion of the Construction Contract or any other contract, agreement or
arrangement relating thereto (other than the Finance Documents) or any dispute
or claim between the Borrower and/or the Builder and/or any suppliers and/or any
other third parties under or in connection with the Construction Contract, or
any defence thereto, or any insolvency proceedings relating to the Builder or
any other Person.

 

2.11Finance Parties’ Rights and Obligations

 

(a)The obligations of each Finance Party under the Finance Documents are
several. Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

(b)The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from the Borrower shall be a separate and
independent debt.

 

(c)A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 

3.DISBURSEMENT PROCEDURES; BORROWER’S PAYMENT INSTRUCTIONS

 

3.1Availability of Facility

 

(a)Subject to clause 3.7, the Facility shall be made available to the Borrower
in one (1) disbursement.

 



30

 

 

(b)Upon the terms and subject to the conditions of this Agreement, the Facility
shall be available for drawing by the Borrower on any Business Day on or prior
to the Commitments Termination Date.

 

3.2Delivery of a Drawing Request

 

The Borrower may utilise the Facility by delivery of a duly completed Drawing
Request to the Facility Agent at or before 10:00 a.m. (Paris) time, not less
than seven (7) Business Days in advance of the Scheduled Delivery Date of the
Purchased Vessel. The Facility Agent shall promptly notify each Lender and the
Funding Entity of any Drawing Request by forwarding a copy thereof to each
Lender and the Funding Entity, together with its attachments.

 

3.3Completion of a Drawing Request

 

(a)Subject to Clause 2.6 (Delayed Delivery), a Drawing Request is irrevocable.

 

(b)A Drawing Request will not be regarded as having been duly completed unless:

 

(i)it is signed and delivered by an Authorised Officer;

 

(ii)the currency and amount of the requested disbursement comply with Clause 3.4
(Currency and Amount of Disbursement); and

 

(iii)all supporting documentation described therein is provided to the Facility
Agent together with such Drawing Request.

 

3.4Currency and Amount of Disbursement

 

(a)The currency of the disbursement requested in the Drawing Request shall be
Euros.

 

(b)The amount of the Loan shall be the amount specified in the Drawing Request.

 

(c)The Drawing Request shall not request a disbursement for more than the
aggregate of the Available Commitments.

 

3.5Disbursement

 

(a)Without prejudice to the Lenders’ obligations under Clause 2.3 (Commitments
of the Lenders), the Loan shall, on the terms and subject to the conditions of
this Agreement, be made on the Business Day specified in the Drawing Request. To
the extent that funds are received by the Facility Agent from the Lenders
pursuant to Clause 2.3 (Commitments of the Lenders), the Facility Agent shall,
without any set-off, counterclaim or deduction and subject to Clause 12.3
(Funding Reliance, etc.), make such funds available to the Borrower on the
Business Day specified in the Drawing Request by wire transfer of same day funds
to the account or accounts the Borrower shall have specified in its Drawing
Request.

 



31

 

 

 

(b)Notwithstanding anything to the contrary herein, each Lender and the Facility
Agent may fulfill its obligation to make or continue the Loan hereunder by
causing the Funding Entity to fund the Loan to the Facility Agent, and the Loan
shall nonetheless be deemed to have been made by the Facility Agent on behalf of
the Lenders and to be held by the Lenders, and the obligation of the Borrower to
repay the Loan shall nevertheless be to the Lenders.

 

3.6Borrower’s Payment Instructions

 

The Lenders shall not be obliged to make the Facility available except in the
apportionments set out in Clause 2.2 (Purpose). Accordingly, the Borrower hereby
irrevocably instructs the Facility Agent, upon the satisfaction of the
conditions set forth in Clause 4 (Conditions Precedent) and subject to the other
terms and conditions of this Agreement, to disburse the proceeds of the Loan in
accordance with the apportionment set out in Clause 2.2 (Purpose).

 

3.7Deemed Advance of Deferred Tranche

 

Any advance under the Deferred Tranche shall be automatically made available in
the manner contemplated by Recital (D) and, accordingly, other than this Clause
3.7, the other provisions of Clause 3 shall not apply to a deemed advance of any
part of the Deferred Tranche, and all references to Loan and/or the Facility in
the remainder of this Clause 3 shall be deemed to exclude the Deferred Tranche.

 

4.CONDITIONS PRECEDENT

 

4.1Conditions Precedent to Effectiveness

 

The entry into force of this Agreement is subject to the condition that, on or
prior to the date hereof, the Facility Agent shall have confirmed in writing to
the Borrower and the other Finance Parties that it has received (or waived in
writing) the following documents and evidence, each in form and substance
satisfactory to the Facility Agent:

 

(a)Resolutions, etc.

 

(i)a certificate of the Borrower’s Secretary or Assistant Secretary as to the
incumbency of the Borrower’s Authorised Officers (including a specimen of each
such Authorised Officer’s signature) and as to the truth and completeness and
continuing force and effect of the attached:

 

(A)resolutions of the Borrower’s Board of Directors authorising the execution,
delivery and performance of this Agreement and each other Finance Document
(including for the avoidance of doubt any Drawing Request); and

 

(B)Organic Documents of the Borrower,

 

upon which certificate the Lenders may conclusively rely until they shall have
received a further certificate of

 



32

 

 

the Secretary or Assistant Secretary of the Borrower canceling or amending such
prior certificate; and

 

(ii)a Certificate of Good Standing issued by the relevant Liberian authorities
in respect of the Borrower;

 

(b)Finance Documents

 

this Agreement and each Fee Letter, in each case duly executed by each of the
parties hereto and thereto;

 

(c)Opinions of Counsel

 

opinions, addressed to:

 

(i)the Facility Agent, each Original Lender, each Mandated Lead Arranger, the
Documentation Bank and the Funding Entity, from:

 

(A)Watson Farley & Williams LLP, counsel to the Borrower, as to Liberian law;
and

 

(B)White & Case LLP, counsel to the Lenders, as to English law; and

 

(ii)the Facility Agent, each Original Lender, each Mandated Lead Arranger and
the Documentation Bank, from White & Case LLP, United States tax counsel to the
Lenders, as to the U.S. tax treatment and the U.S. tax consequences for the
Lenders of the transactions contemplated by the Finance Documents,

 

each of which shall also be in form and substance satisfactory to the Mandated
Lead Arrangers;

 

(d)Process Agent Appointment

 

evidence that the Borrower’s process agent described in Clause 13.14(d) has
accepted its appointment;

 

(e)Funding Agreement

 

an original of the Funding Agreement duly executed by each of the parties
thereto, and evidence that the Funding Agreement is in full force and effect;

 

(f)Funding Entity’s Security

 

an original of each acknowledgement, consent or other agreement of the Borrower
(in each case duly executed by an Authorised Officer) with respect to any
delegation, pledge or assignment by the Lenders of their rights under the
Finance Documents in favour of the Funding Entity, in each case in the form
agreed with the Borrower prior to the execution of this Agreement; and

 



33

 

 

(g)Funds Flow Agreement

 

the substantially agreed form of the Funds Flow Agreement.

 

4.2Conditions Precedent to Disbursement

 

The obligations of the Lenders to fund the Loan (excluding the Deferred Tranche)
and of the Facility Agent to disburse the Loan on the Disbursement Date are
subject to the Facility Agent’s receipt (or waiver in writing), prior to or
concurrently with the disbursement of the Loan, of the following documents,
information, evidence and confirmations, each in form and substance satisfactory
to the Facility Agent:

 

(a)Resolutions, etc.

 

(i)a certificate of the Borrower’s Secretary or Assistant Secretary as to the
continuing truth, completeness, force and effect of the documents described in
Clause 4.1(a)(i), upon which certificate the Lenders may conclusively rely until
they shall have received a further certificate of the Secretary or Assistant
Secretary of the Borrower canceling or amending such prior certificates; and

 

(ii)a Certificate of Good Standing issued by the relevant Liberian authorities
in respect of the Borrower;

 

(b)Drawing Requests

 

(i)a Drawing Request satisfying the requirements of Clause 3.3 (Completion of a
Drawing Request); and

 

(ii)the drawing request under the USD Facility Agreement.

 

(c)Opinions of Counsel

 

opinions, addressed to the Facility Agent, each Lender, each Mandated Lead
Arranger, the Documentation Bank and the Funding Entity, from:

 

(i)Watson Farley & Williams LLP, counsel to the Borrower, updating the opinion
as to Liberian law provided under Clause 4.1(c)(i);

 

(ii)White & Case LLP, counsel to the Lenders, as to English law (if required);
and

 

(iii)any other counsel the opinion of which the Lenders’ external legal counsel
reasonably advises,

 

each of which shall also be in form and substance satisfactory to the CP Banks;

 

(d)Fees, Expenses, etc.

 



34

 

 

evidence that the Facility Agent shall have received all duly invoiced fees that
the Borrower shall have agreed in writing to pay to the Facility Agent (whether
for its own account or for the account of any of the other Finance Parties,
including under any Fee Letter) that are due and payable as of the Disbursement
Date and all invoiced and documented expenses of the Finance Parties (including
the agreed fees and expenses of counsel to the Finance Parties) required to be
paid by the Borrower pursuant to Clause 13.5 (Payment of Costs and Expenses) or
that the Borrower has otherwise agreed in writing to pay to the Finance Parties,
in each case on or prior to the Disbursement Date;

 

(e)Representations and Warranties, no Default, no Mandatory Prepayment Event,
etc.

 

confirmation that, both before and after giving effect to the disbursement of
the Loan, the following statements shall be true and correct:

 

(i)the representations and warranties set forth in Clause 7 (Representations and
Warranties) (other than Clause 7.10(b) (Obligations rank pari passu; Liens),
Clause 7.11 (Withholding, etc.) and Clause 7.17 (Construction Contract) are true
and correct in all material respects (except for any such representations and
warranties that are qualified by materiality or the non-existence of a Material
Adverse Effect, which are true and correct in all respects), in each case by
reference to the facts and circumstances then existing; and

 

(ii)no Default, Event of Default or Mandatory Prepayment Event, and no event
which (with the expiry of a grace period, the giving of notice or both) will
become a Mandatory Prepayment Event, has occurred and is continuing or is
reasonably likely to occur upon the disbursement of the Loan;

 

(f)Construction Contract

 

(i)originals of:

 

(A)a certificate signed by an Authorised Officer, certifying as true and
complete an attached copy of the Construction Contract duly signed by the
Borrower and the Builder;

 

(B)a certificate of an Authorised Officer and an authorised officer of the
Builder, specifying the date on which the Construction Contract entered into
force and confirming that it remains in full force and effect in accordance with
its terms and has not been suspended, repudiated, invalidated, terminated or
cancelled (in whole or in part);

 

(C)a written confirmation by the Builder, countersigned by the Borrower, of the
aggregate amount of the Non-Yard Costs accounted by the Builder;

 



35

 

 

(D)a written confirmation by the Builder, countersigned by the Borrower, of the
aggregate amount of the signed Change Orders; and

 

(E)a power of attorney or other signing authorities for the Builder’s authorised
officers who are signing any documentation on its behalf; and

 

(ii)a copy of the protocol of delivery and acceptance under the Construction
Contract, duly signed by the Borrower and the Builder and certified as true by
the Borrower;

 

(g)Commercial Invoice and Proof of Past Payments

 

(i)an original duly executed invoice from the Builder containing a breakdown of
the Delivery Installment, with details of the payments already made to the
Builder under, or of the financed portion of:

 

(A)the Basic Cash Contract Price;

 

(B)the Non-Exercise Premium (if any);

 

(C)the aggregate amount of the Change Orders payable to the Builder, or
reimbursable to the Borrower (Borrower-Paid Change Orders); and

 

(D)the aggregate amount of the utilised NYC Allowance to be reimbursed to the
Borrower;

 

(ii)copies of credit advices or bank statements from the Builder’s bank, duly
certified as true by the Builder, evidencing that all Installments (other than
the Delivery Installment) and all other amounts required to be paid under the
Construction Contract have been paid by the Borrower to the Builder, and
received by the Builder, in accordance with the terms of the Construction
Contract; and

 

(iii)evidence establishing the average rate of currency hedges entered into by
the Borrower for payment in Dollars of the Non-Yard Costs; and

 

(h)No Liens

 

evidence that no Lien, other than the Mortgage, is recorded over the Purchased
Vessel.

 

(i)Delivery Installment

 

confirmation by the facility agent under the Construction Financing of receipt
of the funds corresponding to 20% of the Delivery Installment.

 



36

 

 

4.3Additional Conditions Precedent to Disbursement

 

The obligations of the Lenders to fund the Loan (excluding the Deferred Tranche)
and of the Facility Agent to disburse the Loan on the Disbursement Date are
subject to the Facility Agent being satisfied that:

 

(a)BpiFAE Insurance Policy

 

the BpiFAE Insurance Policy is in full force and effect (subject only to the
full payment of the BpiFAE Premium) and has not been suspended, repudiated,
terminated, invalidated or cancelled (in whole or in part), which shall be in
form and substance satisfactory to the CP Banks;

 

(b)Funding Agreement

 

(i)the Funding Agreement has not been repudiated, terminated or cancelled, in
whole or in part, provided that this condition shall not apply if such
repudiation, termination or cancellation (as the case may be) is due to the
gross negligence or wilful misconduct under the Funding Agreement of one or more
Finance Parties; and

 

(ii)the Funding Entity has disbursed all funds under the Funding Agreement that
are required for the Lenders to make the Loan under this Agreement; and

 

(c)BpiFAE Insurance Policy Amendment

 

the BpiFAE Insurance Policy Amendment is in form and substance satisfactory to
the CP Banks and is approved and executed by and between BpiFAE, the Facility
Agent and the Lenders.

 

4.4Form of Conditions Precedent

 

(a)For purposes of the entry into force of this Agreement, each of the documents
and evidence described in Clause 4.1 (Conditions Precedent to Effectiveness)
shall be received by the Facility Agent in original, hard copy or electronic
copy format; provided that (i) only originals of the duly executed Funding
Agreement and each of the documents described in Clause 4.1(f) (Funding Entity’s
Security) shall be acceptable to the Facility Agent and (ii) the parties agree
to use reasonable efforts to ensure that any other documents and/or evidence
accepted by the Facility Agent in hard copy or electronic copy format shall be
replaced by originals thereof promptly following the date of this Agreement.

 

(b)For purposes of the funding and disbursement of the Loan, each of the
documents and evidence described in Clause 4.2 (Conditions Precedent to
Disbursement) shall be received by the Facility Agent in original, hard copy or
electronic copy format; provided that:

 

(i)whereas a hard copy or electronic copy of the duly executed Drawing Request

 



37

 

 

and all supporting documentation described therein shall be acceptable to the
Facility Agent for purposes of Clause 3.2 (Delivery of a Drawing Request), the
Borrower shall deliver originals thereof to the Facility Agent prior to the
disbursement of the Loan;

 

(ii)only originals of the certificates, confirmations and power of attorney
described in Clause 4.2(f)(i) (Construction Contract) and the invoice described
in Clause 4.2(g)(i) (Invoice and Proof of Past Payments) shall be acceptable to
the Facility Agent for purposes of satisfying such conditions; and

 

(iii)the parties agree to use reasonable efforts to ensure that any other
documents and/or evidence accepted by the Facility Agent in copy or electronic
format shall be replaced by originals thereof promptly following the
Disbursement Date.

 

4.5Facility Agent’s Responsibility

 

(a)The Facility Agent shall provide the Borrower with an original of any
document executed by the Borrower pursuant to Clause 4.1(f) (Funding Entity’s
Security), in each case duly executed by all parties thereto.

 

(b)The Facility Agent’s responsibility for examination of the documents
presented pursuant to this Clause 4 (Conditions Precedent) shall be limited to
establishing that they appear on their face to comply with the documents
specified above within the meaning of article 14a of the Uniform Customs and
Practice for Documentary Credits (2007 Revision) of the International Chamber of
Commerce (Publication nr. 600). For the avoidance of doubt, documents which
appear on their face to be inconsistent with one another shall not be considered
to be in order.

 

(c)The Facility Agent shall not be liable for any delay in the making of the
Loan occasioned by any request which it may make for information or
documentation referred to in this Clause 4 (Conditions Precedent) or by any
reasonable request it may make for clarification in case of material
discrepancies or material missing information in relation to the documents
referred to in this Clause 4 (Conditions Precedent).

 

(d)With respect to the conditions precedent set forth in Clause 4.2(e)
(Representations and Warranties, no Default, no Mandatory Prepayment Event,
etc.) to (h) (No Liens), the Facility Agent may (but is not required to) rely on
information provided by the Borrower, including the information set forth in the
Drawing Request.

 

(e)Paragraphs (b) and (d) above apply as between the Finance Parties only and do
not affect or change in any way the rights and obligations of the Borrower under
the Finance Documents and do not, directly or indirectly, result in any
increased or additional cost or liability to the Borrower.

 

4.6Waiver

 



38

 

 

The conditions specified in this Clause 4 (Conditions Precedent) are solely for
the benefit of the Lenders and may be waived on their behalf in whole or in part
and with or without conditions by the Facility Agent (upon instructions from all
Lenders in the case of Clause 4.1 (Conditions Precedent to Effectiveness) and
instructions from the Required Lenders in all other cases) with, to the extent
required as determined by the Facility Agent, the consent of BpiFAE and the
Funding Entity, provided that any waiver of or in respect of the conditions
specified in Clause 4.1(e) (Funding Agreement) or Clause 4.1(g) (Funds Flow
Agreement) shall be subject to the prior written consent of the Borrower.

 

4.7Deferred Tranche Conditions Precedent

 

The Deferred Tranche shall only be advanced pursuant to Clause 3.7 (Deemed
Advance of Deferred Tranche) and Recital (D) if prior to the date of the first
such advance, the Facility Agent shall have received (in a form and substance
satisfactory to it):

 

(a)the BpiFAE Insurance Policy Amendment No.2 duly signed and issued in respect
of the Deferred Tranche either (i) in an original with ‘wet-ink’ signature(s) or
(ii) if the execution of an original of the BpiFAE Insurance Policy Amendment
No.2 is not practicable at the relevant time (having regard to the logistical
difficulties caused by COVID-19), electronically signed and initialled, together
with written confirmation from BpiFAE confirming that (A) Bpifrance Assurance
Export agrees that this manner of signature is acceptable and (B) by this
signing process the parties shall be bound by the BpiFAE Insurance Policy
Amendment No.2, and in each case, BpiFAE shall not have, prior to any deemed
advance of the Deferred Tranche, delivered to the Facility Agent any notice
seeking the cancellation, suspension or termination of the BpiFAE Insurance
Policy Amendment No.2 or the suspension of the deemed advance of the Deferred
Tranche under this Agreement;

 

(b)an opinion from Norton Rose Fulbright LLP, counsel to the Facility Agent and
the Lenders, on matters relating to the conformity of the BpiFAE Insurance
Policy Amendment No.2 issued by BpiFAE in accordance with paragraph (a) above
with the arrangements relating to the Deferred Tranche set out in this
Agreement;

 

(c)written confirmation from BpiFAE that the Borrower has paid any additional
BpiFAE Premium then due and payable in respect of the issuance of the BpiFAE
Insurance Policy Amendment No.2 referred to in paragraph a) above (and as
contemplated by Clause 5.3 of Amendment and Restatement No.4);

 

(d)written confirmation from the Borrower that no Mandatory Prepayment Event
under Clauses 11.1(o) (Dividend or New Debt) or 11.1(p) (Breach of Principles)
has occurred and is continuing;

 

(e)an executed copy of the Funding Agreement Amendment No.2, together with
evidence that the Funding Agreement (as amended) is in full force and effect;
and

 

(f)an executed copy of each acknowledgement, consent or other agreement of the

 



39

 

 

Borrower (in each case duly executed by an Authorised Officer or an attorney in
fact or other authorised signatory of the Borrower) with respect to any
delegation, pledge or assignment by the Lenders of their rights under the
Finance Documents in favour of the Funding Entity in connection with the Funding
Agreement Amendment No.2, in each case in the form agreed with the Borrower
prior to the execution of Amendment and Restatement Agreement No. 4.

 

5.REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

5.1Repayments

 

(a)Subject to paragraph (b) below (which it is acknowledged that as of the
Deferred Tranche Effective Date, did not apply), the Borrower shall repay (i)
the Loan (but for this purpose excluding the Deferred Tranche) in the
installments and on the dates set out in Part A of Schedule B (Repayment
Schedule) and (ii) the Deferred Tranche, in the installments and on the dates
set out in Part B of Schedule B (Repayment Schedule) (in each case as such
Schedule B was substituted on the Deferred Tranche Effective Date).

(b)(i) Schedule B (Repayment Schedule) has been prepared as at the date of this
Agreement on the assumptions that:

 

(A)the Disbursement Date will be the Original Scheduled Delivery Date;

 

(B)the principal amount of the Loan advanced under this Agreement will be the
Maximum Loan Amount; and

 

(C)the Loan will not be prepaid in whole or in part.

 

(ii)If any of these assumptions proves to be incorrect then, as soon as
reasonably practicable, the Facility Agent shall, in consultation with the
Borrower and the Funding Entity, prepare a substitute Schedule B (Repayment
Schedule) on the same basis as the existing Schedule B (Repayment Schedule) but
reflecting the correct Disbursement Date, amount of the Loan advanced or, as the
case may be, principal amount of the Loan outstanding after any such prepayment.

 

(iii)The Facility Agent shall provide the Lenders, the Borrower and the Funding
Entity with a copy of the substitute Schedule B (Repayment Schedule) promptly
following its preparation and in any event at least ten (10) Business Days prior
to the first or, as applicable, next Repayment Date.

 

(iv)Upon the receipt by the Lenders and the Borrower of the substitute Schedule
B (Repayment Schedule), subject to there being no manifest error therein, such
substitute schedule will replace the existing Schedule B (Repayment Schedule)
and all repayments of the Loan will, subject to the further application of
clause (i) above, be made in accordance with the substitute Schedule B
(Repayment Schedule).

 



40

 

 

(c)

(i)If with respect to any date on which an amount of principal and/or interest
is due and payable by the Borrower under this Agreement (the “EUR Amount”) and
an amount of principal and/or interest is due and payable by the Borrower under
the USD Facility Agreement (the “USD Amount”), the Borrower becomes aware that
it will be making a payment that is not sufficient to pay in full both the EUR
Amount and the USD Amount (a “Short Payment”), the Borrower shall inform the
Facility Agent and the USD Facility Agent thereof in advance in writing and
shall share the Short Payment such that each of the Facility Agent and the USD
Facility Agent receives the payment to be made to it under each of the Agreement
and the USD Facility Agreement on a pro rata and pari-passu basis as provided in
paragraph (ii) below.

 

(ii)Such pro rata and pari-passu payment shall be made by reference to the then
outstanding principal amount of the Loan and the then outstanding principal
amount of the loan under the USD Facility Agreement (after converting the same
into EUR at the Applicable Spot Rate on that date).

 

(iii)The Borrower only (and, for the avoidance of doubt, not the Finance Parties
or the USD Finance Parties) shall be responsible for the ongoing monitoring of
the pro- rata and pari-passu payment share so that any Short Payment is made on
a pro rata and pari-passu basis between the Lenders and the USD Facility
Lenders. If the Borrower fails to comply with the provisions of this Clause
5.1(c), no Finance Party shall be required to repay to the Borrower or to any
USD Facility Finance Party any amount received from the Borrower as payment for
the EUR Amount or the USD Amount, as the case may be.

 

(iv)On the date on which the Borrower makes a Short Payment it shall provide
reasonable written details to each of the Facility Agent and the USD Facility
Agent of (A) the then outstanding principal amount of the Loan and the then
outstanding principal amount of the loan under the USD Facility Agreement
(converted into EUR at the Applicable Spot Rate on that date) and (B) how it
calculated the apportionment of the Short Payment, including a screen shot of
the Applicable Spot Rate.

 

(v)The provisions of this Clause 5.1(c) are not to be regarded as a waiver by
any Finance Party of any failure by the Borrower to pay in full any EUR Amount
on the relevant due date and the compliance by the Borrower with the provisions
of this Clause 5.1(c) will not in any way preclude the application of the
provisions of Clause 10.1(a) (Non-Payment of Obligations) if the full amount of
the relevant payment is not made within the applicable remedy period.

 

(d)No amounts repaid by the Borrower under this Agreement may be reborrowed by
the Borrower.

 



41

 

 

(e)Upon the occurrence of the Starting Date of Repayment (but for this purpose
excluding the Starting Date of Repayment in respect of any part of the Deferred
Tranche) in accordance with the provisions of this Agreement, the Facility Agent
shall notify such date to the Borrower and the USD Facility Agent.

 

5.2Prepayment

 

(a)The Borrower:

 

(i)may, from time to time on any Business Day, make a voluntary prepayment, in
whole or in part, of the outstanding principal amount of the Loan; provided
that:

 

(A)any such voluntary prepayment shall require:

 

(I)           if the Loan is accruing interest at the Fixed Rate, at least forty
five (45) days’ prior written notice to the Facility Agent; and

 

(II)         if the Loan is accruing interest at the Floating Rate, at least
fifteen (15) days’ prior written notice to the Facility Agent,

 

each of which notice shall be irrevocable and shall be promptly forwarded by the
Facility Agent to the Lenders and (if the Funding Agreement is then in effect)
the Funding Entity and the Funding Agents and (if the Fixed Rate applies)
Natixis DAI; and

 

(B)any such voluntary partial prepayment shall be in a minimum amount of five
million Euros (EUR 5,000,000) (or the remaining amount of the Loan) and a
multiple of one million Euros (EUR 1,000,000) and shall (except as provided in
the BpiFAE Insurance Policy) be applied against the outstanding repayment
installments of the Loan set out in Schedule B (Repayment Schedule), in the
inverse order of the maturity thereof, save that where there is an outstanding
amount of the Deferred Tranche, any such prepayment shall first be applied
against the Deferred Tranche and either in inverse order of maturity or ratably
across the remaining installments of the Deferred Tranche (as the Borrower shall
designate in writing); and

 

(ii)shall, immediately upon any acceleration of the repayment of the
installments of the Loan pursuant to Clause 10.2 (Action if Bankruptcy) or
Clause 10.3 (Action if Other Event of Default) or the mandatory prepayment of
the Loan pursuant to Clause 11.2 (Mandatory Prepayment), repay the Loan or, in
the case of a Mandatory Prepayment Event arising pursuant to Clauses 11.1(o)
(Dividend or New Debt) or 11.1(p) (Breach of Principles), repay the Deferred
Tranche, together with all accrued and unpaid interest on the Loan or the
Deferred Tranche (as applicable) and, other than in the case of a Mandatory
Prepayment Event arising pursuant to Clauses 11.1(o) (Dividend or New Debt) or
11.1(p) (Breach of Principles), all other Obligations payable to the Finance

 



42

 

 

Parties.

 

(b)Each prepayment of the Loan (including any prepayment of the Deferred
Tranche) made in accordance with this Clause 5.2 (Prepayment) shall be subject
to the payment of any Funding Losses but otherwise without any premium or
penalty, provided that no Funding Losses shall be payable in connection with any
such prepayment if the Floating Rate applies and such prepayment is made on the
last day of an Interest Period.

 

(c)No amounts prepaid by the Borrower pursuant to this Clause 5.2 (Prepayment)
may be reborrowed by the Borrower.

 

5.3Interest Provisions

 

Interest on the outstanding principal amount of the Loan shall accrue and be
payable in accordance with this Clause 5.3 (Interest Provisions).

 

(a)Rates

 

(i)The Loan (but for this purpose excluding any drawn portion of the Deferred
Tranche) shall accrue interest from the Starting Date of Repayment to the date
of repayment or prepayment of the Loan in full to the Lenders at the rate (which
shall be the Fixed Rate or the Floating Rate) elected by the Borrower pursuant
to paragraph (b) below, provided that, with respect to any period from (and
including) the proposed Disbursement Date specified in a Drawing Request that is
delayed pursuant to Clause 2.6(a) until (and excluding) the Disbursement Date,
the Loan (excluding, from the Deferred Tranche Effective Date, any drawn portion
of the Deferred Tranche) shall accrue interest at a rate equal to the difference
(if positive) between (i) the Fixed Rate or the Floating Rate, as applicable (as
elected by the Borrower pursuant to paragraph (b) below), and (ii) EONIA for
such period.

 

(ii)The drawn portion of the Deferred Tranche shall accrue interest from the
first Repayment Date to fall during the Advanced Loan Deferral Period (or, in
the case of a further advance in respect of the Deferred Tranche after the first
advance and in respect of that further advance, from the relevant Repayment Date
in respect of the Loan to which that further advance of the Deferred Tranche
relates) to the date of repayment or prepayment of the Deferred Tranche in full
to the Lenders at the Floating Rate. The first deemed advance and the second
deemed advance in respect of the Deferred Tranche shall be consolidated at, and
run concurrently from, the time of the making of the second advance and interest
on the advances in respect of the Deferred Tranche shall be payable on each
Repayment Date.

 

(iii)Interest accrued on the Loan and the drawn portion of the Deferred Tranche
shall, subject to paragraph (d) below, be payable semi-annually in arrears on

 



43

 

 

the Repayment Dates set out in the relevant part of Schedule B (Repayment
Schedule). The Loan (including any drawn portion of the Deferred Tranche) shall
bear interest on a day-to-day basis during each Interest Period at the interest
rate determined hereunder as being applicable to the Loan.

 

(b)Election of Interest Rate

 

(i)The Borrower shall elect to pay interest on the Loan at the Fixed Rate or the
Floating Rate, after which such elected interest rate shall apply to the Loan.

 

(ii)Such election shall be made in the initial Drawing Request provided by the
Borrower and, regardless of the application of Clause 2.6 (Delayed Delivery) (if
applicable), such election shall be irrevocable.

 

(iii)It is agreed that this paragraph (b) shall not apply to the Deferred
Tranche, and that any drawn portion of the Deferred Tranche shall accrue
interest at the Floating Rate notwithstanding the absence of any election
pursuant to this paragraph (b).

 

(c)Post-Maturity Rates

 

After the date on which any principal amount of the Loan is due and payable
(whether on any Repayment Date, upon acceleration or otherwise), or after any
other monetary Obligation of the Borrower shall have become due and payable
(including, for the avoidance of doubt, the Commitment Fee or any fee payable
under any Fee Letter), the Borrower shall pay on first demand, but only to the
extent permitted by relevant and applicable law, interest (after as well as
before judgment) on such amounts for each day during the period of such default
at a rate per annum equal to:

 

(i)with respect to any Funded Loan Portion, the sum of the Fixed Rate or
Floating Rate, as applicable, plus two per cent. (2.0%) per annum; and

 

(ii)with respect to any other monetary Obligation, the sum of EONIA plus three
point fifteen per cent. (3.15%) per annum.

 

(d)Interest Payment Dates

 

(i)Without prejudice to paragraph (c) above or clause (ii) below, interest
accrued on the Loan shall be payable, without duplication, on:

 

(A)each Repayment Date;

 

(B)the date of any prepayment, in whole or in part, of principal outstanding on
the Loan (but only on the principal so prepaid); and

 

(C)with respect to any portion of the Loan the repayment of which is accelerated
pursuant to Clause 10.2 (Action if Bankruptcy) or Clause

 



44

 

 

  10.3 (Action if Other Event of Default), immediately upon such acceleration.

 

(ii)Interest accrued on the Loan or any other monetary Obligation arising under
or in connection with this Agreement after the date such amount is due and
payable (whether upon acceleration or otherwise) shall be payable upon demand.

 

5.4Commitment Fee

 

(a)Subject to paragraph (c) below, the Borrower agrees to pay to the Facility
Agent for the account of each Lender a commitment fee (the “Commitment Fee”) on
the daily Available Commitment of each Lender equal to:

 

(i)zero point fifteen per cent. (0.15%) per annum for the period commencing on
(and including) the date hereof and ending on (but excluding) the earlier of the
date falling two (2) years prior to the Original Scheduled Delivery Date (the
“First Calculation Period End Date”, being 29 April 2014) and the Commitments
Termination Date;

 

(ii)if the Commitments Termination Date has not occurred prior to the First
Calculation Period End Date, zero point twenty five per cent. (0.25%) per annum
for the period commencing on (and including) the First Calculation Period End
Date and ending on (but excluding) the earlier of the date falling one (1) year
prior to the Original Scheduled Delivery Date (the “Second Calculation Period
End Date”, being 29 April 2015) and the Commitments Termination Date; and

 

(iii)if the Commitments Termination Date has not occurred prior to the Second
Calculation Period End Date, zero point thirty per cent. (0.30%) per annum for
the period commencing on (and including) the Second Calculation Period End Date
and ending on (but excluding) the Commitments Termination Date.

 

(b)The Commitment Fee shall be payable by the Borrower to the Facility Agent for
the account of each Lender in arrear as from the date of this Agreement on (i)
the date falling six (6) months after the date hereof, (ii) the last day of each
six (6) month period thereafter ending prior to the Commitments Termination Date
and (iii) the Commitments Termination Date.

 

(c)The other provisions of this Clause 5.4 shall not (but without prejudice to
any Commitment Fee that has been paid by the Borrower to the Lenders prior to
the Deferred Tranche Effective Date) apply to any Lender’s Commitment in respect
of the Deferred Tranche, in respect of which the Borrower agrees to pay to the
Facility Agent for the account of each Lender a commitment fee on the basis, and
at the times, set out in a Fee Letter to be entered into on or about the date of
Amendment and Restatement No.4.

 



45

 

 

5.5Other Fees

 

The Borrower agrees to pay to the Facility Agent the fees set forth in the Fee
Letters on the dates and in the amounts set forth therein.

 

5.6Calculation Basis

 

All interest and fees under the Finance Documents (including, for the avoidance
of doubt, the Commitment Fee and any fee payable under any Fee Letter, and
excluding any “flat” fees) shall be calculated on the basis of the actual number
of days elapsed over a year comprised of three hundred and sixty (360) days.

 

5.7Currency

 

All payments by the Borrower under the Finance Documents shall be made in Euros.
The Borrower waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

 

6.EURIBOR-RELATED PROVISIONS; FUNDING LOSSES; INCREASED CAPITAL COSTS; TAXES;
RESERVE COSTS; PAYMENTS; ETC.

 

6.1EURIBOR Determination; Replacement Reference Banks

 

(a)Where the Floating Rate applies in respect of any Funded Loan Portion
(including any drawn portion of the Deferred Tranche), the determination of
EURIBOR made by the Funding Entity pursuant to the Funding Agreement as notified
to the Borrower by the Facility Agent shall be applicable for the purposes of
this Agreement.

 

(b)In respect of any Unfunded Loan Portion, the Facility Agent shall obtain from
each Reference Bank timely information for the purpose of determining EURIBOR in
the event that EURIBOR is to be determined pursuant to paragraph (b) of the
definition thereof. If any one or more of the Reference Banks shall fail to
furnish in a timely manner such information to the Facility Agent, the Facility
Agent shall determine EURIBOR on the basis of the information furnished by the
remaining Reference Banks. If a Reference Bank ceases for any reason to be able
and willing to act as such, the Facility Agent shall, at the direction of the
Required Lenders and after consultation with the Borrower and the Lenders (and,
if the Funding Agreement is then in effect, subject to the Funding Entity’s
approval), appoint a replacement for such Reference Bank reasonably acceptable
to the Borrower, and such replaced Reference Bank shall cease to be a Reference
Bank hereunder. The Facility Agent shall furnish to the Borrower and to the
Lenders each determination of EURIBOR made by reference to quotations of
interest rates furnished by Reference Banks.

 



46

 

 

 

6.2EURIBOR Lending Unlawful

 

If, after the date hereof, the introduction of or any change in or in the
interpretation of any law makes it unlawful, or any central bank or other
governmental authority having jurisdiction over any Lender or the Funding Entity
asserts that it is unlawful for such Lender or the Funding Entity to make,
continue or maintain the Loan (including the Deferred Tranche), its
participation therein or the refinancing under the Funding Agreement (as
applicable) bearing interest at a rate based on EURIBOR, then the obligation of
such Lender or the Funding Entity, as the case may be, to make, continue or
maintain its participation in the Loan or the refinancing under the Funding
Agreement (as applicable) shall, upon notice thereof to the Borrower, the
Facility Agent and each other Lender (in the case of the Funding Entity, either
directly or through the Funding Agents), forthwith be suspended until the
circumstances causing such suspension no longer exist, provided that such
Lender’s obligation to make, continue and maintain its participation in the Loan
hereunder shall be automatically converted into an obligation to make, continue
and maintain its participation in the Loan bearing interest at a rate to be
negotiated between such Lender and the Borrower (and, if the Funding Agreement
is then in effect, approved by the Funding Entity) that is the equivalent of the
sum of EURIBOR for the relevant Interest Period plus the Floating Rate Margin.

 

6.3Market Disruption in respect of a Funded Loan Portion

 

(a)The provisions of paragraph (b) below shall apply in respect of any Funded
Loan Portion (including in respect of any drawn portion of the Deferred Tranche)
to which the Floating Rate applies.

 

(b)If the Funding Entity makes a claim pursuant to clause 13 (Modifications du
Calcul des Intérêts) of the Funding Agreement, the Facility Agent shall promptly
deliver the details of such claim to the Borrower and the Borrower shall pay
promptly to the Facility Agent for onward payment to the Funding Entity the
amount so claimed by the Funding Entity.

 

(c)Save for the claims of the Funding Entity referred to in paragraph (b) above,
the Lenders shall not be entitled to make any claim for market disruption for
Funded Loan Portions.

 

(d)The Facility Agent shall use reasonable efforts to obtain from the Funding
Entity the relevant supporting details, and solely if such details are provided
by the Funding Entity shall they be provided to the Borrower.

 

6.4Market Disruption in respect of an Unfunded Loan Portion

 

(a)The provisions of paragraph (b) below shall apply in respect of any Unfunded
Loan Portion (including in respect of any drawn portion of the Deferred Tranche)
to which the Floating Rate applies.

 



47

 

 

(b)If:

 

(i)at or about noon (Paris time) on the Quotation Date for the relevant Interest
Period, the Screen Rate is not available and none or only one of the Reference
Banks supplies a rate to the Facility Agent to determine EURIBOR (for the
purposes of paragraph (b) of such definition) for Euros for the relevant
Interest Period; or

 

(ii)before close of business in Paris, France on the Quotation Date for the
relevant Interest Period, the Facility Agent receives a duly evidenced
notification from one or more Lenders whose aggregate participations in the
Unfunded Loan Portion exceed forty two point five per cent. (42.5%) of the Loan
(excluding the participation of any Lender who is participating in the Unfunded
Loan Portion by reason of its funding under the Funding Agreement having been
suspended, repudiated, terminated or cancelled, in whole or in part, due to its
gross negligence or wilful misconduct (an “excluded Lender”) and subject to the
respective participations of the other Lenders participating in the Unfunded
Loan Portion being notionally and proportionally increased to account for such
disqualification of the excluded Lender’s participation) that the cost to them
of obtaining matching deposits in the European interbank market for the relevant
Interest Period would be in excess of EURIBOR,

 

then in any such case the Facility Agent shall promptly give notice thereof to
the Borrower and each of the Lenders together with copies of each of the notices
and evidence provided to the Facility Agent pursuant to clause 6.4(b)(i) and/or
6.4(b)(ii) above (hereinafter called a “Market Disruption Notice”).

 

(c)Upon the issuance of a Market Disruption Notice pursuant to paragraph (b)(i)
above, the rate of interest on any affected Lender’s participation in the
Unfunded Loan Portion for the relevant Interest Period shall (after consultation
with the Facility Agent and the other Lenders) be the percentage rate per annum
which is the sum of the Floating Rate Margin and the rate notified to the
Facility Agent and the Borrower by such Lender as soon as practicable and in any
event before the close of business in France on the second (2nd) Business Day
after the Quotation Date, to be that which expresses as a percentage rate per
annum the cost to that Lender of funding its participation in the Unfunded Loan
Portion for the relevant Interest Period from whatever source it may reasonably
select, the details of which shall be stated in that Lender’s notice; and

 



48

 

 

(d)Upon the issuance of a Market Disruption Notice pursuant to paragraph (b)(ii)
above, the rate of interest on each affected Lender’s participation in the
Unfunded Loan Portion for the relevant Interest Period shall (after consultation
with the Facility Agent and the other Lenders) be the percentage rate per annum
which is the sum of the Floating Rate Margin and a rate that is the weighted
average (in proportion to each affected Lender’s participation in the Unfunded
Loan Portion) of the rates notified to the Facility Agent and the Borrower by
each of the affected Lenders as soon as practicable and in any event before the
close of business in France on the second (2nd) Business Day after the Quotation
Date to be that which expresses as a percentage rate per annum the cost to that
Lender of funding its participation in the Unfunded Loan Portion for the
relevant Interest Period from whatever source it may reasonably select, the
details of which shall be stated in that Lender’s notice.

 

(e)If a Market Disruption Notice has been issued and the Borrower so requires,
the Facility Agent, the Lenders and the Borrower shall negotiate in good faith
for a period of not more than fifteen (15) Business Days with a view to agreeing
upon a mutually satisfactory interest rate and interest period (or interest
periods) to be substituted for those which would otherwise have applied under
this Agreement. Any such agreed and approved interest rate and interest period
(or interest periods) shall, with the prior consent of the Lenders and the
Borrower, be binding on all parties hereto. For the avoidance of doubt, in the
event that no substitute basis is agreed upon pursuant to this paragraph (e) by
the end of the fifteen (15) Business Day period, then the rate of interest for
the Unfunded Loan Portion shall continue to be the rate otherwise determined in
accordance with the terms of this Agreement.

 

(f)In the event that the circumstances described in paragraph (a) above shall
extend beyond the end of the relevant Interest Period or any other interest
period agreed pursuant to paragraph (d) above or shall occur in respect of any
other Interest Period or other interest period, as the case may be, the
procedures described in paragraphs (b), (c) and/or (e) above, as applicable,
shall apply and shall be repeated as often as may be necessary and in respect of
each Interest Period or other interest period affected by such circumstances.

 

6.5Increased Loan Costs, etc.

 

(a)If, after the date hereof, a change in any applicable treaty, law, regulation
or regulatory requirement or in the interpretation thereof or in its application
to the Borrower, or the compliance by any Lender or the Funding Entity with any
applicable direction, request, requirement or guideline (whether or not having
the force of law) of any governmental or other authority, including any agency
of the European Union or similar monetary or multinational authority, insofar as
it may be changed or imposed after the date hereof, shall:

 

(i)subject any Lender or the Funding Entity to any tax with respect to its
participation in the Loan or any part thereof or the refinancing under the
Funding Agreement or any part thereof (as applicable) imposed, levied,
collected, withheld or assessed by any jurisdiction or any political subdivision
or taxing authority thereof (other than taxation on overall net income and, to
the extent such taxes are described in Clause 6.8 (Taxes), withholding taxes);
or

 

(ii)change the basis of taxation to any Lender or the Funding Entity (other than
a change in taxation on the overall net income of such Lender or the Funding
Entity, as the case may be) of payments of principal or interest or any other
payment due or to become due pursuant to this Agreement, the

 



49

 

 

  other Finance Documents and/or the Funding Agreement, as applicable; or    
(iii)impose, modify or deem applicable any reserve or capital adequacy
requirements (other than the increased capital costs described in Clause 6.7
(Increased Capital Costs) and the reserve costs described in Clause 6.9 (Reserve
Costs)) or other banking or monetary controls or requirements which affect the
manner in which a Lender or the Funding Entity shall allocate its capital
resources to its obligations hereunder or under the Funding Agreement or require
the making of any special deposits against or in respect of any assets or
liabilities of, deposits with or for the account of, or loans by, such Lender or
the Funding Entity (provided that such Lender or the Funding Entity, as the case
may be, shall, unless prohibited by law, allocate its capital resources to its
obligations hereunder or under the Funding Agreement, as applicable, in a manner
which is consistent with its present treatment of the allocation of its capital
resources); or

 

(iv)impose on any Lender or the Funding Entity any other condition affecting its
participation in the Loan or the refinancing under the Funding Agreement (as
applicable) or any part thereof,

 

and the result of any of the foregoing is either (A) to increase the cost to
such Lender or the Funding Entity of making or maintaining its participation in
the Loan or any part thereof or the refinancing under the Funding Agreement or
any part thereof (as applicable), (B) to reduce the amount of any payment
received by such Lender or the Funding Entity or its effective return hereunder
or under the Funding Agreement (as applicable) or on its capital or (C) to cause
such Lender or the Funding Entity to make any payment or to forego any return
based on any amount received or receivable by such Lender hereunder or the
Funding Entity under the Funding Agreement, as applicable, then, in any such
case, if such increase or reduction in the opinion of such Lender or the Funding
Entity, as the case may be, materially affects the interests of such Lender or
the Funding Entity, as applicable:

 

(I)solely with respect to the Lenders, such Lender shall notify the Facility
Agent who shall then notify the Borrower of the occurrence of such event;

 

(II)solely with respect to the Funding Entity, the Facility Agent shall notify
the Borrower of the occurrence of such event; and

 

(III)in any such case, the Borrower shall forthwith upon such demand pay to the
Facility Agent for the account of such Lender or the Funding Entity, as the case
may be, such amount as is necessary to compensate such Lender or the Funding
Entity for such additional cost or such reduction and ancillary expenses,
including taxes, incurred as a result of such adjustment.

 

(b)Any notice provided pursuant to paragraph (a)(I) or (II) above shall (i)
describe in reasonable detail the event leading to such additional cost,
together with the approximate date of the effectiveness thereof and (ii) set
forth the amount of such

 



50

 

 

additional cost and, with respect to the Funding Entity, shall be accompanied by
a copy of any relevant notice and supporting documentation provided by the
Funding Entity (and received by the Facility Agent, directly or through the
Funding Agents) under clause 16.2 (Réclamations) of the Funding Agreement. If
the Facility Agent (directly or through the Funding Agents) has not received
such relevant notice and/or supporting documentation from the Funding Entity in
accordance with the Funding Agreement, the Facility Agent (directly or through
the Funding Agents) shall request the same from the Funding Entity for purposes
of this paragraph (b).

 

(c)Failure or delay on the part of any Lender or the Funding Entity to demand
compensation pursuant to this Clause 6.5 (Increased Loan Costs, etc.) shall not
constitute a waiver of such Lender’s or the Funding Entity’s, as applicable,
right to demand such compensation.

 

6.6Funding Losses

 

(a)The Borrower shall pay:

 

(i)all losses or expenses incurred by the Lenders in respect of an Unfunded Loan
Portion; and

 

(ii)all losses or expenses incurred by the Funding Entity in respect of its
funding of a Funded Loan Portion (including all coûts de rupture as such term is
defined in the Funding Agreement),

 

in each such case which are incurred directly by reason of the liquidation or
redeployment (at not less than a market rate) of deposits or other funds
acquired or contracted to be acquired by such Lender or the Funding Entity or in
un-winding, breaking, terminating, closing out, cancelling, substituting or
replacing or modifying any such deposits; and

 

(iii)where the Fixed Rate applies, all losses and expenses pursuant to any
hedging agreement or other swap or similar arrangements entered into for the
purposes of or in connection with making, continuing to make or maintaining any
portion of the principal amount of the Loan or pursuant to or in connection with
the CIRR,

 

in any such case in the maximum amount specified in paragraph (c) below
(“Funding Losses”) and in each case which are incurred by any Lender or the
Funding Entity as a direct result of any of the following events (each a
“Funding Losses Event”):

 

(A)any total or partial cancellation of the Commitments by or attributable to
the Borrower if such cancellation is made or occurs later than the date on which
the Borrower issues the Drawing Request (which has not been withdrawn pursuant
to Clause 2.6 (Delayed Delivery));

 

(B)after the date on which the Borrower issues the Drawing Request, any failure

 



51

 

 

  of the Loan to be made in accordance with the Drawing Request, other than (I)
if the Loan is made within five (5) Business Days of the Funding Date as
contemplated by Clause 2.6 (Delayed Delivery) or (II) to the extent attributable
to the relevant Lender’s gross negligence or wilful misconduct or the Funding
Entity’s faute lourde or dol (as applicable);     (C)any prepayment by the
Borrower of all or any part of the Loan for any reason whatsoever (whether
voluntary, involuntary or mandatory, including following the acceleration of the
Loan), except for:

 

(I)where the Floating Rate applies, any prepayment made on an Interest Payment
Date; and

 

(II)irrespective of whether the Floating Rate or the Fixed Rate applies, any
mandatory prepayment attributable solely to the fact that (I) the Funding
Agreement is no longer in effect or (II) the BpiFAE Insurance Policy is no
longer in full force and effect, is terminated or cancelled or is no longer
valid, or it is suspended for more than six (6) months, in each case where the
same is due to the faute lourde or dol of the relevant Lender;

 

(D)any payment not being made on its due date, including following acceleration
of the Loan; or

 

(E)any prepayment not being made after a notice of prepayment has been provided
to the Facility Agent pursuant to Clause 5.2 (Prepayment) or any other clause of
this Agreement.     (b)The Borrower shall make payment of all Funding Losses, on
the later of the seventh (7th) Business Day after its receipt of a written
notice of a Funding Losses Event from the Facility Agent (a “Funding Losses
Notice”) and the effective date of the relevant Funding Losses Event, to the
Facility Agent for the account of the Funding Entity and/or the relevant Lender,
as applicable.

 

(c)The amount of the Funding Losses payable by the Borrower shall be:

 

(i)in respect of any Funded Loan Portion and the Funding Entity, the amount
notified to the Funding Coordination Agent under clause 13.3(b) of the Funding
Agreement and duly justified in accordance with clause 8.8(b) of the Funding
Agreement, and, for the avoidance of doubt, no Funding Losses shall be payable
to the Funding Entity (whether the Borrower has elected the Floating Rate or the
Fixed Rate) in the case of a prepayment of the Loan on an Interest Payment Date;

 

(ii)in respect of any Unfunded Loan Portion and a Lender, the amount by which:

 

(A)interest calculated by applying the Floating Rate (whether the Borrower has
elected the Floating Rate or the Fixed Rate) to the

 



52

 

 

amount of such Lender’s participation in the Unfunded Loan Portion received or
recovered by it (or which such Lender was entitled to have received or recovered
under this Agreement, as the case may be) as a result of a Funding Losses Event
which would be payable by the Borrower under this Agreement if (I) such Funding
Losses Event had not occurred and (II) where the Fixed Rate applies, the
Borrower had elected the Floating Rate, for the period starting on the date of
such Lender’s receipt or recovery of such amount (or the date on which such
Lender was entitled to receive or recover such amount, as the case may be) and
ending on the last day of the applicable Interest Period (the “Relevant Period”)

 

exceeds

 

(B)the amount which such Lender would be able to obtain by placing an amount
equal to the amount received or recovered by it (or which it was entitled to
have received or recovered, as the case may be) on deposit with a leading bank
in the European interbank market for the Relevant Period; and

 

(iii)where the Fixed Rate applies, since the Lenders commit themselves
irrevocably to the French Authorities in charge of monitoring the CIRR
mechanism, any prepayment (whether voluntary, involuntary or mandatory,
including following the acceleration of the Loan) will be subject to the
mandatory payment by the Borrower of the amount calculated in liaison with the
French Authorities two (2) Business Days prior to the prepayment date by taking
into account the differential (the “Rate Differential”) between the CIRR and the
prevailing market yield (currently ISDAFIX) for each installment to be prepaid
and applying such Rate Differential to the remaining residual period of such
installment and discounting to the net present value as described below. Each of
these Rate Differentials will be applied to the corresponding installment to be
prepaid during the period starting on the date on which such prepayment is
required to be made and ending on the original Repayment Date (as adjusted
following any previous prepayments) for such installment and

 

(A)the net present value of each corresponding amount resulting from the above
calculation will be determined at the corresponding market yield; and

 

(B)if the cumulated amount of such present values is negative, no amount shall
be due to the Borrower or from the Borrower.

 

(d)Any Funding Losses Notice with respect to Funding Losses suffered by a
Finance Party shall include calculations in reasonable detail of the relevant
amounts and set forth the relevant loss and expense.

 

(e)If the Funding Entity suffers any Funding Losses, the Facility Agent shall,
or

 



53

 

 

  shall procure that the Funding Agents shall, use reasonable efforts to obtain
from the Funding Entity the reasonable details of the calculations of such
Funding Losses and the related documentation required to be provided by the
Funding Entity under clauses 13.3(b) and 8.8(b) of the Funding Agreement. Solely
if such details are provided by the Funding Entity shall they be provided to the
Borrower together with the relevant Funding Losses Notice.     (f)The Facility
Agent shall notify the Borrower, in writing, of the amount of the Funding Losses
due from the Borrower by sending a Funding Losses Notice to the Borrower as soon
as is reasonably practicable after the occurrence of the relevant Funding Losses
Event and after it has received notice of the amount of Funding Losses
calculated by the Funding Entity, the relevant Lender or the French Authorities,
as applicable.

 

6.7Increased Capital Costs

 

(a)If, after the date hereof any change in, or the introduction, adoption,
effectiveness, interpretation, reinterpretation or phase-in of, any law or
regulation, directive, guideline, decision or request (whether or not having the
force of law) of any court, central bank, regulator or other governmental
authority increases the amount of capital required to be maintained by any
Lender or the Funding Entity or any Person controlling such Lender or the
Funding Entity, as the case may be, and the rate of return on its or such
controlling Person’s capital as a consequence of its Commitment or the Loan made
by such Lender or the refinancing by the Funding Entity under the Funding
Agreement, as applicable, is reduced to a level below that which such Lender,
the Funding Entity or such controlling Person would have achieved but for the
occurrence of any such change in circumstance, then, in any such case upon
notice from time to time by the Facility Agent to the Borrower, the Borrower
shall immediately pay directly to such Lender or the Funding Entity, as the case
may be, additional amounts sufficient to compensate such Lender, the Funding
Entity or such controlling Person, as applicable, for such reduction in rate of
return.

 

(b)Any notice pursuant to paragraph (a) above shall (i) describe in reasonable
detail the capital adequacy requirements which have been imposed, together with
the approximate date of the effectiveness thereof and (ii) set forth the amount
of such lowered return, and, with respect to the Funding Entity, shall be
accompanied by a copy of any relevant notice and supporting documentation
provided by the Funding Entity (and received by the Facility Agent, directly or
through the Funding Agents) under clause 16.2 (Réclamations) of the Funding
Agreement. If the Facility Agent (directly or through the Funding Agents) has
not received such relevant notice and/or supporting documentation from the
Funding Entity in accordance with the Funding Agreement, the Facility Agent
(directly or through the Funding Agents) shall request the same from the Funding
Entity for purposes of this paragraph (b).

 

(c)In determining such amount, such Lender or the Funding Entity, as the case
may be, may use any method of averaging and attribution that it shall, subject
to paragraph

 



54

 

 

  (b) above, deem applicable.     (d)Each Lender agrees to use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Lending Office if the making of such a
designation would avoid such reduction in such rate of return and would not, in
the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

 

(e)Failure or delay on the part of any Lender or the Funding Entity to demand
compensation pursuant to this Clause 6.7 (Increased Capital Costs) shall not
constitute a waiver of such Lender’s or the Funding Entity’s, as applicable,
right to demand such compensation.

 

6.8Taxes

 

(a)All payments by the Borrower of principal of, and interest on, the Loan and
all other amounts payable hereunder and any other Finance Documents (including,
for the avoidance of doubt, under any Fee Letters) shall be made free and clear
of and without deduction for any Covered Taxes.

 

(b)In the event that any withholding or deduction from any payment to be made by
the Borrower hereunder or under any other Finance Document is required in
respect of any Covered Taxes pursuant to any applicable law, rule or regulation,
then the Borrower will:

 

(i)pay directly to the relevant authority the full amount required to be so
withheld or deducted;

 

(ii)promptly (and in any event within thirty (30) days) forward to the Facility
Agent an official receipt or other documentation satisfactory to the Facility
Agent evidencing such payment to such authority; and

 

(iii)pay to the Facility Agent for the account of the Lenders or the Funding
Entity (as applicable) such additional amount or amounts as is necessary to
ensure that the net amount actually received by each Lender and/or the Funding
Entity (as applicable) will equal the full amount such Lender and/or the Funding
Entity (as applicable) would have received had no such withholding or deduction
been required.

 

(c)If any Covered Taxes are directly asserted against the Facility Agent, any
Lender or the Funding Entity with respect to any payment received or paid by the
Facility Agent, such Lender or the Funding Entity hereunder or under any other
Finance Document, the Facility Agent, such Lender or the Funding Entity (as
applicable) may pay such Covered Taxes and the Borrower will, promptly after
(and in any event within five (5) Business Days of) demand, pay such additional
amounts (including any penalties, interest or expenses) as is necessary in order
that the net amount received by such Person after the payment of such Covered
Taxes (including any

 



55

 

 

  Covered Taxes on such additional amount) shall equal the amount such Person
would have received had no such Covered Taxes been asserted.     (d)If the
Borrower fails to pay any Covered Taxes when due to the appropriate taxing
authority or fails to remit to the Facility Agent for the account of the
respective Lenders or the Funding Entity (as applicable) the required receipts
or other required documentary evidence, the Borrower shall indemnify the Lenders
and the Funding Entity (as applicable) for any incremental withholding Covered
Taxes, interest or penalties that may become payable by any Lender or the
Funding Entity as a result of any such failure (so long as such amount did not
become payable as a result of the failure of such Lender or the Funding Entity,
as applicable, to provide timely notice to the Borrower (directly or through the
Facility Agent) of the assertion of a liability related to the payment of
Covered Taxes). For purposes of this Clause 6.8 (Taxes), a distribution
hereunder by the Facility Agent or any Lender to or for the account of any
Lender shall be deemed a payment by the Borrower.

 

(e)For the avoidance of doubt with respect to paragraphs (b), (c) and (d) above,
the underlying payments to be made by the Borrower hereunder or under any other
Finance Document to or for the account of the Funding Entity are the relevant
amounts expressed to be payable to or for the benefit of the Funding Entity in
this Agreement or in the other Finance Documents, as applicable (including any
such expression achieved by the specific incorporation by reference herein of
the provisions of the Funding Agreement).

 

(f)If any Lender is entitled to any refund, credit, deduction or other reduction
in tax by reason of any payment made by the Borrower in respect of any Covered
Tax under this Clause 6.8 (Taxes) or by reason of any payment made on account of
Tax by the Borrower pursuant to Clause 6.5 (Increased Loan Costs, etc.), such
Lender shall in its absolute discretion use reasonable efforts to obtain such
refund, credit, deduction or other reduction and, promptly after receipt
thereof, will pay to the Borrower such amount (plus any interest received by
such Lender in connection with such refund, credit, deduction or reduction) as
is equal to the net after-tax value to such Lender of such part of such refund,
credit, deduction or reduction as such Lender reasonably determines is allocable
to such Covered Tax or such payment (less out-of-pocket expenses incurred by
such Lender), provided that no Lender shall be obligated to disclose to the
Borrower any information regarding its tax affairs or tax computations.

 

(g)Each Lender agrees with the Borrower and the Facility Agent that it will:

 

(i)in the case of a Lender organised under the laws of a jurisdiction other than
the United States:

 

(A)provide to the Facility Agent and the Borrower an appropriately executed copy
of Internal Revenue Service Form W-8ECI certifying that any payments made to or
for the benefit of such Lender are effectively connected with a trade or
business in the United States (or

 



56

 

 

  alternatively, an Internal Revenue Service Form W-8BEN claiming the benefits
of a tax treaty, but only if the applicable treaty described in such form
provides for a complete exemption from U.S. federal income tax withholding), or
any successor form, on or prior to the date hereof (or, in the case of any New
Lender, on or prior to the date of the relevant assignment), in each case
attached to an Internal Revenue Service Form W-8IMY, if appropriate;    
(B)notify the Facility Agent and the Borrower if the certifications made on any
form provided pursuant to clause (A) above are no longer accurate and true in
all material respects; and

 

(C)provide such other tax forms or other documents as shall be prescribed by
applicable law, if any, or as otherwise reasonably requested, to demonstrate, to
the extent applicable, that payments to such Lender hereunder and under the
other Finance Documents are exempt from withholding under FATCA; and

 

(ii)in all cases, provide such forms, certificates or other documents, as and
when reasonably requested by the Borrower, necessary to claim any applicable
exemption from, or reduction of, Covered Taxes or any payments made to or for
benefit of such Lender, provided that the Lender is legally able to deliver such
forms, certificates or other documents.

 

(h)For any period with respect to which a Lender (or New Lender) has failed to
provide the Borrower with the applicable forms described in paragraph (g) above
(other than if such failure is due to a change in law occurring after the date
on which a form originally was required to be provided (which, in the case of an
New Lender, would be the date on which the original assignor was required to
provide such form) or if such form otherwise is not required hereunder) such
Lender (or New Lender) shall not be entitled to the benefits of this Clause 6.8
(Taxes) with respect to Covered Taxes imposed by reason of such failure.

 

(i)Without prejudice to the foregoing, all consideration expressed to be payable
under a Finance Document by any party thereto to a Finance Party shall be deemed
to be exclusive of any VAT. If VAT is chargeable on any supply made by any
Finance Party to another party in connection with a Finance Document, that party
shall pay to such Finance Party (in addition to and at the same time as paying
the consideration) an amount equal to the amount of the VAT (subject to such
Finance Party having provided an appropriate VAT invoice to such party) or,
where applicable, directly account for such VAT at the appropriate rate under
the reverse charge procedure provided for by article 56 of the European
Directive 2006/112/EC and any relevant Tax provision of the jurisdiction in
which such party receives such supply.

 

(j)Where a Finance Document requires any party to reimburse a Finance Party for
any costs or expenses, that party shall also at the same time pay and indemnify
such Finance Party against all VAT incurred by such Finance Party in respect of
the costs

 



57

 

 

  or expenses to the extent that such Finance Party reasonably determines that
neither it nor any other member of the group of which it is a member for VAT
purposes is entitled to credit or repayment of full VAT incurred. In case such
Finance Party is entitled to benefit from partial recovery of VAT incurred, it
shall be indemnified and held harmless by the reimbursing party against the
portion of VAT that it or any other member of the group of which it is a member
for VAT purposes has not recovered or for which it has not benefited from a
credit.     (k)Each party to this Agreement shall, within ten (10) Business Days
of a reasonable request by another party hereto:

 

(i)confirm to that other party whether it is:

 

(A)a FATCA Exempt Party; or

 

(B)not a FATCA Exempt Party; and

 

(ii)with effect from 2014, supply to that other party such forms, documentation
and other information relating to its status under FATCA (including its
applicable “passthru payment percentage” or other information required under the
U.S. Treasury Regulations or other official guidance including intergovernmental
agreements) as that other party reasonably requests for the purposes of that
other party’s compliance with FATCA.

 

(l)If any party to this Agreement confirms to another party hereto pursuant to
paragraph (k)(i)(A) above that it is a FATCA Exempt Party and it subsequently
becomes aware that it is not, or has ceased to be, a FATCA Exempt Party, that
party shall notify that other party reasonably promptly.

 

(m)If a party to this Agreement fails to confirm its status or to supply forms,
documentation or other information requested in accordance with paragraph (k)
above, then:

 

(i)if that party failed to confirm whether it is (and/or remains) a FATCA Exempt
Party then such party shall be treated for the purposes of the Finance Documents
as if it is not a FATCA Exempt Party; and

 

(ii)if that party failed to confirm its applicable “passthru payment percentage”
then such party shall be treated for the purposes of the Finance Documents (and
payments made thereunder) as if its applicable “passthru payment percentage” is
one hundred per cent. (100%),

 

until (in each case) such time as the party in question provides the requested
confirmation, forms, documentation or other information.

 

6.9Reserve Costs

 

(a)Without in any way limiting the Borrower’s obligations under Clause 6.5

 



58

 

 

(Increased Loan Costs, etc.), the Borrower shall, on and after the Deferred
Tranche Effective Date, if applicable, pay to the Facility Agent for the account
of each Lender on the last day of each Interest Period in which there remains an
amount of the Deferred Tranche outstanding, and so long as the relevant Lending
Office of such Lender is required to maintain reserves against “Eurocurrency
liabilities” under Regulation D of the F.R.S. Board, upon notice from such
Lender, an additional amount equal to the product of the following for the
Deferred Tranche for each day during such Interest Period:

 

(i)the principal amount of the Deferred Tranche outstanding on such day; and

 

(ii)the remainder of (i) a fraction, the numerator of which is the rate
(expressed as a decimal) at which interest accrues on the Deferred Tranche for
such Interest Period as provided in this Agreement (less, if applicable, the
Floating Rate Margin) and the denominator of which is one (1) minus any increase
after the Deferred Tranche Effective Date in the effective rate (expressed as a
decimal) at which such reserve requirements are imposed on such Lender minus
(ii) such numerator; and

 

(iii)1/360.

 

(b)Such notice shall (i) describe in reasonable detail the reserve requirement
that has been imposed, together with the approximate date of the effectiveness
thereof and (ii) set forth the applicable reserve percentage.

 

6.10Payments

 

(a)Unless otherwise expressly provided, all payments by the Borrower pursuant to
this Agreement and the other Finance Documents shall be made by the Borrower to
the Facility Agent for the pro rata account of the Lenders entitled to receive
such payment. All such payments required to be made to the Facility Agent shall
be made not later than 3:00 p.m. (Paris time) on the date due, in same day or
immediately available funds, to such account as the Facility Agent shall specify
from time to time by notice to the Borrower. Funds received after that time
shall be deemed to have been received by the Lenders on the next succeeding
Business Day.

 

(b)The Facility Agent shall promptly (but in any event on the same Business Day
that the same are received or, as contemplated in paragraph (a) above, deemed
received) remit in same day funds to each Lender or such Lender’s designee its
share, if any, of such payments received by the Facility Agent for the account
of such Lender without any set- off, deduction or counterclaim.

 

(c)If the Facility Agent receives a payment that is insufficient to discharge
all the amounts then due and payable by the Borrower under the Finance
Documents, the Facility Agent shall apply that payment towards the Borrower’s
obligations under the Finance Documents in the following order:

 

(i)first, in or towards payment of any unpaid fees, costs and expenses of the

 



59

 

 

  Facility Agent under the Finance Documents;     (ii)secondly, in or towards
payment pro rata among the relevant Finance Parties of any fees, costs, expenses
or commission due but unpaid under this Agreement or the other Finance
Documents;     (iii)thirdly, in or towards payment pro rata among the relevant
Finance Parties of any accrued interest due but unpaid under Clause 5.3(c)
(Post-Maturity Rates);     (iv)fourthly, in or towards payment pro rata among
the relevant Finance Parties of any other accrued interest and Deferred Costs
due but unpaid under this Agreement;     (v)fifthly, in or towards payment pro
rata among the Lenders of any principal due but unpaid under this Agreement; and
    (vi)sixthly, in or towards payment pro rata among the relevant Finance
Parties of any other sum due to the Finance Parties but unpaid under the Finance
Documents,

 

in each case in the inverse order of the maturity thereof, provided that the
Facility Agent shall, if so directed by the Required Lenders, vary the order set
out in clauses (ii) to (iv) above and, provided further that any such
appropriation will override any appropriation made by the Borrower.

 

(d)Whenever any payment to be made under any Finance Document shall otherwise be
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day (except that, if such next succeeding Business Day does
not fall in the same calendar month as the original payment due date, then the
relevant payment shall be made on the last Business Day in the calendar month of
the original payment due date) and any such extension of time shall be included
in computing interest and fees, if any, in connection with such payment. If any
payment date under a Finance Document is altered by the application of this
paragraph (d), the subsequent payment date shall not be altered unless that
subsequent payment date also requires alteration pursuant to the preceding
sentence.

 

(e)For any payment of principal, interest or Commitment Fees to be made by the
Borrower under this Agreement, the Borrower shall procure that the Facility
Agent receives (i) a SWIFT advice in the form of an MT 199 of such payment from
the Borrower’s payment bank on or before the second (2nd) Business Day prior to
the payment date and (ii) a written confirmation in the form of an MT 103 that
such payment has been made from the Borrower’s payment bank by no later than
3:00 p.m. (Paris time) on the payment date.

 



60

 

 

 

6.11No Double Counting

 

Any payment required to be made by the Borrower pursuant to any of Clauses 6.5
(Increased Loan Costs, etc.), 6.6 (Funding Losses), 6.7 (Increased Capital
Costs), 6.8(c), (d), (i) or (j) (Taxes) or 6.9 (Reserve Costs) shall be
calculated without double-counting under any other such Clauses or the payment
under any other provision of this Agreement, and on the basis that the Borrower
shall not be liable to make any payment pursuant to any such Clause to the
extent that such amount has been compensated under Clause 6.8 (Taxes) or would
have been so compensated but for any exclusions applicable thereunder, is
attributable to a Lender’s failure to satisfy its obligations under Clause
6.8(g) (Taxes) or is attributable to a Lender’s breach by its gross negligence
or wilful misconduct, or the Funding Entity’s breach by its faute lourde or dol,
as the case may be, of any applicable treaty, law, regulation or regulatory
requirement.

 

6.12Cancellation of Commitment or Prepayment of Affected Lender

 

If the Borrower shall be required to make any payment to any Lender pursuant to
Clauses 6.4 (Market Disruption in respect of an Unfunded Loan Portion), 6.5
(Increased Loan Costs, etc.), 6.6 (Funding Losses), 6.7 (Increased Capital
Costs), 6.8 (Taxes) or 6.9 (Reserve Costs), the Borrower shall be entitled at
any time (so long as no Default and/or Mandatory Prepayment Event shall have
occurred and be continuing) within one hundred and eighty (180) days after
receipt of notice from such Lender of such required payment to cancel or prepay
the affected portion of such Lender’s Commitment or participation in the Loan
(as applicable), together with (in the case of prepayment) any accrued interest
thereon through the date of such prepayment. Any such prepayment shall include a
prepayment of principal and interest in respect of the relevant Lender’s
Commitment in relation to the Deferred Tranche.

 

6.13Funding Entity

 

If Caisse des Dépôts et Consignations is succeeded or otherwise replaced by
another Person in its capacity as Funding Entity or assigns its role as Funding
Entity to another Person, then, provided that no Default is continuing at the
time of such succession, replacement or assignment, the Borrower’s obligations
under Clauses 6.3 (Market Disruption in respect of a Funded Loan Portion), 6.5
(Increased Loan Costs, etc.), 6.6 (Funding Losses), 6.7 (Increased Capital
Costs), 6.8 (Taxes) and 6.9 (Reserve Costs) or under any other provisions of the
Finance Documents shall be no greater than had no such succession, replacement
or assignment occurred.

 

6.14Sharing of Payments

 

(a)If a Lender (a “Recovering Party”) receives or recovers any amount from the
Borrower other than in accordance with Clause 6.10(a) (a “Recovered Amount”) and
applies that amount to a payment due under the Finance Documents then:

 

(i)the Recovering Party shall, within three (3) Business Days, notify details of
the receipt or recovery to the Facility Agent;

 



61

 

 

(ii)the Facility Agent shall determine whether the receipt or recovery is in
excess of the amount the Recovering Party would have been paid had the receipt
or recovery been received or made by the Facility Agent and distributed in
accordance with Clause 6.10 (Payments), without taking account of any tax which
would be imposed on the Facility Agent in relation to the receipt, recovery or
distribution; and

 

(iii)the Recovering Party shall, within three (3) Business Days of demand by the
Facility Agent, pay to the Facility Agent an amount (the “Sharing Payment”)
equal to such receipt or recovery less any amount which the Facility Agent
determines may be retained by the Recovering Party as its share of any payment
to be made, in accordance with Clause 6.10 (Payments).

 

(b)The Facility Agent shall treat the Sharing Payment as if it had been paid by
the Borrower and distribute it between the Lenders (other than the Recovering
Party) (the “Sharing Parties”) in accordance with Clause 6.10 (Payments) towards
the obligations of the Borrower to the Sharing Parties.

 

(c)On a distribution by the Facility Agent under paragraph (b) above of a
payment received by a Recovering Party from the Borrower, as between the
Borrower and the Recovering Party, an amount of the Recovered Amount equal to
the Sharing Payment will be treated as not having been paid by the Borrower.

 

(d)If any part of the Sharing Payment received or recovered by a Recovering
Party becomes repayable and is repaid by that Recovering Party to the Borrower,
then:

 

(i)each Sharing Party shall, upon request of the Facility Agent, pay to the
Facility Agent for the account of that Recovering Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Party for its proportion of any
interest on the Sharing Payment which that Recovering Party is required to pay)
(the “Redistributed Amount”); and

 

(ii)as between the Borrower and each relevant Sharing Party, an amount equal to
the relevant Redistributed Amount will be treated as not having been paid by the
Borrower.

 

(e)This Clause 6.14 (Sharing of Payments) shall not apply to the extent that the
Recovering Party would not, after making any payment pursuant to this Clause
6.14 (Sharing of Payments), have a valid and enforceable claim against the
Borrower.

 

(f)A Recovering Party is not obliged to share with any other Lenders any amount
which the Recovering Party has received or recovered as a result of taking legal
or arbitration proceedings, if:

 

(i)it notified that other Lender of the legal or arbitration proceedings; and

 

(ii)that other Lender had an opportunity to participate in those legal or

 



62

 

 

arbitration proceedings but did not do so as soon as reasonably practicable
after having received notice and did not take separate legal or arbitration
proceedings.

 

6.15No Borrower Set-off

 

All payments required to be made by the Borrower under this Agreement and the
other Finance Documents shall be made without set-off, deduction or
counterclaim.

 

6.16Finance Party Set-off

 

Upon the occurrence of an Event of Default or Mandatory Prepayment Event and
while it is continuing, each Finance Party shall have, to the extent permitted
by applicable law, the right to appropriate and apply to the payment of the
Obligations then due and owing to it any and all balances, credits, deposits,
accounts or monies of the Borrower then or thereafter maintained with such
Finance Party (collectively, the “Borrower Amounts”); provided that any such
appropriation and application shall be subject to the provisions of Clause 6.14
(Sharing of Payments). If any Borrower Amount is in a different currency than
the Obligations, the relevant Finance Party may convert such Borrower Amount at
a market rate of exchange in its usual course of business for the purpose of the
set-off. Each Finance Party agrees promptly to notify the Borrower and the
Facility Agent (unless such Finance Party is the Facility Agent) after any such
set-off and application made by such Finance Party; provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Finance Party under this Clause 6.16 (Finance Party Set-off)
are in addition to other rights and remedies (including other rights of set-off
under applicable law or otherwise) which such Finance Party may have.

 

6.17Use of Proceeds

 

(a)The proceeds of the Loan shall be applied in accordance with Clause 2.2
(Purpose).

 

(b)Without prejudice to paragraph (a) above, no proceeds of the Loan will be
used to acquire any equity security of a class which is registered pursuant to
section 12 of the Securities Exchange Act of 1934 or any “margin stock”, as
defined in F.R.S. Board Regulation U.

 

6.18Deferred Costs

 

Independently of any other obligation to pay costs, expenses or interest under
or in connection with this Agreement, the Borrower shall as a separate
obligation, also pay to the Facility Agent (for distribution to each Lender)
deferred costs in respect of any drawn portion of the Deferred Tranche at the
Deferred Costs Percentage for each Interest Period during which any part of the
Deferred Tranche remains outstanding. Whilst not an interest liability, such
deferred costs shall be charged from and including the first day of the
applicable Interest Period in which an amount of the Deferred Tranche is
outstanding to (but not including) the last day of such Interest Period, and
will be payable semi-annually in arrears on each Repayment Date. Any deferred
costs payable in accordance with this Clause 6.18 shall be

 



63

 

 

calculated on the basis of the actual number of days elapsed over a year
comprised of 360 days.

 

6.19Unavailability of Screen Rate

 

Notwithstanding anything to the contrary in this Agreement or any other Finance
Document, if the Facility Agent determines (which determination shall, in the
absence of manifest error, be conclusive) or the Borrower or the Required
Lenders notify the Facility Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or the Required Lenders (as applicable) have
determined that:

 

(a)adequate and reasonable means would not exist for ascertaining (should the
Floating Rate apply) the Screen Rate for the relevant Interest Period including,
without limitation, because the Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or

 

(b)the administrator of the Screen Rate or a governmental authority having
jurisdiction over the Facility Agent has made a public statement identifying a
specific date after which the Screen Rate shall no longer be made available or
used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”); or

 

(c)syndicated loans currently being executed, or existing syndicated loans that
include language similar to that contained in this Clause 6.19, are being
executed and/or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace the Screen Rate,

 

then, reasonably promptly after such determination by the Facility Agent or
receipt by the Facility Agent of such notice, as applicable, or if the Borrower
otherwise requests, the Facility Agent and the Borrower may amend this Agreement
to replace the Screen Rate with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar Euro denominated syndicated credit facilities for such alternative
benchmarks (any such proposed rate, a “Euro Successor Rate”), and also together
with any proposed Euro Successor Rate Conforming Changes (as defined below) and
any such amendment shall become effective at 5:00 P.M. (London time) on the
fifth (5) Business Day after the Facility Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Facility Agent written
notice that such Required Lenders do not accept such amendment. Such Euro
Successor Rate shall be applied in a manner consistent with market practice;
provided that to the extent such market practice is not administratively
feasible for the Facility Agent, such Euro Successor Rate shall be applied in a
manner as otherwise reasonably determined by the Facility Agent.

 

If no Euro Successor Rate has been determined and the circumstances under
paragraph (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Facility Agent will promptly notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to fund or maintain the
relevant portion of the

 



64

 

 

Loan (including the Deferred Tranche) at the Screen Rate (to the extent of the
affected part of the Loan, the Deferred Tranche or Interest Periods) shall be
suspended and the Borrower shall pay interest on such part of the Loan at a rate
equal to the sum of the Floating Rate Margin and the weighted average of the
cost to the Lenders of funding the respective portions of the affected part of
the Loan (as notified to the Facility Agent and the Borrower no later than five
(5) Business Days prior to the start of the relevant Interest Period). Upon
receipt of such notice, the Borrower may revoke any pending request for a
borrowing of, conversion to or continuation of any part of the Loan (to the
extent of the affected part of the Loan, the Deferred Tranche or Interest
Periods).

 

Notwithstanding anything else herein, any definition of Euro Successor Rate
shall provide that in no event shall such Euro Successor Rate be less than zero
for purposes of this Agreement.

 

For the purposes of this Agreement, “Euro Successor Rate Conforming Changes”
means, with respect to any proposed Euro Successor Rate, any conforming changes
to the definition of Floating Rate, Screen Rate, Interest Period, timing and
frequency of determining rates and making payments of interest and other
administrative matters as may be appropriate, in the discretion of the Facility
Agent in consultation with the Borrower, to reflect the adoption of such Euro
Successor Rate and to permit the administration thereof by the Facility Agent in
a manner substantially consistent with market practice (or, if the Facility
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such Euro Successor Rate exists, in such other manner of administration as the
Facility Agent determines is reasonably necessary in connection with the
administration of this Agreement).

 

7.REPRESENTATIONS AND WARRANTIES

 

To induce the Finance Parties to enter into this Agreement and to make the Loan
hereunder, the Borrower hereby represents and warrants to the Finance Parties as
set forth in this Clause 7 (Representations and Warranties).

 

7.1Organisation, etc.

 

The Borrower:

 

(a)is a corporation validly organised and existing and in good standing under
the laws of its jurisdiction of incorporation;

 

(b)is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction where the nature of its business requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect; and

 

(c)has full power and authority, has taken all corporate action and holds all
governmental and creditors’ licenses, permits, consents and other approvals
necessary

 



65

 

 

to enter into each Finance Document to which it is a party and to perform the
Obligations.

 

7.2Due Authorisation, Non-Contravention, etc.

 

The execution, delivery and performance by the Borrower of this Agreement and
each other Finance Document are within the Borrower’s corporate powers, have
been duly authorised by all necessary corporate action and do not:

 

(a)contravene the Borrower’s Organic Documents;

 

(b)contravene any law or governmental regulation of any Applicable Jurisdiction,
except as would not reasonably be expected to have a Material Adverse Effect;

 

(c)contravene any court decree or order binding on the Borrower or any of its
property, except as would not reasonably be expected to have a Material Adverse
Effect;

 

(d)contravene any contractual restriction binding on the Borrower or any of its
property, except as would not reasonably be expected to have a Material Adverse
Effect; or

 

(e)result in, or require the creation or imposition of, any Lien on any of the
Borrower’s properties, except as would not reasonably be expected to have a
Material Adverse Effect.

 

7.3Government Approval, Regulation, etc.

 

(a)No authorisation or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or other Person is required
for the due execution, delivery or performance by the Borrower of this Agreement
or any other Finance Document (except for authorisations or approvals not
required to be obtained on or prior to the Disbursement Date or that have been
obtained or actions not required to be taken on or prior to the Disbursement
Date or that have been taken).

 

(b)The Borrower holds all governmental licenses, permits and other approvals
(including Environmental Approvals) required to conduct its business as
conducted by it on the date of this Agreement and on the Disbursement Date,
except to the extent the failure to hold any such licenses, permits or other
approvals would not have a Material Adverse Effect.

 

7.4Compliance with Laws

 

The Borrower is in compliance with all applicable laws, rules, regulations and
orders, except (other than as described in paragraph (a) or (b) below) to the
extent that the failure to so comply does not and could not reasonably be
expected to have a Material Adverse Effect, which compliance includes:

 



66

 

 

(a)the maintenance and preservation of the Borrower’s corporate existence
(subject to the provisions of Clause 9.6 (Consolidation, Merger, etc.));

 

(b)the maintenance of its qualification as a foreign corporation in the State of
Florida, United States;

 

(c)the payment, before the same become delinquent, of all taxes, assessments and
governmental charges imposed upon it or upon its property, except to the extent
being diligently contested in good faith by appropriate proceedings;

 

(d)compliance with all anti-money laundering and anti-corrupt practices laws and
regulations applicable to the Borrower, including by not making or causing to be
made any offer, gift or payment, consideration or benefit of any kind to anyone,
either directly or indirectly, as an inducement or reward for the award or
execution of this Agreement, the Construction Contract or any of the other
Transaction Documents to which the Borrower is a party or the performance of any
of the transactions contemplated hereby and/or thereby to the extent the same
would be in contravention of such applicable laws and regulations; and

 

(e)compliance with all applicable Environmental Laws.

 

7.5Sanctions

 

The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions. The Borrower and its Subsidiaries and, to the
knowledge of the Borrower, their respective officers, employees, directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions, in
all material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in Borrower being designated as a Sanctioned
Person. None of (a) the Borrower, any Subsidiary or to the knowledge of the
Borrower or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.

 

7.6Validity, etc.

 

Each Transaction Document to which the Borrower is a party constitutes the
legal, valid and binding obligation of the Borrower enforceable in accordance
with its terms, except as the enforceability hereof or thereof (as the case may
be) may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally or by general equitable principles.

 

7.7No Default, Event of Default or Mandatory Prepayment Event

 

No Default, Event of Default or Mandatory Prepayment Event has occurred and is
continuing.

 



67

 

 

7.8Litigation

 

There is no action, suit, litigation, investigation or proceeding (including
arbitration and administrative proceedings) pending or, to the knowledge of the
Borrower, threatened against the Borrower that (a) except as set forth in
filings made by the Borrower with the SEC, in the Borrower’s reasonable opinion
might reasonably be expected to materially adversely affect the business,
operations or financial condition of the Borrower and its Subsidiaries (taken as
a whole) (collectively, “Material Litigation”) or (b) purports to affect the
legality, validity or enforceability of the Finance Documents or the
consummation of the transactions contemplated hereby.

 

7.9The Purchased Vessel

 

Immediately following the delivery of the Purchased Vessel to the Borrower or
one of the Borrower’s wholly-owned Subsidiaries as assignee, transferee or
novatee under the Construction Contract, the Purchased Vessel will be:

 

(a)legally and beneficially owned by the Borrower or one of the Borrower’s
wholly-owned Subsidiaries;

 

(b)registered in the name of the Borrower or one of the Borrower’s wholly-owned
Subsidiaries under the Bahamian flag or such other flag reasonably acceptable to
the Lenders and BpiFAE;

 

(c)classed as required by Clause 8.4(b);

 

(d)free of all recorded Liens;

 

(e)insured against loss or damage in compliance with Clause 8.5 (Insurance), and

 

(f)exclusively operated by or chartered to the Borrower or one of the Borrower’s
wholly- owned Subsidiaries.

 

7.10Obligations rank pari passu; Liens

 

(a)The Obligations rank at least pari passu in right of payment and in all other
respects with all other unsecured and unsubordinated Indebtedness of the
Borrower, other than Indebtedness mandatorily preferred as a matter of law.

 

(b)As at the date of this Agreement, the provisions of this Agreement which
permit or restrict the granting of Liens are not less favorable than the
provisions permitting or restricting the granting of Liens in any other
agreement entered into by the Borrower with any other person providing financing
or credit to the Borrower.

 

7.11Withholding, etc.

 

As at the date of this Agreement, no payment to be made by the Borrower under
this

 



68

 

 

Agreement or any other Finance Document is subject to any withholding or similar
tax imposed by any Applicable Jurisdiction.

 

7.12No Filing, etc. Required

 

No filing, recording or registration and no payment of any stamp, registration
or similar tax is necessary under the laws of any Applicable Jurisdiction to
ensure the legality, validity, enforceability, priority or admissibility in
evidence of this Agreement or the other

Finance Documents (except for filings, recordings, registrations or payments not
required to be made prior to the Disbursement Date or that have been made).

 

7.13No Immunity

 

The Borrower is subject to civil and commercial law with respect to the
Obligations. Neither the Borrower nor any of its properties or revenues is
entitled to any right of immunity in any Applicable Jurisdiction from suit,
court jurisdiction, judgment, attachment (whether before or after judgment),
set-off or execution of a judgment or from any other legal process or remedy
relating to the Obligations (to the extent such suit, court jurisdiction,
judgment, attachment, set- off, execution, legal process or remedy would
otherwise be permitted or exist).

 

7.14Investment Company Act

 

The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, in each case within the meaning of the Investment Company
Act of 1940, as amended.

 

7.15Regulation U

 

The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock, and no proceeds of the Loan will be used
for a purpose which violates, or would be inconsistent with, F.R.S. Board
Regulation U. Terms for which meanings are provided in F.R.S. Board Regulation U
or any regulations substituted therefor, as from time to time in effect, are
used in this Clause 7.15 (Regulation U) with such meanings.

 

7.16Accuracy of Information

 

(a)The financial and other information (other than financial projections or
other forward looking information) furnished to the Facility Agent and the
Lenders in writing by or on behalf of the Borrower by its chief financial
officer, treasurer or corporate controller in connection with the negotiation of
this Agreement and the other Finance Documents is, when taken as a whole, to the
best knowledge and belief of the Borrower, true and correct and contains no
misstatement of a fact of a material nature.

 

(b)All financial projections, if any, that have been furnished to the Facility
Agent and the Lenders in writing by or on behalf of the Borrower by its chief
financial officer,

 



69

 

 

    treasurer or corporate controller in connection with this Agreement and the
other Finance Documents have been prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time made (it being understood
that such projections are subject to significant uncertainties and
contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that the projections will be realised).

 

(c)All financial and other information furnished to the Facility Agent and the
Lenders in writing by or on behalf of the Borrower by its chief financial
officer, treasurer or corporate controller after the date of this Agreement
shall have been prepared by the Borrower in good faith.

 

7.17Construction Contract

 

The Construction Contract is not suspended, repudiated, invalidated, terminated
or cancelled (in whole or in part) and is otherwise in full force and effect and
there are (to the best knowledge and belief of the Borrower) no circumstances
which entitle any party to the Construction Contract to terminate the
Construction Contract and there is no action, suit, litigation, investigation or
proceeding (including arbitration and administrative proceedings) pending or, to
the knowledge of the Borrower, threatened in connection with the Construction
Contract.

 

7.18No Winding-up

 

The Borrower has not taken any corporate action, nor have any other steps been
taken or legal proceedings been started or (to the best of the Borrower’s
knowledge and belief) threatened against it, for its bankruptcy, postponement of
bankruptcy, financial restructuring, suspension of payments, a moratorium of any
of its Indebtedness, winding-up, dissolution, administration, re-organisation
(by way of voluntary arrangement, scheme of arrangement or otherwise), a
composition, compromise, assignment or arrangement with any of its creditors or
for the appointment of a liquidator, receiver, administrator, administrative
receiver, compulsory manager, conservator, custodian, trustee or similar officer
of it or all or a material part of its assets or revenues, except, in respect of
any such action, steps or proceedings started or threatened against the
Borrower, to the extent that the same would not have a Material Adverse Effect.

 

7.19Repetition

 

The representations and warranties set forth in this Clause 7 (Representations
and Warranties) are made by the Borrower on the date of this Agreement, and each
such representation and warranty (other than as set forth in Clause 7.10(b)
(Obligations rank pari passu; Liens), Clause 7.11 (Withholding, etc.) and Clause
7.17 (Construction Contract)) is deemed to be made and given again by the
Borrower on the date of the Drawing Request, the Disbursement Date and on the
date of each deemed advance of the Deferred Tranche by reference to the facts
and circumstances then existing.

 

8.AFFIRMATIVE COVENANTS

 



70

 

 

The Borrower agrees with the Facility Agent and each Lender that, from the date
hereof (or, in the case of Clauses 8.2(b) (Government Approvals and Other
Consents), 8.4 (The Purchased Vessel) and 8.5 (Insurance), from the Disbursement
Date) until all Obligations have been paid in full, the Borrower will perform
the obligations set forth in this Clause 8 (Affirmative Covenants).

 

8.1Financial Information, Reports, Notices, etc.

 

The Borrower will furnish, or will cause to be furnished, to the Facility Agent
(with sufficient copies for distribution to each Lender) the following financial
statements, reports, notices and information:

 

(a)as soon as available and in any event within sixty (60) days after the end of
each of the first three (3) Fiscal Quarters of each Fiscal Year of the Borrower,
a copy of the Borrower’s report on Form 10-Q (or any successor form) as filed by
the Borrower with the SEC for such Fiscal Quarter, containing unaudited
consolidated financial statements of the Borrower for such Fiscal Quarter
(including a balance sheet and profit and loss statement) prepared in accordance
with GAAP, subject to normal year-end audit adjustments;

 

(b)as soon as available and in any event within one hundred and twenty (120)
days after the end of each Fiscal Year of the Borrower, a copy of the Borrower’s
annual report on Form 10-K (or any successor form) as filed by the Borrower with
the SEC for such Fiscal Year, containing audited consolidated financial
statements of the Borrower for such Fiscal Year prepared in accordance with GAAP
(including a balance sheet and profit and loss statement) and audited by
PricewaterhouseCoopers LLP or another firm of independent public accountants of
similar standing;

 

(c)together with each of the statements delivered pursuant to the foregoing
paragraph (a) or (b), a certificate, executed by the chief financial officer,
the treasurer or the corporate controller of the Borrower, showing, as of the
last day of the relevant Fiscal Quarter or Fiscal Year, compliance with the
covenants set forth in Clause 9.4 (Financial Condition) (in reasonable detail
and with appropriate calculations and computations in all respects reasonably
satisfactory to the Facility Agent);

 

(d)as soon as possible after the occurrence of a Default or Mandatory Prepayment
Event, a statement of the chief financial officer of the Borrower setting forth
details of such Default or Mandatory Prepayment Event (as the case may be) and,
if it is continuing, the actions which the Borrower has taken and/or proposes to
take with respect thereto;

 

(e)as soon as practicable after the occurrence thereof, notice of any written
amendment to or written modification of the Construction Contract that relates
to (i) the amount of the Initial Basic Cash Contract Price, (ii) the date on
which the Purchased Vessel is to be delivered or (iii) a decrease in the
dimensions or capacity of the Purchased Vessel in terms of the number of
passengers and/or staterooms by two per

 



71

 

 

    cent. (2%) or more;

 

(f)as soon as available and in any event within thirty (30) days after the end
of each calendar year, written confirmation of the then current amount of the
Basic Cash Contract Price, the cumulated amount of effective Change Orders and
utilised NYC Allowance;

 

(g)as soon as the Borrower becomes aware thereof, notice of any suspension,
repudiation, invalidation, termination or cancellation (in whole or in part) of
the Construction Contract or any failure of the Construction Contract to
otherwise be in full force and effect or any circumstances which entitle any
party to the Construction Contract to terminate the Construction Contract or any
action, suit, litigation, investigation or proceeding (including arbitration and
administrative proceedings) pending or, to the knowledge of the Borrower,
threatened in connection with the Construction Contract.

 

(h)as soon as reasonably practicable after the Borrower becomes aware thereof,
notice of any Material Litigation, except to the extent that such Material
Litigation is disclosed by the Borrower in its filings with the SEC;

 

(i)promptly after the sending or filing thereof, copies of all reports which the
Borrower sends to all holders of each security issued by the Borrower, and all
registration statements which the Borrower or any of its Subsidiaries files with
the SEC or any national securities exchange;

 

(j)such other information regarding the condition or operations, financial or
otherwise, of the Borrower or any of its Principal Subsidiaries as any Lender
and/or the Funding Entity (through the Facility Agent or the Funding Agents (as
applicable)) may from time to time reasonably request;

 

(k)such other documentation and information as is requested by the Facility
Agent (for itself or on behalf of any Lender and/or the Funding Entity) in order
for the Facility Agent (or such Lender and/or the Funding Entity, as the case
may be) to carry out and be satisfied that it has complied with all necessary
“know your customer” and other similar checks under all applicable laws and
regulations (including all applicable anti-money laundering and anti-corrupt
practices laws and regulations) in connection with the transactions contemplated
by this Agreement, the other Finance Documents and the Funding Agreement;

 

(l)such other documentation and information that BpiFAE may from time to time
request;

 

(m)as soon as the Borrower becomes aware thereof, notice (with a copy to BpiFAE)
of any matter that has, or may, result in a breach of Clause 8.10 (Performance
of Building Contract Obligations);

 

(n)during the Advanced Loan Deferral Period, as soon as available and in any
event no later than five (5) days after the end of each monthly period starting
on 1 April 2020, a written

 



72

 

 

    report (in a form satisfactory to BpiFAE) containing cash-flow projections
for the period from the date of the relevant report until 31 March 2022;

 

(o)during the period commencing upon the expiry of the Advanced Loan Deferral
Period and ending on the date the Deferred Tranche is repaid in full, as soon as
available and in any event within thirty (30) days after the end of each
quarterly period starting with the quarterly period commencing on 1 April 2021
and ending on 30 June 2021, a written report (in a form satisfactory to BpiFAE)
containing cash-flow projections for the 24 months succeeding the date of the
relevant quarterly report; and

 

(p)on one occasion during each calendar year from the start of the Advanced Loan
Deferral Period until the Deferred Tranche has been repaid in full, the
environmental plan of the Borrower as required to be published pursuant to the
letter of the Borrower dated 27 April 2020 and which is referred to in the
Amendment and Restatement No.4,

 

provided that information required to be furnished to the Facility Agent under
paragraphs (a), (b), (h) and (p) of this Clause 8.1 (Financial Information,
Reports, Notices, etc.) shall be deemed furnished to the Facility Agent when
available free of charge on the Borrower’s website at http://www.rclinvestor.com
or the SEC’s website at http://www.sec.gov; and provided further that the
Facility Agent or the Funding Agents (as applicable) may disclose to BpiFAE and
the Funding Entity the documentation and information received by or available to
them pursuant to this Clause 8.1 (Financial Information, Reports, Notices, etc.)
and any other documentation and information concerning the Borrower that BpiFAE
may request from time to time or that the Funding Entity may reasonably request
from time to time in connection with the Funding Agreement (subject, in all
cases with respect to the Funding Entity, to the Funding Entity’s agreement to
keep such information confidential on terms equivalent to those in Clause 13.15
(Confidentiality)).

 

8.2Government Approvals and Other Consents

 

The Borrower will obtain and maintain (or cause to be obtained and maintained)
all such governmental licenses, authorisations, consents, permits and approvals
(including Environmental Approvals) as may be required for:

 

(a)the Borrower to perform its obligations under this Agreement and the other
Finance Documents; and

 

(b)the operation of the Purchased Vessel in compliance with all applicable laws,
except to the extent that the failure to obtain and/or maintain (or cause to be
obtained and/or maintained) such governmental licenses, authorisations,
consents, permits and approvals as may be required for the operation of the
Purchased Vessel in compliance with all applicable laws does not and could not
reasonably be expected to have a Material Adverse Effect.

 

8.3Compliance with Laws, etc.

 

(a)The Borrower will, and will cause each of its Subsidiaries to, comply in all
material

 



73

 

 

respects with all applicable laws, rules, regulations and orders, except (other
than as described in paragraph (i) or (ii) below) to the extent that the failure
to so comply would not have a Material Adverse Effect, which compliance shall in
any case include:

 

(i)the maintenance and preservation of the Borrower’s corporate existence
(subject to the provisions of Clause 9.6 (Consolidation, Merger, etc.));

 

(ii)the maintenance of its qualification as a foreign corporation in the State
of Florida, United States;

 

(iii)the payment, before the same become delinquent, of all taxes, assessments
and governmental charges imposed upon it or upon its property, except to the
extent being diligently contested in good faith by appropriate proceedings;

 

(iv)compliance with all anti-money laundering and anti-corrupt practices laws
and regulations applicable to the Borrower, including by not making or causing
to be made any offer, gift or payment, consideration or benefit of any kind to
anyone, either directly or indirectly, as an inducement or reward for the
performance of any of the transactions contemplated by this Agreement, the
Construction Contract or any of the other Transaction Documents to which the
Borrower is a party to the extent the same would be in contravention of such
applicable laws; and

 

(v)compliance with all applicable Environmental Laws.

 

(b)The Borrower will maintain in effect policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions.

 

8.4The Purchased Vessel

 

The Borrower will:

 

(a)cause the Purchased Vessel to be exclusively operated by or chartered to the
Borrower or one of the Borrower’s wholly owned Subsidiaries, provided that the
Borrower or such Subsidiary may charter (or sub-charter, as the case may be) out
the Purchased Vessel (i) to entities other than the Borrower and the Borrower’s
wholly owned Subsidiaries and (ii) on a time charter with a stated duration not
in excess of one (1) year;

 

(b)cause the Purchased Vessel to be kept in such condition as will entitle her
to classification by a classification society of recognised standing;

 

(c)promptly upon delivery of the Purchased Vessel, provide the following to the
Facility Agent with respect to the Purchased Vessel:

 

(i)evidence as to the ownership of the Purchased Vessel by the Borrower or one

 



74

 

 

    of its wholly-owned Subsidiaries;

 

(ii)evidence that the Purchased Vessel is registered under the Bahamian flag or
such other flag reasonably acceptable to the Lenders and BpiFAE; and

 

(iii)a copy of the Builder’s duly executed invoice for the Delivery Installment
marked “Paid” and certified as a true and complete copy by an Authorised
Officer;

 

(d)within seven (7) days after delivery of the Purchased Vessel, provide the
following to the Facility Agent with respect to the Purchased Vessel:

 

(i)evidence of the class of the Purchased Vessel; and

 

(ii)evidence as to all required insurance being in effect with respect to the
Purchased Vessel in compliance with Clause 8.5 (Insurance); and

 

(e)on or before the later of (i) 31 July and (ii) 30 days after its own receipt
of a Statement of Compliance in each calendar year, supply, or procure the
supply, to the Facility Agent (for distribution to BpiFAE and the Lenders) (in
each case at the cost of the Borrower) of all information necessary in order for
any Lender to comply with its obligations under the Poseidon Principles in
respect of the preceding year, including, without limitation, all ship fuel oil
consumption data required to be collected and reported in accordance with
Regulation 22A of Annex VI (as collated and reported to the Purchased Vessel’s
flag state using the verification report submitted to that flag state) and any
Statement of Compliance, in each case relating to the Purchased Vessel for the
preceding calendar year, provided always that such information shall be
confidential information for the purposes of Clause 13.15 (Confidentiality) and,
accordingly, no Lender shall publicly disclose such information with the
identity of the Purchased Vessel or the Borrower (or, if applicable, the
Borrower’s wholly owned Subsidiary that then owns the Purchased Vessel) without
the prior written consent of the Borrower (it being expressly agreed however
that, in accordance with the Poseidon Principles, such information will form
part of the information published regarding the relevant Lender’s portfolio
climate alignment).

 

8.5Insurance

 

The Borrower, will or will cause one or more of its Subsidiaries to, maintain or
cause to be maintained with responsible insurance companies insurance with
respect to the Purchased Vessel against such casualties, third-party liabilities
and contingencies and in such amounts, in each case, as is customary for other
businesses of similar size in the passenger cruise line industry (provided that
in no event will the Borrower or any Subsidiary be required to obtain any
business interruption, loss of hire or delay in delivery insurance) and will,
upon request of the Facility Agent, furnish to the Facility Agent (with
sufficient copies for distribution to each Lender) at reasonable intervals a
certificate of a senior officer of the Borrower setting forth the nature and
extent of all insurance maintained or caused to be maintained by the Borrower
and the Subsidiaries and certifying as to

 



75

 

 

compliance with this Clause 8.5 (Insurance).

 

8.6Books and Records

 

The Borrower will keep books and records that accurately reflect all of its
business affairs and transactions and permit the Facility Agent and each Lender
or any of their respective representatives, at reasonable times and upon
reasonable prior notice and intervals, to visit each of its offices, to discuss
its financial matters with its officers and to examine any of its books or other
corporate records.

 

8.7Cessation of Business

 

The Borrower will ensure that its principal business is and continues to be the
operation of cruise vessels.

 

8.8BpiFAE Insurance Policy Requirements

 

The Borrower shall, on the reasonable request of the Facility Agent, provide
such other information as required under or in connection with the BpiFAE
Insurance Policy as necessary to enable the Facility Agent to obtain the full
support of BpiFAE pursuant to the BpiFAE Insurance Policy. The Borrower must pay
to the Facility Agent the amount of all reasonable costs and expenses reasonably
incurred by the Facility Agent in connection with complying with a request by
BpiFAE for any additional information necessary or desirable in connection with
the BpiFAE Insurance Policy; provided that the Borrower is consulted before the
Facility Agent incurs any such cost or expense (it being understood and agreed
that such consultation shall not constitute grounds for the Borrower to not
comply with the first sentence of this Clause 8.8 (BpiFAE Insurance Policy
Requirements)).

 

8.9Further Assurances

 

The Borrower shall, upon any reasonable request by the Facility Agent, timely
execute and deliver (or procure that any other entity that is to survive any
merger with the Borrower as contemplated by Clause 9.6(b)(ii) timely executes
and delivers) to the Facility Agent any documents provided to the Borrower and
reasonably required to be executed and delivered by the Borrower in order to
maintain the Funding Entity’s security with respect to the Funding Agreement,
provided that any such documents shall be in form and substance reasonably
acceptable to the Borrower (it being agreed that any such documents that are in
substantially the same form as those signed by the Borrower pursuant to Clause
4.1(f) (Funding Entity’s Security) shall be acceptable to the Borrower).

 

8.10Performance of Building Contract Obligations

 

The Borrower shall (and shall procure that each of its Subsidiaries shall)
comply with its contractual commitments under and in respect of (i) each
shipbuilding contract in existence as at the Deferred Tranche Effective Date (or
which comes into existence at any time in which an amount of the Deferred
Tranche remains outstanding) entered into with the Builder and (ii) any option
agreements or similar binding contractual commitments (whether in respect of a
firm order of a vessel or otherwise) in existence at the Deferred Tranche
Effective Date (or which comes into existence at any time in which an

 



76

 

 

amount of the Deferred Tranche remains outstanding) entered into by the Borrower
(or its Subsidiary) and the Builder in connection with the potential entry into
a shipbuilding contract at a future point in time (it being agreed that such
obligation shall not require the Borrower or the relevant Subsidiary (as
applicable) to exercise any option or other contractual right thereunder), save
that this Clause 8.10 shall be subject to any change of any such shipbuilding
contract, option agreement, contract or other related document if such change
has, in consultation with BpiFAE, been agreed between the Borrower or, as the
case may be, relevant Subsidiary and the Builder.

 

9.NEGATIVE COVENANTS

 

The Borrower agrees with the Facility Agent and each Lender that, from the date
hereof until all Obligations have been paid and performed in full, the Borrower
will perform the obligations set forth in this Clause 9 (Negative Covenants).

 

9.1Business Activities

 

The Borrower will not, and will not permit any of its Subsidiaries to, engage in
any principal business activity other than those engaged in by the Borrower and
its Subsidiaries on the date of this Agreement and other business activities
reasonably related, ancillary or complementary thereto or that are reasonable
extensions thereof.

 

9.2Indebtedness

 

The Borrower will not permit any of the Existing Principal Subsidiaries to
create, incur, assume or suffer to exist or otherwise become or be liable in
respect of any Indebtedness, other than, without duplication, the following:

 

(a)Indebtedness secured by Liens permitted under paragraphs (c) to (p) of Clause
9.3 (Liens);

 

(b)Indebtedness owing to the Borrower or any direct or indirect Subsidiary of
the Borrower;

 

(c)Indebtedness incurred to finance, refinance or refund the cost (including the
cost of construction) of assets acquired after the date hereof;

 

(d)Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness secured by Liens permitted under paragraph (d) of
Clause 9.3 (Liens), at any one time outstanding and not exceeding (determined at
the time of creation of any such Lien or the incurrence by any Existing
Principal Subsidiary of such Indebtedness, as applicable) ten per cent. (10%) of
the total assets of the Borrower and its Subsidiaries taken as a whole as
determined in accordance with GAAP as at the last day of the most recent ended
Fiscal Quarter;

 



77

 

 



 

(e)[Intentionally Omitted];

 

(f)obligations in respect of Hedging Instruments entered into for the purpose of
managing interest rate, foreign currency exchange or commodity exposure risk and
not for speculative purposes; and

 

(g)Indebtedness of Silversea Cruise Holding Ltd. and its Subsidiaries
(“Silversea”) identified in Section 1 of Schedule H (Silversea Liens and
Indebtedness) hereto.

 

9.3Liens

 

The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien upon any of its property, revenues or
assets (including the Purchased Vessel), whether now owned or hereafter
acquired, except:

 

(a)Liens on the Purchased Vessel under the Mortgage;

 

(b)[Intentionally Omitted];

 

(c)Liens on assets (including shares of capital stock of corporations and assets
owned by any corporation that becomes a Subsidiary of the Borrower after the
date of this Agreement) acquired after the date hereof (whether by purchase,
construction or otherwise) by the Borrower or any of its Subsidiaries (other
than (i) an Existing Principal Subsidiary or (ii) any other Principal Subsidiary
which, at any time, after three (3) months after the acquisition of a Vessel,
owns such Vessel free of any mortgage Lien), which Liens were created solely for
the purpose of securing Indebtedness representing, or incurred to finance,
refinance or refund, the cost (including the cost of construction) of such
assets, so long as (A) the acquisition of such assets is not otherwise
prohibited by the terms of this Agreement and (B) each such Lien is created
within three (3) months after the acquisition of the relevant assets;

 

(d)in addition to other Liens permitted under this Clause 9.3 (Liens), Liens
securing Indebtedness in an aggregate principal amount, together with (but
without duplication of) Indebtedness permitted under paragraph (d) of Clause 9.2
(Indebtedness), at any one time outstanding and not exceeding the greater of
(determined at the time of creation of such Lien or the incurrence by any
Existing Principal Subsidiary of such indebtedness, as applicable) ten per cent.
(10%) of the total assets of the Borrower and its Subsidiaries (the “Lien Basket
Amount”) taken as a whole as determined in accordance with GAAP as at the last
day of the most recent ended Fiscal Quarter; provided, however that, if, at any
time, the Senior Debt Rating of the Borrower is less than Investment Grade as
given by both Moody’s and S&P, the Lien Basket Amount shall be the greater of
(i) five per cent. (5%) of the total assets of the Borrower and its Subsidiaries
taken as a whole as determined in accordance with GAAP as at the last day of the
most recent ended Fiscal Quarter and (ii) $735,000,000;

 



78

 

 

(e)Liens on assets acquired after the date hereof by the Borrower or any of its
Subsidiaries (other than assets (i) acquired by any Subsidiary that is an
Existing Principal Subsidiary or (ii) acquired by any other Principal Subsidiary
which, at any time, owns a Vessel free of any mortgage Lien) so long as (A) the
acquisition of such assets is not otherwise prohibited by the terms of this
Agreement and (B) each of such Liens existed on such assets before the time of
its acquisition and was not created by the Borrower or any of its Subsidiaries
in anticipation thereof;

 

(f)Liens on any asset of any corporation that becomes a Subsidiary of the
Borrower (other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the date hereof so long as (i) the acquisition or
creation of such corporation by the Borrower is not otherwise prohibited by the
terms of this Agreement and (ii) such Liens are in existence at the time such
corporation becomes a Subsidiary of the Borrower and were not created by the
Borrower or any of its Subsidiaries in anticipation thereof;

 

(g)Liens securing Government-related Obligations;

 

(h)Liens for taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;

 

(i)Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue by more than 60
days or being diligently contested in good faith by appropriate proceedings;

 

(j)Liens incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits;

 

(k)Liens for current crew’s wages and salvage;

 

(l)Liens arising by operation of law as the result of the furnishing of
necessaries for the Purchased Vessel or any Other Vessel so long as the same are
discharged in the ordinary course of business or are being diligently contested
in good faith by appropriate proceedings;

 



(m)Liens on the Purchased Vessel and/or any Other Vessel that:

 

(i)secure obligations covered (or reasonably expected to be covered) by
insurance;

 

(ii)were incurred in the course of or incidental to trading the Purchased Vessel
and/or such Other Vessels (as applicable) in connection with repairs or other
work to the Purchased Vessel and/or such Other Vessels (as applicable); or

 

(iii)were incurred in connection with work to the Purchased Vessel and/or such
Other Vessels (as applicable) that is required to be performed pursuant to
applicable law, rule, regulation or order,

 



79

 

 

    provided that, in each case described in this paragraph (m), such Liens are
either (A) discharged in the ordinary course of business or (B) being diligently
contested in good faith by appropriate proceedings;

 

(n)normal and customary rights of set-off upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision relating
to bankers’ liens, rights of set-off or similar rights in favor of banks or
other depository institutions;

 

(o)Liens in respect of rights of set-off, recoupment and holdback in favor of
credit card processors securing obligations in connection with credit card
processing services incurred in the ordinary course of business;

 

(p)Liens on cash or Cash Equivalents or marketable securities securing
obligations in respect of Hedging Instruments permitted under Clause 9.2(f) or
securing letters of credit that support such obligations;

 

(q)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business
and deposits securing liabilities to insurance carriers under insurance or
self-insurance arrangements;

 

(r)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

 

(s)licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of the Borrower or any
of its Subsidiaries; and

 

(t)Liens on any property of Silversea identified in Section 2 of Schedule H
(Silversea Liens and Indebtedness) hereto.

 

9.4Financial Condition

 

The Borrower will not permit:

 

(a)the Net Debt to Capitalisation Ratio, as at the end of any Fiscal Quarter, to
be greater than 0.625 to 1;

 

(b)the Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last day
of any Fiscal Quarter; or      (c)in addition, if, at any time, the Senior Debt
Rating of the Borrower is less than Investment Grade as given by both Moody’s
and S&P, the Borrower will not permit

 



80

 

 

Stockholders' Equity to be less than, as at the last day of any Fiscal Quarter,
the sum of (i) four billion one hundred and fifty million Dollars
($4,150,000,000) plus (ii) fifty per cent. (50%) of the consolidated net income
of the Borrower and its Subsidiaries for the period commencing on 1 January 2007
and ending on the last day of the Fiscal Quarter most recently ended (treated
for these purposes as a single accounting period, but in any event excluding any
Fiscal Quarters for which the Borrower and its Subsidiaries have a consolidated
net loss).

 



9.5[Intentionally omitted.]

 

9.6Consolidation, Merger, etc.

 

The Borrower will not, and will not permit any of its Subsidiaries to, liquidate
or dissolve, consolidate with, or merge into or with, any other Person, except:

 

(a)any such Subsidiary may (i) liquidate or dissolve voluntarily into, and may
merge with and into, the Borrower or any other Subsidiary of the Borrower, and
the assets or stock (or other ownership interests) of any Subsidiary of the
Borrower may be purchased or otherwise acquired by the Borrower or any other
Subsidiary of the Borrower or (ii) merge with and into another Person in
connection with a sale or other disposition permitted by Clause 9.7 (Asset
Dispositions, etc.); and

 

(b)so long as no Event of Default or Mandatory Prepayment Event has occurred and
is continuing or would occur after giving effect thereto, the Borrower or any of
its Subsidiaries may merge into any other Person, or any other Person may merge
into the Borrower or any such Subsidiary, or the Borrower or any of its
Subsidiaries may purchase or otherwise acquire all or substantially all of the
assets of any Person, in each case so long as:

 

(i)after giving effect thereto, the Stockholders’ Equity of the Borrower and its
Subsidiaries is at least equal to ninety per cent. (90%) of such Stockholders’
Equity immediately prior thereto; and

 

(ii)in the case of a merger involving the Borrower where the Borrower is not the
surviving entity:

 

(A)the surviving entity shall have assumed in writing, delivered to the Facility
Agent, all of the Borrower’s obligations hereunder and under the other Finance
Documents;

 

(B)the Borrower shall have provided such documentation and information as is
requested by the Facility Agent (for itself or on behalf of any Lender and/or,
if the Funding Agreement is then in effect, the Funding Entity) in order for the
Facility Agent (or such Lender and/or the Funding Entity, as the case may be) to
carry out and be satisfied that it has complied with all necessary “know your
customer” and other

 



81

 

 

    similar checks under all applicable laws and regulations (including all
applicable anti-money laundering and anti-corrupt practices laws and
regulations) in connection with the surviving entity; and

  

(C)BpiFAE shall have consented to the merger.



 

9.7Asset Dispositions, etc.

 

The Borrower will not, and will not permit any of its Subsidiaries to, sell,
transfer, contribute or otherwise convey, or grant options, warrants or other
rights with respect to all or substantially all of the assets of (a) the
Borrower or (b) the Subsidiaries of the Borrower, taken as a whole except sales
of assets between or among the Borrower and Subsidiaries of the Borrower.

 

9.8Use of Proceeds

 

The Borrower will not request any Loan, and the Borrower shall not use the
proceeds of any Loan (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, or (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, in violation of
Sanctions applicable to any party hereto.

 

9.9Construction Contract

 

The Borrower will not amend or modify any term or condition of the Construction
Contract that relates to (a) the type, size or capacity of the Purchased Vessel
or its ability to comply with applicable laws (including Environmental Laws),
(b) the Cash Contract Price, any element thereof or the way in which the Cash
Contract Price or any element thereof is determined or (c) the delivery date of
the Purchased Vessel or the way in which such delivery date is determined, in
any such case in a manner which, in the reasonable opinion of the Lenders after
consultation with BpiFAE and (if the Funding Agreement is then in effect) the
Funding Entity, has or could reasonably be expected to have a Material Adverse
Effect, except where such amendment or modification (i) shall have been
consented to by the Required Lenders after consultation with BpiFAE and (if the
Funding Agreement is then in effect) the Funding Entity or (ii) relates to a
decrease in the dimensions or capacity of the Purchased Vessel in terms of the
number of passengers and/or staterooms by less two per cent. (2%).

 

10.EVENTS OF DEFAULT

 

10.1Listing of Events of Default

 

Each of the following events or occurrences described in this Clause 10.1
(Listing of Events of Default) shall constitute an “Event of Default”.

 

(a)Non-Payment of Obligations

 



82

 

 



The Borrower shall default in the payment when due of any payment Obligation,
unless:

 

(i)in the case of any default in the payment of any principal amount of the
Loan, such default is caused by an administrative or technical error and the
payment is made within five (5) Business Days of its due date;

 

 

(ii)in the case of any default in the payment of any interest on the Loan or
deferred costs payable pursuant to Clause 6.18 (Deferred Costs) in respect of
the Deferred Tranche, payment is made within five (5) Business Days after notice
thereof shall have been given to the Borrower by the Facility Agent; and

 

(iii)in the case of any default in the payment of any other amounts under any
Finance Document, payment is made within ten (10) Business Days after notice
thereof shall have been given to the Borrower by the Facility Agent.

 

(b)Breach of Warranty

 

Any representation or warranty of the Borrower made or deemed to be made
hereunder (including in any documents delivered pursuant to Clause 4 (Conditions
Precedent)) is or shall be incorrect in any material respect when made.

 

(c)Non-Performance of Certain Covenants and Obligations

 

(i)The Borrower shall default in the due performance and observance of any other
agreement contained herein or in any other Finance Document (other than the
covenants set forth in Clauses 8.1(m) to 8.1(p) (Financial Information, Reports,
Notices, etc.), Clause 8.4(e) (The Purchased Vessel), Clause 8.10 (Performance
of Building Contract Obligations) and Clause 9.4 (Financial Condition) and the
obligations referred to in paragraph (a) above) and such default shall continue
unremedied for a period of five (5) days after notice thereof shall have been
given to the Borrower by the Facility Agent or any Lender (or, if (a) such
default is capable of being remedied within thirty (30) days (commencing on the
first day following such five-day period) and (b) the Borrower is actively
seeking to remedy the same during such period, such default shall continue
unremedied for at least thirty five (35) days after such notice to the
Borrower).

 

(ii)The Borrower shall default in the due performance and observance of its
obligations under Clause 5.1(c), it being provided that if the default consists
of a payment default, the remedy periods provided in Clause 10.1(a) (Non-Payment
of Obligations) shall apply.

 

(d)Default on Other Indebtedness

 

(i)The Borrower or any of its Principal Subsidiaries shall fail to pay:

 

(A)any Indebtedness under the USD Facility Agreement; or

 



83

 

 

(B)any Indebtedness that is outstanding in a principal amount of at least one
hundred million Dollars ($100,000,000) (or the equivalent in any other currency)
in the aggregate (but excluding the Indebtedness hereunder or with respect to
Hedging Instruments),

 

(hereinafter called the “Relevant Indebtedness”) when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Relevant Indebtedness;

 

(ii)any other event shall occur or condition shall exist under any agreement or
instrument evidencing, securing or relating to any Relevant Indebtedness and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to cause or
permit the holder or holders of such Relevant Indebtedness to cause such
Relevant Indebtedness to become due and payable prior to its scheduled maturity
(other than as a result of any sale or other disposition of any property or
assets under the terms of such Indebtedness);

 

(iii)any such Relevant Indebtedness shall be declared to be due and payable or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption or by voluntary agreement), purchased or defeased, or
an offer to prepay, redeem, purchase or defease such Relevant Indebtedness is
required to be made, in each case prior to the scheduled maturity thereof (other
than as a result of any sale or other disposition of any property or assets
under the terms of such Relevant Indebtedness); or

 

(iv)the occurrence under any Hedging Instrument of an Early Termination Date (as
defined in such Hedging Instrument) resulting from (A) any event of default
under such Hedging Instrument as to which the Borrower is the Defaulting Party
(as defined in such Hedging Instrument) or (B) any Termination Event (as so
defined) as to which the Borrower is an Affected Party (as so defined) and, in
either event, the termination value with respect to any such Hedging Instrument
owed by the Borrower as a result thereof is greater than $100,000,000 and the
Borrower fails to pay such termination value when due after applicable grace
periods. For purposes of determining Indebtedness for any Hedging Instrument,
the principal amount of the obligations under any such instrument at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Borrower or any Principal Subsidiary would be required to pay if such
instrument were terminated at such time,

 

provided that (1) any required prepayment or right to require prepayment
triggered by terms that are certified by the Borrower to be unique to, but
customary in, ship financings shall not constitute an Event of Default under
this paragraph 10.1(d) so long as any required prepayment is made when due and
(2) any breach of financial

 



84

 

 

covenants equivalent to those set out in Clause 9.4 (Financial Condition) under
or in relation to any other BpiFAE-backed facility agreement to which the
Borrower is a party shall not, to the extent that such breach occurs during the
Advanced Loan Deferral Period (but without prejudice to the rights of the
Lenders in respect of any further breach that may occur following the expiry of
the Advanced Loan Deferral Period), constitute an Event of Default under this
Agreement provided that no Mandatory Prepayment Event has occurred under Clause
11.1(o) (Dividend or New Debt) or Clause 11.1(p) (Breach of Principles).

 

(e)Bankruptcy, Insolvency, etc.

 

The Borrower or any of the Principal Subsidiaries (or any of the Borrower’s
other Subsidiaries to the extent that the relevant event described below would
have a Material Adverse Effect), or, in the case of clause (ii) below, the
Borrower only, shall:

 

(i)generally fail to pay, or admit in writing its inability to pay, its debts as
they become due or permit

 

(ii)enter into a binding settlement with all, or which is enforceable against
each, of its creditors with respect to its Indebtedness;

 

(iii)apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for it or any of its property, or make
a general assignment for the benefit of creditors;

 

(iv)in the absence of such application, consent or acquiescence, suffer to exist
the appointment of a trustee, receiver, sequestrator or other custodian for it
or for a substantial part of its property, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within sixty (60) days,
provided that in the case of such an event in respect of the Borrower, the
Borrower hereby expressly authorises the Facility Agent and each Lender to
appear in any court conducting any relevant proceeding during such sixty
(60)-day period to preserve, protect and defend their respective rights under
the Finance Documents;

 

(v)suffer to exist the commencement of any bankruptcy, reorganisation, debt
arrangement or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution, winding up or liquidation proceeding, in respect of the
Borrower or any of such Subsidiaries, and, if any such case or proceeding is not
commenced by the Borrower or such Subsidiary, such case or proceeding shall be
consented to or acquiesced in by the Borrower or such Subsidiary or shall result
in the entry of an order for relief or shall remain for sixty (60) days
undismissed, provided that the Borrower hereby expressly authorises the Facility
Agent and each Lender to appear in any court conducting any such case or
proceeding during such sixty (60)-day period to preserve, protect and defend
their respective rights under the Finance Documents; or

 

(vi)take any corporate action authorising, or in furtherance of, any of the
foregoing.

 



85

 

 

(f)Cessation of Business

 

The Borrower ceases to carry on all or substantially all of its business.

 

(g)Execution or Distress

 

Any execution, expropriation, attachment, sequestration or distress is levied
against, or an encumbrancer takes possession of, all or a substantial part of
the assets of the Borrower (a “Distress Event”) and such Distress Event
continues for a period of thirty (30) Business Days, unless, upon the expiry of
any such thirty (30) Business Day period if such Distress Event is still
continuing, the Borrower demonstrates to the satisfaction of the Facility Agent
that it is diligently and in good faith contesting such Distress Event by
appropriate proceedings and that such Distress Event does not and could not
reasonably be expected to have a Material Adverse Effect.

 

10.2Action if Bankruptcy

 

If any Event of Default described in clauses (ii) to (v) of Clause 10.1(e)
(Bankruptcy, Insolvency, etc.) shall occur with respect to the Borrower, the
Commitments (if not theretofore terminated) shall automatically terminate and
the outstanding principal amount of the Loan and all other Obligations shall
automatically be and become immediately due and payable, without notice or
demand.

 

10.3Action if Other Event of Default

 

If any Event of Default (other than any Event of Default described in clauses
(ii) to (v) of Clause 10.1(e) (Bankruptcy, Insolvency, etc.) with respect to the
Borrower) shall occur for any reason, whether voluntary or involuntary, and be
continuing, the Facility Agent, upon the direction of the Required Lenders,
shall by notice to the Borrower declare the outstanding principal amount of the
Loan and all other Obligations to be immediately due and payable and/or the
Commitments (if not theretofore terminated) to be terminated, whereupon the full
unpaid amount of the Loan and all other Obligations shall be and become
immediately due and payable, without further notice, demand or presentment.

 

11.MANDATORY PREPAYMENT EVENTS

 

11.1Listing of Mandatory Prepayment Events

 

Each of the following events or occurrences described in this Clause 11.1
(Listing of Mandatory Prepayment Events) shall constitute a “Mandatory
Prepayment Event”.

 

(a)Change of Control

 

There occurs any Change of Control.

 

(b)[Intentionally Omitted]

 



86

 

 

(c)Unenforceability

 

Any Finance Document shall cease to be the legally valid, binding and
enforceable obligation of the Borrower (in each case, other than with respect to
provisions of any Finance Document (a) identified as unenforceable in any
opinion of the Borrower’s counsel provided pursuant to Clause 4 (Conditions
Precedent) or (b) that a court of competent jurisdiction has determined are not
material) and such event shall continue unremedied for fifteen (15) days after
notice thereof has been given to the Borrower by the Facility Agent.

 

(d)Approvals

 

Any material license, consent, authorisation, registration or approval at any
time necessary to enable the Borrower or any Principal Subsidiary to conduct its
business in a given jurisdiction shall be revoked, withdrawn or otherwise cease
to be in full force and effect unless the same would not have a Material Adverse
Effect.

 

(e)Non-Performance of Certain Covenants and Obligations

 

The Borrower shall default in the due performance and observance of any of the
covenants set forth in Clause 6.17 (Use of Proceeds) or Clause 9.4 (Financial
Condition), provided that any such default in respect of Clause 9.4 (Financial
Condition) that occurs during the Advanced Loan Deferral Period (but without
prejudice to the rights of the Lenders in respect of any further breach that may
occur following the expiry of the Advanced Loan Deferral Period) shall not (as
long as no Event of Default under any of Clauses 10.1(e) to 10.1(g) (inclusive)
has occurred and is continuing, or no Mandatory Prepayment Event under Clause
11.1(o) (Dividend or New Debt) or Clause 11.1(p) (Breach of Principles) has
occurred, in each case during the Advanced Loan Deferral Period) constitute a
Mandatory Prepayment Event.

 

(f)Judgments

 

Any judgment or order for the payment of money in excess of one hundred million
Dollars ($100,000,000) shall be rendered against the Borrower or any of the
Principal Subsidiaries by a court of competent jurisdiction and the Borrower or
such Principal Subsidiary shall have failed to satisfy such judgment and either:

 

(i)enforcement proceedings in respect of any material assets of the Borrower or
such Principal Subsidiary shall have been commenced by any creditor upon such
judgment or order and shall not have been stayed or enjoined within five (5)
Business Days after the commencement of such enforcement proceedings; or

 

(ii)there shall be any period of thirty (30) consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.

 

(g)Condemnation, etc.

 



87

 

 

The Purchased Vessel shall be condemned or otherwise taken under colour of law
or requisitioned and the same shall continue unremedied for at least twenty (20)
days, unless such condemnation or other taking would not have a Material Adverse
Effect.

 

(h)Total Loss

 

The Purchased Vessel is or becomes a Total Loss and a period of one hundred
eighty (180) days from the occurrence of the Total Loss has elapsed. For
purposes of this paragraph (h):

 

(i)“Total Loss” means:

 

(A)the actual total loss of the Purchased Vessel;

 

(B)the constructive, compromised, agreed or arranged total loss of the Purchased
Vessel;

 

(C)any expropriation, confiscation, requisition, appropriation, forfeiture or
acquisition of the Purchased Vessel, whether for full consideration, a
consideration less than its proper value, a nominal consideration or without any
consideration, which is effected by any government or official authority or by
any Person or Persons claiming to be or to represent a government or official
authority (excluding a requisition for hire not involving a requisition of
title); or

 

(D)any arrest, capture, seizure, confiscation, restraint, disappearance or
detention of the Purchased Vessel (including any hijacking or theft) other than
as described in clause (C) above,

 

unless, in the case of clause (C) or (D) above, the Purchased Vessel is
redelivered to the Borrower’s full control, possession and enjoyment before the
date on which prepayment is required to be made under Clause 11.2 (Mandatory
Prepayment); and

 

(ii)a Total Loss shall be deemed to have occurred:

 

(A)in the case of a Total Loss under clause (A) of the definition thereof, at
1:00 p.m. (Paris time) on the date of the actual loss of the Purchased Vessel
or, if that is not known, on the date on which the Purchased Vessel was last
heard from;

 

(B)in the case of a Total Loss under clause (B) of the definition thereof, on
the earlier of (I) the date on which a notice of abandonment is given to the
insurers and (II) the date of any compromise, arrangement or agreement made by
or on behalf of the Borrower with the Purchased Vessel’s insurers in which such
insurers agree to treat the Purchased Vessel as a total loss; and

 



88

 

 

(C)in the case of a Total Loss under clause (C) or (D) of the definition
thereof, at 1:00 p.m. (Paris time) on the date on which the relevant event is
expressed to take effect by the Person making the same.

 

(i)Arrest

 

The Purchased Vessel shall be arrested and the same shall continue unremedied
for at least twenty (20) days, unless such arrest would not have a Material
Adverse Effect.

 

(j)Sale of the Purchased Vessel

 

The Purchased Vessel is sold to a company which is not the Borrower or a
wholly-owned Subsidiary of the Borrower (other than for the purpose of a lease
back to the Borrower or a wholly-owned Subsidiary of the Borrower) or any
wholly-owned Subsidiary of the Borrower that owns the Purchased Vessel ceases to
be a wholly-owned Subsidiary of the Borrower while it owns the Purchased Vessel.

 

(k)Funding Agreement

 

The Funding Agreement is no longer in full force and effect or has been
suspended, repudiated, terminated, cancelled, repaid, prepaid or accelerated in
respect of any Lender (such Lender being an “affected Lender” for the purposes
of Clause 11.2 (Mandatory Prepayment)), except where the same is due to a
Lender’s voluntary repayment or prepayment thereof or due to the faute lourde or
dol under the Funding Agreement of any Finance Party or a breach or an event of
default thereunder which is attributable solely to a Finance Party (and, for the
avoidance of doubt, the underlying cause for which is not attributable to the
fault of the Borrower).

 

(l)BpiFAE Insurance Policy

 

The BpiFAE Insurance Policy is no longer in full force and effect, is terminated
or cancelled or is no longer valid, or it is suspended for more than six (6)
months, to the extent that the same results in a Lender being obligated to make
a mandatory prepayment of its borrowing under the Funding Agreement pursuant to
clause 8.6 (Remboursement anticipé obligatoire en cas de résiliation, annulation
ou suspension de la Police d’Assurance BpiFAE DGP) thereof (such Lender being an
“affected Lender” for the purposes of Clause 11.2 (Mandatory Prepayment)).

 

(m)Illegality for Lenders

 

It becomes unlawful in any applicable jurisdiction for any Lender (such Lender
being an “affected Lender” for the purposes of this Clause 11.1(m) and Clause
11.2 (Mandatory Prepayment)) to perform its obligations as contemplated by this
Agreement, any other Finance Document and/or the Funding Agreement (an
“Illegality Event”) and no later than the close of business on the last day of
the Option Period related to the giving of any Illegality Notice by an affected
Lender

 



89

 

 

pursuant to the paragraph below, either: (x) the Borrower has not elected to
take an action specified in sub-clause (1) or (2) below, (y) if the Borrower has
elected to act as set forth in clause (1) below, the Borrower has failed to take
the action required in respect of such election or (z) if the Borrower has
elected to act as set forth in sub-clause (2) below, the affected Lender’s
participation in the Loan has not been transferred to one or more Affiliates,
other Lenders or financial institutions.

 

Upon the occurrence of an Illegality Event, the affected Lender may give written
notice (the “Illegality Notice”) to the Borrower and the Facility Agent of such
event, including reasonable details of the relevant circumstances. If an
affected Lender delivers an Illegality Notice, the Borrower and the affected
Lender shall discuss in good faith (but without obligation) what steps may be
open to the relevant Lender to mitigate or remove such circumstances in
accordance with the provisions of Clause 13.3(a), but, if they are unable to
agree such steps within the Option Period or if the Borrower so elects, the
Borrower shall have the right, exercisable at any time during the Option Period,
either:

 

(1)to prepay the affected Lender’s participation in the Loan in full on or
before the expiry of the Option Period, together with all unpaid interest and
fees thereon accrued to but excluding the date of such prepayment, or

 

(2)to exercise its rights in accordance with the terms and conditions of Clause
13.11(g) (Borrower’s Lender Replacement Rights).

 

For the purpose of this Clause “Option Period” means the occurrence of the first
of the two following dates: the last day of the Interest Period occurring after
the delivery of the Illegality Notice or, if earlier, the date specified by the
Lender in the Illegality Notice (being no earlier than the last day of any
applicable grace period permitted by law).

 

(n)Illegality for the Funding Entity

 

It becomes illegal for the Funding Entity to perform its obligations under the
Funding Agreement with respect to any Lender (such Lender being an “affected
Lender” for the purposes of Clause 11.2 (Mandatory Prepayment)).

 

(o)Dividend or New Debt

 

(i)The Borrower declares, pays or makes or agrees to pay or make, directly or
indirectly, any Restricted Payment, except for (A) dividends or other
distributions with respect to its Equity Interests payable solely in additional
shares of its Equity Interests or options to purchase Equity Interests and (B)
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans (including with respect to performance shares issued in the
ordinary course of business) for present or former officers, directors,
consultants or employees of the Borrower in the ordinary course of business
consistent with past practice;

 



90

 

 

(ii)the Borrower completes a Debt Incurrence;

 

(iii)the Borrower completes an Equity Issuance; or

 

(iv)the Borrower makes any payment of any kind under any shareholder loan other
than any payments made pursuant to that certain $2,200,000,000 Term Loan
Agreement, dated as of 23 March 2020, among the Borrower and Morgan Stanley
Senior Funding, Inc., JPMorgan Chase Bank, N.A., BOFA Securities, Inc., BNP
Paribas Securities Corp. and Goldman Sachs Bank USA, as joint lead arrangers and
joint bookrunners and Morgan Stanley Senior Funding, Inc., as administrative
agent and collateral agent,

 

or in any case resolves to do so.

 

(p)Breach of Principles

 

The Borrower shall default in the due performance and observance of the
Principles, including, without limitation, a breach of the covenants set out in
Clauses 8.1(m) to 8.1(p) (Financial Information, Reports, Notices, etc.), Clause
8.4(e) (The Purchased Vessel) and Clause 8.10 (Performance of Building Contract
Obligations), and, if capable of remedy, such default shall continue unremedied
for a period of ten (10) days after notice thereof shall have been given to the
Borrower by the Facility Agent, provided that, if the default does not otherwise
constitute a Default or a Mandatory Prepayment Event under another section of
this Agreement, the Borrower, the Facility Agent and BpiFAE shall seek to
negotiate a resolution in good faith for a maximum period of fifteen (15) days
after notice thereof shall have been given to the Borrower by the Facility
Agent.

 

11.2Mandatory Prepayment

 

(a)If any Mandatory Prepayment Event shall occur and be continuing, the Facility
Agent, upon the direction of the Required Lenders, shall, by notice to the
Borrower and without prejudice to the Borrower’s obligations in Clause 6.6
(Funding Losses), require the Borrower to prepay in full on the date of such
notice:

 

(i)the Loan or (A) in the case of Clauses 11.1(k) (Funding Agreement), 11.1(l)
(BpiFAE Insurance Policy), 11.1(m) (Illegality for Lenders) and 11.1(n)
(Illegality for the Funding Entity), each affected Lender’s participation in the
Loan (as applicable) or (B) in the case of Clauses 11.1(o) (Dividend or New
Debt) and 11.1(p) (Breach of Principles), any drawn amount of the Deferred
Tranche;

 

(ii)all accrued and unpaid interest on the Loan or (A) in the case of Clauses
11.1(k) (Funding Agreement), 11.1(l) (BpiFAE Insurance Policy), 11.1(m)
(Illegality for Lenders) and 11.1(n) (Illegality for the Funding Entity), each
affected Lender’s participation in the Loan (as applicable) or (B) in the case
of Clauses 11.1(o) (Dividend or New Debt) and 11.1(p) (Breach of Principles), in
respect of any drawn amount of the Deferred Tranche; and

 



91

 

 

(iii)all other Obligations payable to the Lenders or (in the case of Clauses
11.1(k) (Funding Agreement), 11.1(l) (BpiFAE Insurance Policy), 11.1(m)
(Illegality for Lenders) and 11.1(n) (Illegality for the Funding Entity)) each
affected Lender (as applicable) and the Funding Entity,

 

and, in such event, the Borrower agrees to so pay all such amounts.

 

(b)In addition to any prepayment made pursuant to paragraph (a) above, in the
case of a Mandatory Prepayment Event arising under Clause 11.1(o) (Dividend or
New Debt) or Clause 11.1(p) (Breach of Principles), the Facility Agent shall, by
notice to the Borrower (i) require that any part of the Deferred Tranche that
has not been advanced as at the time of such Mandatory Prepayment Event be
automatically cancelled and, on the Repayment Date on which that portion of the
Deferred Tranche would have otherwise been advanced, the Borrower shall continue
to be obliged to make the relevant repayment of the Loan (and thus no deemed
advance in respect of the Deferred Tranche shall occur) and (ii) immediately
terminate the waiver contained in Clause 11.1(e) (Non-Performance of Certain
Covenants and Obligations) relating to the occurrence of any Mandatory
Prepayment Event in respect of Clause 9.4 (Financial Condition), such that any
breach of Clause 9.4 (Financial Condition) in existence as at the date of the
notice from the Facility Agent referred to above or any breach occurring at any
time after such notice, shall constitute a Mandatory Prepayment Event with all
attendant consequences.

 

12.THE FACILITY AGENT, MANDATED LEAD ARRANGERS AND DOCUMENTATION BANK

 

12.1Appointment and Duties

 

(a)Each Finance Party (other than the Facility Agent) hereby appoints Société
Générale, as Facility Agent, as its agent under and for purposes of this
Agreement and each other Transaction Document to which the Facility Agent is a
party.

 



(b)

Each Finance Party (other than the Facility Agent) irrevocably authorises the
Facility Agent to sign the Funds Flow Agreement and the relevant Fee Letters on
behalf of such Finance Party and to act on behalf of such Finance Party under
and in respect of this Agreement and each other Transaction Document to which it
is a party, including by giving the payment instructions set forth in the Funds
Flow Agreement, and, in the absence of other written instructions from the
Required Lenders received from time to time by the Facility Agent (with respect
to which the Facility Agent agrees that it will comply, except as otherwise
provided in this Clause 12 (The Facility Agent, Mandated Lead Arrangers and
Documentation Bank), as otherwise advised by counsel or as otherwise instructed
by any French Authority, it being understood and agreed that any instructions
provided by a French Authority shall prevail), to exercise such powers hereunder
and thereunder as are specifically delegated to or required of the Facility
Agent by the terms hereof and thereof, together with such powers as may be
reasonably incidental thereto.

 



92

 

 

 

(c)The Facility Agent shall not be obliged to act on the instructions of any
Finance Party or the Required Lenders if to do so would, in the opinion of the
Facility Agent, be contrary to any provision of this Agreement, any other
Transaction Document to which the Facility Agent is a party or the BpiFAE
Insurance Policy or to any law or the conflicting instructions of any French
Authority, or would expose the Facility Agent to any actual or potential
liability to any third party.

 

(d)The Facility Agent’s duties under the Transaction Documents to which it is a
party are solely mechanical and administrative in nature.

 

12.2Indemnity

 

Without prejudice to the Borrower’s indemnity obligations hereunder, each Lender
hereby indemnifies (which indemnity shall survive any termination of this
Agreement) the Facility Agent, pro rata according to such Lender’s Commitment,
from and against any and all claims, damages, losses, liabilities and expenses
(including reasonable fees and disbursements of counsel) that be incurred by or
asserted or awarded against, the Facility Agent in any way relating to or
arising out of this Agreement and any other Transaction Document or any action
taken or omitted by the Facility Agent under this Agreement or any other
Transaction Document; provided that no Lender shall be liable for the payment of
any portion of such claims, damages, losses, liabilities and expenses which have
resulted from the Facility Agent’s gross negligence or wilful misconduct.
Without limitation of the foregoing, each Lender agrees to reimburse the
Facility Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by the Facility Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Facility Agent is
not reimbursed for such expenses by the Borrower. In the case of any
investigation, litigation or proceeding giving rise to any such indemnified
costs, this Clause 12.2 (Indemnity) applies whether any such investigation,
litigation or proceeding is brought by the Facility Agent, any Lender or any
third party. The Facility Agent shall not be required to take any action
hereunder or under any other Transaction Document, or to prosecute or defend any
suit in respect of this Agreement or any other Transaction Document, unless it
is expressly required to do so under this Agreement or is indemnified hereunder
to its satisfaction. If any indemnity in favor of the Facility Agent shall be or
become, in the Facility Agent’s determination, inadequate, the Facility Agent
may call for additional indemnification from the Lenders and cease to do the
acts indemnified against hereunder until such additional indemnity is given.

 

12.3Funding Reliance, etc.

 

Each Lender shall notify the Facility Agent by 10:00 a.m. (Paris time), one (1)
day prior to the advance of the Loan if it is not able to fund the following
day. Unless the Facility Agent shall have been notified by telephone, confirmed
in writing, by any Lender by 10:00 a.m. (Paris time), on the day prior to the
advance of the Loan that such Lender will not make available the amount which
would constitute its percentage (based upon its Commitment)

 



93

 

 

of the Loan on the date specified therefor, the Facility Agent may assume that
such Lender has made such amount available to the Facility Agent and, in
reliance upon such assumption, may, but shall not be obliged to, make available
to the Borrower a corresponding amount. If and to the extent that such Lender
shall not have made such amount available to the Facility Agent, such Lender and
the Borrower severally agree to repay the Facility Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from the
date the Facility Agent made such amount available to the Borrower to the date
such amount is repaid to the Facility Agent, at the interest rate applicable at
the time to the Loan without premium or penalty.

 

12.4Exculpation

 

The Facility Agent shall not be liable to any other Finance Party for any action
taken or omitted to be taken by it under this Agreement or any other Transaction
Document, or in connection herewith or therewith, except for the Facility
Agent’s own gross negligence or wilful misconduct. No director, officer,
employee or agent of the Facility Agent shall be liable to any Finance Party
other than the Facility Agent for any action taken or omitted to be taken by it
under this Agreement or any other Transaction Document, or in connection
herewith or therewith. Without limitation of the generality of the foregoing,
the Facility Agent:

 

(a)may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it and in
accordance with the advice of such counsel, accountants or experts;    

(b)makes no warranty or representation to any other Finance Party and shall not
be responsible to any other Finance Party for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement;

 

(c)shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or the existence at any time of any
Default, Event of Default or Mandatory Prepayment Event or to inspect the
property (including the books and records) of the Borrower;

 

(d)shall not be responsible to any other Finance Party for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto;

 

(e)shall incur no liability under or in respect of this Agreement by action upon
any notice, consent, certificate or other instrument or writing (which may be by
facsimile or electronic mail) believed by it to be genuine and signed or sent by
the proper party or parties; and

 

(f)shall have no responsibility to the Borrower or any other Finance Party on
account of:

 

(i)the failure of another Finance Party or the Borrower to perform any of its

 



94

 

 

    obligations under this Agreement or any other Transaction Document or of the
Funding Entity to perform any of its obligations under the Funding Agreement;

 

(ii)the financial condition of the Borrower;

 

(iii)the completeness or accuracy of any statements, representations or
warranties made in or pursuant to this Agreement or any other Transaction
Document, or in or pursuant to any document delivered pursuant to or in
connection with this Agreement or any other Transaction Document; or

 

(iv)the negotiation, execution, effectiveness, genuineness, validity,
enforceability, admissibility in evidence or sufficiency of this Agreement or
any other Transaction Document or of any document executed or delivered pursuant
to or in connection with any Transaction Document.

 

12.5Successor/Replacement

 

(a)Subject in all respects to the terms of the Funding Agreement, the Facility
Agent may resign or be replaced as such at any time upon at least two (2)
Business Days’ prior notice to the Borrower and all Lenders, and a successor
Facility Agent (which shall also have become, previously or simultaneously, the
successor Funding Paying Agent under the Funding Agreement if the Funding
Agreement is then in effect) shall be appointed with the approval or at the
request of the Funding Entity; provided that no such approval by the Funding
Entity is required to be obtained if HSBC France is the successor Facility Agent
or, for the avoidance of doubt, if the Funding Agreement is no longer in full
force and effect.

 

(b)Upon the Borrower’s receipt of notice of a proposed successor Facility Agent
under paragraph (a) above, the Borrower shall, as soon as reasonably practicable
and in any event within two (2) Business Days, advise the existing Facility
Agent in writing whether the Borrower approves or objects to such proposed
successor Facility Agent; provided that, if the Borrower fails to so advise the
Facility Agent in writing within such two (2) Business Days, then the Borrower
shall be deemed to have approved of such proposed successor Facility Agent.
Notwithstanding the foregoing, the Borrower’s approval is not required for HSBC
France to become the successor Facility Agent, and the Borrower shall otherwise
only have an approval right with respect to the first proposed successor
Facility Agent (other than HSBC France) notified to the Borrower. If the
Borrower objects to such first proposed successor Facility Agent (other than
HSBC France) notified to the Borrower, then such proposed successor Facility
Agent shall not become the successor Facility Agent hereunder (unless the
Borrower, after consultation with the existing Facility Agent (which
consultation shall not be required of the Borrower), agrees to the contrary).

 



95

 

 

(c)Any successor Facility Agent hereunder shall be entitled to receive from the
resigning or otherwise replaced Facility Agent such documents of transfer and
assignment as such successor Facility Agent or (if the Funding Agreement is then
in effect) the Funding Entity may request, and shall thereupon succeed to and
become vested with all rights, powers, privileges and duties of the resigning or
otherwise replaced Facility Agent, and the resigning or otherwise replaced
Facility Agent shall be discharged from its duties and obligations under this
Agreement.

 

(d)After any resigning or otherwise replaced Facility Agent’s resignation or
replacement hereunder as the Facility Agent, the provisions of:

 

(i)this Clause 12 (The Facility Agent, Mandated Lead Arrangers and Documentation
Bank) shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was the Facility Agent under this Agreement; and

 

(ii)Clause 13.5 (Payment of Costs and Expenses) and Clause 13.6
(Indemnification) shall continue to inure to its benefit.

 

(e)The Facility Agent shall resign in accordance with paragraph (a) above (and,
to the extent applicable, shall use reasonable endeavours to appoint a successor
Facility Agent pursuant to paragraphs (a) and (b) above) if, on or after the
date which is three (3) months before the earliest FATCA Application Date
relating to any payment to the Facility Agent under the Finance Documents,
either:

 

(i)the Facility Agent fails to respond to a request under Clause 6.8(k) and a
Lender reasonably believes that the Facility Agent will not be (or will have
ceased to be) a FATCA Exempt Party on or after that FATCA Application Date;

 

(ii)the information supplied by the Facility Agent pursuant to Clause 6.8(k) or
(l) indicates that the Facility Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

 

(iii)the Facility Agent notifies the Lenders and the Borrower that the Facility
Agent will not be (or will have ceased to be) a FATCA Exempt Party on or after
that FATCA Application Date;

 

and (in each case) a Lender reasonably believes that a party hereto will be
required to make a FATCA Deduction that would not be required if the Facility
Agent were a FATCA Exempt Party and that Lender, by notice to the Facility
Agent, requires it to resign.

 

12.6Loans by the Facility Agent

 

The Facility Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as if the Facility Agent were not the Facility Agent hereunder
and without any duty to account therefor to the other Finance Parties. The
Facility Agent shall have no duty to

 



96

 

 

disclose information obtained or received by it or any of its Affiliates
relating to the Borrower or its Subsidiaries to the extent such information was
obtained or received in any capacity other than as the Facility Agent.

 

12.7Credit Decisions

 

Each Lender acknowledges that it has, independently of the Facility Agent and
each other Finance Party, and based on such Lender’s review of the financial
information of the Borrower, this Agreement, the other Transaction Documents and
such other documents, information and investigations as such Lender has deemed
appropriate, made its own credit decision to extend its Commitment or otherwise
participate in the Loan. Each Lender also acknowledges that it will,
independently of the Facility Agent and each other Finance Party, and based on
such other documents, information and investigations as it shall deem
appropriate at any time, continue to make its own credit decisions as to
exercising or not exercising from time to time any rights and privileges
available to it under this Agreement or any other Transaction Document.

 

12.8Copies, etc.

 

The Facility Agent shall give prompt notice to each Lender and (for as long as
the Funding Agreement is in effect) the Funding Entity of each notice or request
required or permitted to be given to the Facility Agent by the Borrower pursuant
to the terms of this Agreement (unless concurrently delivered to the Lenders
and/or the Funding Entity, as applicable, by the Borrower). The Facility Agent
will distribute to each Lender and (for as long as the Funding Agreement is in
effect) the Funding Entity each document or instrument received for its account
and copies of all other communications received by the Facility Agent from the
Borrower for distribution to the Lenders and/or the Funding Entity, as the case
may be, by the Facility Agent in accordance with the terms of this Agreement.

 

12.9The Facility Agent’s Rights

 

The Facility Agent may (a) assume that all representations or warranties made or
deemed repeated by the Borrower in or pursuant to this Agreement or any other
Transaction Document are true and complete, unless, in its capacity as the
Facility Agent, it has acquired actual knowledge to the contrary; (b) assume
that no Default, Event of Default or Mandatory Prepayment Event has occurred
unless, in its capacity as Facility Agent, it has acquired actual knowledge to
the contrary; (c) rely on any document or notice believed by it to be genuine;
(d) rely as to legal or other professional matters on opinions and statements of
any legal or other professional advisers selected or approved by it; (e) rely as
to any factual matters which might reasonably be expected to be within the
knowledge of the Borrower on a certificate or other document signed by or on
behalf of the Borrower; and (f) refrain from exercising any right, power,
discretion or remedy unless and until instructed to exercise that right, power,
discretion or remedy and as to the manner of such exercise by the Lenders (or,
where applicable, by the Required Lenders) and unless and until it has received
from the Lenders any payment which it may require on account of, or any security
which it may require for, any costs, claims, expenses (including legal and other
professional fees) and liabilities which it considers it may incur or sustain

 



97

 

 

in complying with those instructions.

 

12.10The Facility Agent’s Duties

 

(a)The Facility Agent shall (i) if requested in writing to do so by a Lender,
make enquiry and advise the Lenders as to the performance or observance of any
of the provisions of this Agreement or any other Transaction Document by the
Borrower and/or as to the existence of a Default, Event of Default and/or
Mandatory Prepayment Event and (ii) inform the Lenders promptly of any Default,
Event of Default and/or Mandatory Prepayment Event of which the Facility Agent
has actual knowledge.

 

(b)The Facility Agent shall not be deemed to have actual knowledge of the
falsehood or incompleteness of any representation or warranty made or deemed
repeated by the Borrower or actual knowledge of the occurrence of any Default
unless a Lender, or the Borrower, shall have given written notice thereof to the
Facility Agent in its capacity as the Facility Agent. Any information acquired
by the Facility Agent other than specifically in its capacity as the Facility
Agent shall not be deemed to be information acquired by the Facility Agent in
its capacity as the Facility Agent.

 

(c)The Facility Agent may, without any liability to account to the Lenders,
generally engage in any kind of banking or trust business with the Borrower or
with the Borrower’s subsidiaries or associated companies or with a Lender as if
it were not the Facility Agent.

 

12.11Employment of Agents

 

In performing its duties and exercising its rights, powers, discretions and
remedies under or pursuant to this Agreement, the Facility Agent shall be
entitled to:

 

(a)employ and pay agents to do anything which the Facility Agent is empowered to
do under or pursuant to this Agreement or the other Transaction Documents
(including the receipt of money and documents and the payment of money);
provided that, unless otherwise provided herein, including Clause 13.5 (Payment
of Costs and Expenses), the employment of such agents shall be for the Facility
Agent’s account; and

 

(b)to act or refrain from taking action in reliance on the opinion of, or advice
or information obtained from, any lawyer, banker, broker, accountant, valuer or
any other Person believed by the Facility Agent in good faith to be competent to
give such opinion, advice or information.

 

12.12Distribution of Payments

 

The Facility Agent shall pay promptly to the order of each Lender (or, if the
Funding Agreement is in effect, directly to the Funding Entity on behalf of such
Lender in accordance with the Funding Agreement) such Lender’s pro rata share of
every sum of money received by the Facility Agent pursuant to this Agreement and
the other Finance

 



98

 

 

Documents (with the exception of any amounts which, by the terms of this
Agreement or any Fee Letter, as the case may be, are payable to the Facility
Agent for its own account or specifically for the account of one or more
Lenders) and until so paid such amount shall be held by the Facility Agent on
trust absolutely for such Lender.

 

12.13Reimbursement

 

The Facility Agent shall have no liability to pay any sum to a Lender (or to the
Funding Entity on behalf of such Lender) until it has itself received payment of
that sum. If, however, the Facility Agent does pay any sum to a Lender (or to
the Funding Entity on behalf of such Lender) on account of any amount
prospectively due to such Lender (or to the Funding Entity on behalf of that
Lender) pursuant to Clause 12.12 (Distribution of Payments) before it has itself
received payment of that amount, and the Facility Agent does not in fact receive
payment within five (5) Business Days after the date on which that payment was
required to be made by the terms of this Agreement or the other Finance
Documents, as applicable, then that Lender will, on demand by the Facility Agent
and without prejudice to the Borrower’s obligations hereunder, to the extent not
prohibited by the Funding Agreement, refund to the Facility Agent an amount
equal to the amount received by it (or paid to the Funding Entity on its
behalf), together with an amount sufficient to reimburse the Facility Agent for
any amount which the Facility Agent may certify that it has been required to pay
by way of interest on money borrowed to fund the amount in question during the
period beginning on the date on which that amount was required to be paid by the
terms of this Agreement or the other Finance Documents, as applicable, and
ending on the date on which the Facility Agent receives reimbursement.

 

12.14Instructions

 

Where the Facility Agent is authorised or directed to act or refrain from acting
in accordance with the instructions of the Lenders or of the Required Lenders,
each of the Lenders shall provide the Facility Agent with instructions within
three (3) Business Days of the Facility Agent’s request (which request may be
made orally or in writing). If a Lender does not provide the Facility Agent with
instructions within that period, that Lender shall be bound by the decision of
the Facility Agent. Nothing in this Clause 12.14 (Instructions) shall limit the
right of the Facility Agent to take, or refrain from taking, any action without
obtaining the instructions of the Lenders or the Required Lenders, as
applicable, if the Facility Agent in its discretion considers it necessary or
appropriate to take, or refrain from taking, such action in order to preserve
the rights of the Lenders under or in connection with this Agreement and/or the
other Finance Documents. In that event, the Facility Agent will notify the
Lenders of the action taken by it as soon as reasonably practicable, and the
Lenders agree to ratify any action taken by the Facility Agent pursuant to this
Clause 12.14 (Instructions).

 

12.15Payments

 

All amounts payable to a Lender under this Clause 12 (The Facility Agent,
Mandated Lead Arrangers and Documentation Bank) shall be paid to such account at
such bank as that Lender may from time to time direct in writing to the Facility
Agent.

 



99

 

 

12.16“Know your customer” Checks

 

Each Lender shall promptly upon the request of the Facility Agent supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Facility Agent (for itself) in order for the Facility Agent to
carry out and be satisfied that it has complied with all necessary “know your
customer” and other similar checks under all applicable laws and regulations in
connection with the transactions contemplated by this Agreement and the other
Transaction Documents.

 

12.17No Fiduciary Relationship

 

Except as provided in Clause 12.12 (Distribution of Payments), the Facility
Agent shall not have any fiduciary relationship with or be deemed to be a
trustee of or for any other Person and nothing contained in this Agreement or
any other Transaction Document shall constitute a partnership between any two or
more Lenders or between the Facility Agent and any other Person.

 

12.18The Mandated Lead Arrangers and the Documentation Bank

 

Except as specifically provided herein, none of the Mandated Lead Arrangers or
the Documentation Bank has any obligations of any kind to any Person under or in
connection with any Transaction Document.

 

13.MISCELLANEOUS PROVISIONS

 

13.1Waivers and Amendments

 

(a)The provisions of this Agreement and the other Finance Documents may from
time to time be amended, modified or waived, if such amendment, modification or
waiver is in writing and consented to by the Borrower and the Required Lenders;
provided that no such amendment, modification or waiver which would:

 

(i)contravene or be in breach of the terms of the BpiFAE Insurance Policy or the
arrangements with Natixis DAI relating to the CIRR (if the Fixed Rate applies)
or of the Funding Agreement shall be effective unless consented to by, as
applicable, BpiFAE, Natixis DAI and/or the Funding Entity;

 

(ii)modify any requirement hereunder that any particular action be taken by all
the Lenders or by the Required Lenders shall be effective unless consented to by
each Lender;

 

(iii)modify this Clause 13.1 (Waivers and Amendments) or change the definition
of “Required Lenders” shall be effective without the consent of each Lender;

 

(iv)increase the Commitment of any Lender shall be effective without the consent
of such Lender;

 



100

 

 

(v)reduce any fees described in Clause 5 (Repayment, Prepayments, Interest and
Fees) payable to any Lender shall be effective without the consent of such
Lender;

 

(vi)extend the Longstop Date shall be effective without the consent of each
Lender;

 

(vii)extend the due date for, or reduce the amount of, any scheduled payment,
repayment or prepayment of principal of or interest on the Loan or any other
payment Obligation (or reduce the principal amount of or rate of interest on the
Loan or any other payment Obligation) owed to any Lender shall be effective
without the consent of such Lender;

 

(viii)modify the currency in which any payment is to be made under any Finance
Document shall be effective without the consent of each Finance Party who is to
receive such payment; or

 

(ix)affect adversely the interests, rights or obligations of the Facility Agent
in its capacity as such shall be effective without consent of the Facility
Agent.

 

(b)The Borrower agrees to pay to the Facility Agent for its own account a fee in
the amount of fifteen thousand Euros (EUR 15,000) for each waiver of or
amendment (i) required to be made to the Finance Documents during the term of
the Loan to correspond to changes to the Construction Contract, (ii) requested
by the Borrower or (iii) required due to the occurrence of a Default.

 

(c)The Borrower agrees to pay to the Funding Coordination Agent for its own
account (or to the Facility Agent for the account of the Funding Coordination
Agent) a fee in the amount of fifteen thousand Euros (EUR 15,000) for each
waiver of or amendment required to be made to the Funding Agreement during the
term of the Loan to correspond to (i) changes to the Construction Contract or
(ii) waivers of or amendments to the Finance Documents requested by the Borrower
and/or required due to the occurrence of a Default.

 

(d)Neither the Borrower’s rights nor its obligations under the Finance Documents
shall be changed, directly or indirectly, as a result of any amendment,
supplement, modification, variance or novation of the Funding Agreement or the
BpiFAE Insurance Policy, except any amendments, supplements, modifications,
variances or novations, as the case may be, which occur (i) with the Borrower’s
consent, (ii) at the Borrower’s request or (iii) in order to conform to
amendments, supplements, modifications, variances or novations effected in
respect of the Finance Documents in accordance with their terms.

 

(e)The Borrower agrees that, without the prior written consent of the Facility
Agent, it shall not:

 

(i)agree to any change (A) to the definition of “Repayment Date” under the USD
Facility Agreement, (B) to the definition of “Business Day” under the USD
Facility Agreement (but only to the extent the same would result in a

 



101

 

 

change in the definition of “Repayment Date” under the USD Facility Agreement)
or (C) that will result in a change of the payment dates of any amount of
scheduled payments of principal or interest under clause 5.1(a) (as may be
varied pursuant to clause 5.1(c)(ii)) or clause 5.3(d(i)(A)) of the USD Facility
Agreement;

 

(ii)agree to any change to the provisions of clause 7 (Representations and
Warranties), clause 8 (Affirmative Covenants) and/or clause 9 (Negative
Covenants) of the USD Facility Agreement but only to the extent those provisions
are, as at the date of the Amendment and Restatement No.1, substantially the
same in their terms, scope and effect as, respectively, the provisions of Clause
7 (Representations and Warranties), Clause 8 (Affirmative Covenants) and Clause
9 (Negative Covenants);

 

(iii)agree to any change to the provisions of clause 10.1 (Listing of Events of
Default) of the USD Facility Agreement but, with regards to clauses 10.1(a)
(Non-Payment of Obligations), 10.1(b) (Breach of Warranty) and/or 10.1(c)
(Non-Performance of Certain Covenants and Obligations) of the USD Facility
Agreement, only to the extent the same concern breaches of or defaults under
those provisions of the USD Facility Agreement which are, as at the date of the
Amendment and Restatement No.1, substantially the same in their terms, scope and
effect as the provisions of Clauses 10.1(a) (Non-Payment of Obligations),
10.1(b) (Breach of Warranty) and/or 10.1(c) (Non-Performance of Certain
Covenants and Obligations);

 

(iv)agree to any change to the provisions of clause 11.1 (Listing of Mandatory
Prepayment Events) of the USD Facility Agreement but only to the extent those
provisions are, as at the date of the Amendment and Restatement No.1,
substantially the same in their terms, scope and effect as the provisions of
Clause 11.1 (Listing of Mandatory Prepayment Events); and/or

 

(v)agree to any change to the obligations to make pari-passu and pro-rata
payments under the Facility and the USD Facility as provided under Clause 5.1(c)
and under clause 5.1 (c) of the USD Facility Agreement.

 

13.2Exercise of Remedies

 

No failure or delay on the part of the Facility Agent or any Lender in
exercising any power or right under this Agreement or any other Finance Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by the Facility Agent or any Lender under
this Agreement or any other Finance Document shall, except as may be otherwise
stated in such waiver or approval, be applicable to subsequent transactions. No
waiver or approval hereunder shall require any similar or dissimilar waiver or
approval thereafter to be granted hereunder.

 



102

 

 

13.3Mitigation, Borrower Challenges, etc.

 

(a)Each Lender agrees to use reasonable efforts (consistent with its internal
policies and legal and regulatory restrictions and the terms of the Funding
Agreement, the BpiFAE Insurance Policy and (if the Fixed Rate applies) the
arrangements with Natixis DAI relating to the CIRR), in consultation with the
Borrower, to avoid any circumstances which arise and which would result in any
Commitments becoming cancellable or amounts becoming payable or prepayable
pursuant to Clauses 2.5 (Cancellation due to Lender Illegality), 2.7 (Automatic
Cancellation), 6.4 (Market Disruption in respect of an Unfunded Loan Portion),
6.5 (Increased Loan Costs, etc.), 6.7 (Increased Capital Costs), 6.8(c), (d),
(i) or (j) (Taxes), 6.9 (Reserve Costs), 11.1(m) (Illegality for Lenders) and/or
11.1(n) (Illegality for the Funding Entity), including using reasonable efforts
(consistent with its internal policies and legal and regulatory restrictions and
the terms of the Funding Agreement (if it then maintains a Funded Loan Portion),
the BpiFAE Insurance Policy and (if the Fixed Rate applies) the arrangements
with Natixis DAI relating to the CIRR) to designate a different Lending Office,
if such efforts would avoid such Commitments becoming cancellable or such
amounts becoming payable or prepayable, provided that, in each such case, such
efforts shall not, in the reasonable judgment of such Lender, be prejudicial or
otherwise disadvantageous to such Lender and/or its Affiliates.

 

(b)If the Borrower (acting reasonably) disagrees with any of:

 

(i)the Funding Entity’s determination of EURIBOR in accordance with Clause
6.1(a);

 

(ii)a claim by the Funding Entity under Clause 6.3(b);

 

(iii)the notice or calculations of the Funding Entity provided pursuant to
Clauses 6.5(b) or 6.7(b); or

 

(iv)the details, calculations or supporting documentation in respect of Funding
Losses of the Funding Entity provided pursuant to Clause 6.6(c) or (e),

 

then the Borrower shall promptly notify the Facility Agent thereof in writing
with reasonable details of the Borrower’s position and the Facility Agent shall,
subject to the terms of the Funding Agreement, use reasonable efforts to present
the Borrower’s position and such details to the Funding Entity and shall revert
to the Borrower with details of any responses from the Funding Entity. Until
such time as the Funding Entity shall revise its determination or withdraw its
claim (as applicable), the Funding Entity’s

initial determination shall apply and any claimed amount shall be payable by the
Borrower in accordance with the terms of the relevant aforementioned Clauses.

 

(c)For the avoidance of doubt, the Facility Agent shall not be required to take
or omit to take any action pursuant to paragraph (a) or (b) above if it would
put the Facility

 



103

 

 

 

Agent in default under the Funding Agreement and/or the Funds Flow Agreement.

 

(d)The Lenders shall not exercise any voluntary cancellation or voluntary
prepayment rights under the Funding Agreement without the prior written consent
of the Borrower (such consent not to be unreasonably withheld or delayed).

 

13.4Notices

 

(a)All notices and other communications provided to any party hereto under this
Agreement or any of the other Finance Documents shall be in writing, by
facsimile or by electronic mail, shall be in the English language (or, if not in
the English language, and if so required by the Facility Agent, accompanied by a
certified English translation and, in this case, the English translation thereof
will prevail unless the document is a constitutional, statutory or other
official document) and shall be addressed, delivered or transmitted to such
party at its following address, facsimile number or electronic mail address:

 

(i)in the case of the Borrower:

 

Royal Caribbean Cruises Ltd.

1050 Caribbean Way

Miami, Florida 33132-2096 U.S.A.

 

  Attention: Antje Gibson, Vice President and   Treasurer Tel: +1 305 539 6440  
Fax: +1 305 539 0562   Email: agibson@rccl.com

 

(ii)in the case of the Facility Agent (and all notices and communications
addressed to any Lender or Mandated Lead Arranger from any party other than the
Facility Agent shall be delivered to the Facility Agent for forwarding to such
Lender or Mandated Lead Arranger, as applicable):

 

Société Générale

189 rue d’Aubervilliers

75886 PARIS Cedex 18

France

 

Attention:Muriel Baumann / Edouard Rutin Tel:+33 (0)1 58 98 22 76 / +33 1 57 29
37 79 Fax:+33 (0)1 46 92 45 97 Email:muriel.baumann@sgcib.com
  edouard.rutin@sgcib.com   par-oper-fin-smo-ext@sgcib.com

 

and

 



104

 

 

Attention:Catherine Ferreira Tel:+33 (0)1 42 14 48 45 Fax:+33 (0)1 70 71 95 63
Email:catherine.ferreira@sgcib.com   par-oper-caf-dmt6@sgcib.com

 

(iii)in the case of the Documentation Bank:

 

BNP Paribas

Millénaire 4, 35 Rue de la Gare

75019 – Paris,

CVA05A1 – France

 Attention:M. Thierry Anezo / Estelle Farny  Tel:+33 1 43 16 81 57 / +33 1 40 14
59 84 Email:Thierry.anezo@bnpparibas.com   Estelle.farny@bnpparibas.com

 

(iv)in the case of each of the Mandated Lead Arrangers and Original Lenders,
that identified with its name below:

 

(A)BNP Paribas:

 

BNP Paribas

Millénaire 4, 35 Rue de la Gare

75019 – Paris,

CVA05A1 – France

 

  Attention: M. Thierry Anezo / Estelle Farny   Tel: +33 1 43 16 81 57 / +33 1
40 14 59 84   Email: Thierry.anezo@bnpparibas.com    
Estelle.farny@bnpparibas.com

 

(B)HSBC France:

 

HSBC France

109, avenue des Champs-Elysées 75419 PARIS Cedex 08

France

 

Attention:Florencia Thomas / Alexandra Penda Tel:+33 (0)1 49 52 22 60 / +33 (0)1
41 02 67 50 Fax:+33 (0)1 40 70 28 80 Email:florencia.thomas@hsbc.fr /
alexandra.penda@hsbc.fr

 

(C)Société Générale:

 



105

 

 

Société Générale

189 rue d’Aubervilliers

75886 PARIS Cedex 18

France

 

Attention:Muriel Baumann / Edouard Rutin Tel:+33 (0)1 58 98 22 76 / +33 1 57 29
37 79 Fax:+33 (0)1 46 92 45 97 Email:muriel.baumann@sgcib.com
  edouard.rutin@sgcib.com   par-oper-fin-smo-ext@sgcib.com  and     
 Attention:Catherine Ferreira  Tel:+33 (0)1 42 14 48 45  Fax:+33 (0)1 70 71 95
63  Email:catherine.ferreira@sgcib.com   par-oper-caf-dmt6@sgcib.com

 

or, in the case of any Lender that is not an Original Lender, as set forth in
the applicable Lender Transfer Certificate or Lender Assignment Agreement, or,
in any case, at such other address, facsimile number or electronic mail address
as may be designated by such party in a notice to the other parties.

 

(b)Any notice:

 

(i)if mailed and properly addressed with postage prepaid or if properly
addressed and sent by pre-paid courier service, shall be deemed given when
received;

 

(ii)if transmitted by facsimile, shall be deemed given when transmitted provided
it is received in legible form; and

 

(iii)subject to paragraph (c) below, if transmitted by electronic mail, shall be
deemed given upon acknowledgment of receipt by the recipient in readable form
(it being agreed that any electronic mail so acknowledged after 5:00 p.m. in the
location of receipt shall be deemed to have been given on the following day).
   

(c)Any communication to be made between any two parties under or in connection
with this Agreement or any of the other Finance Documents may be made by
electronic mail or other electronic means to the extent that those two parties
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication and if those two parties:

 

(i)notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information

 



106

 

 

  by that means; and     (ii)notify each other of any change to their address or
any other such information supplied by them by not less than five (5) Business
Days’ notice.

 

(d)Subject to Clause 4.4 (Form of Conditions Precedent) and the proviso in
Clause 8.1 (Financial Information, Reports, Notices, etc.), the Borrower may
provide to the Facility Agent all information, documents and other materials
that it furnishes to the Facility Agent hereunder, including all notices,
requests, financial statements, financial and other reports, certificates and
other materials, by transmitting the same to the Facility Agent in an
electronic/soft medium in a format acceptable to the Facility Agent, promptly
followed by an original thereof (unless the Facility Agent agrees otherwise);
provided that any such items requested pursuant to Clause 8.1(j) or (k) shall be
in a format acceptable to the Borrower and the Facility Agent and any such items
requested pursuant to Clause 8.1(l) shall be in a format acceptable to BpiFAE.

 

13.5Payment of Costs and Expenses

 

(a)The Borrower agrees to pay on demand all reasonable and documented fees and
expenses of the Finance Parties (including the reasonable and documented fees
and out-of-pocket expenses of external counsel to the Finance Parties and of
local counsel, if any, who may be retained by counsel to the Finance Parties;
provided that the Borrower shall only be required to pay the fees of one
collective counsel to the Finance Parties per relevant jurisdiction) in
connection with (i) structuring the transactions contemplated hereby and

(ii) the negotiation, preparation, review, printing and execution of this
Agreement and the other Finance Documents and the completion of the transactions
contemplated hereby and thereby, in each case whether or not the transactions
contemplated hereby are consummated.

 

(b)In addition, the Borrower agrees to pay the following:

 

(i)the documented fees and out-of-pocket expenses of the Funding Entity for
which the Finance Parties are responsible (directly or through the CDC Funding
Agents) under clause 19 (Frais) of the Funding Agreement to the extent that they
arise as a result of (A) any amendments, waivers, consents, supplements or other
modifications to the Funding Agreement as may from time to time hereafter be (I)
consented to, or requested, by the Borrower, (II) required to correspond to
changes to the Construction Contract or waivers of or amendments to the Finance
Documents and/or (III) required due to the occurrence of a Default that is
continuing and/or (B) a Default that is continuing; and

 

(ii)the documented fees and out-of-pocket expenses of external counsel to the
Finance Parties and of local counsel, if any, who may be retained by counsel to
the Finance Parties (provided that, except after acceleration of the

 



107

 

 

    Obligations pursuant to Clause 10.3 (Action if Other Event of Default), the
Borrower shall only be required to pay the fees of one collective counsel to the
Finance Parties per relevant jurisdiction) in connection with (A) any
amendments, waivers, consents, supplements or other modifications to this
Agreement and/or the other Finance Documents as may from time to time hereafter
be requested or required, (B) the Finance Parties monitoring the transactions
contemplated hereby or preserving their rights under the Finance Documents and
(C) the Finance Parties exercising remedies or otherwise enforcing their rights
under the Finance Documents, in each case whether or not the transactions
contemplated hereby are consummated.

 

(c)The Borrower further agrees to pay, and to keep the Finance Parties harmless
from all liability for, any stamp, recording, documentary or other similar taxes
arising from the execution, delivery or enforcement of this Agreement or the
borrowing hereunder.

 

(d)Without prejudice to paragraph (b) above, the Borrower agrees to reimburse
the Finance Parties upon demand for all out-of-pocket expenses incurred by the
Finance Parties in connection with (a) the negotiation of any restructuring or
“work-out”, whether or not consummated, of any Obligations and (b) the
enforcement of any Obligations.

 

13.6Indemnification

 

(a)The Borrower hereby indemnifies and holds harmless each Finance Party, the
Funding Agents and each of their respective Affiliates and their (and their
Affiliates’) respective officers, advisors, directors and employees
(collectively, the “Indemnified Parties”) from and against any and all claims,
damages, losses, liabilities, costs and expenses (including fees and
disbursements of counsel, which must be reasonable so long as no Event of
Default is continuing), joint or several, that may be incurred by or asserted or
awarded against any Indemnified Party (including in connection with any
investigation, litigation or proceeding or the preparation of a defence in
connection therewith), in each case arising out of or in connection with or by
reason of this Agreement, the other Finance Documents, the Funding Agreement or
the transactions contemplated hereby or thereby or any actual or proposed use of
the proceeds of the Loans (collectively, the “Indemnified Liabilities”), except
(i) to the extent such claim, damage, loss, liability or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from such Indemnified Party’s gross negligence or wilful
misconduct or is a claim, damage, loss, liability or expense which would have
been compensated under other provisions of the Finance Documents but for any
exclusions applicable thereunder and (ii) with respect to claims, damages,
losses, liability or expenses arising solely under the Funds Flow Agreement, to
the extent the same are not attributable to the Borrower’s breach of the terms
thereof.

 

(b)In the case of an investigation, litigation or other proceeding to which the
indemnity in this Clause 13.6 (Indemnification) applies, such indemnity shall be
effective

 



108

 

 

    whether or not such investigation, litigation or proceeding is brought by
the Borrower, any of its directors, security holders or creditors, an
Indemnified Party or any other Person or an Indemnified Party is otherwise a
party thereto.

 

(c)Each Indemnified Party shall:

 

(i)furnish the Borrower with prompt notice of any action, suit or other claim
covered by this Clause 13.6 (Indemnification);

 

(ii)not agree to any settlement or compromise of any such action, suit or claim
without the Borrower’s prior consent;

 

(iii)cooperate fully in the Borrower’s defence of any such action, suit or other
claim (provided that the Borrower shall reimburse such Indemnified Party for its
out-of- pocket expenses incurred pursuant hereto, which must be reasonable so
long as no Event of Default is continuing); and

 

(iv)at the Borrower’s request, permit the Borrower to assume control of the
defence of any such claim, other than regulatory, supervisory or similar
investigations, provided that:

 

(A)the Borrower acknowledges in writing its obligations to indemnify such
Indemnified Party in accordance with the terms herein in connection with such
claims;

 

(B)the Borrower shall keep such Indemnified Party fully informed with respect to
the conduct of the defence of such claim;

 

(C)the Borrower shall consult in good faith with such Indemnified Party (from
time to time and before taking any material decision) about the conduct of the
defence of such claim;

 

(D)the Borrower shall conduct the defence of such claim properly and diligently
taking into account its own interests and those of such Indemnified Party;

 

(E)the Borrower shall employ counsel reasonably acceptable to such Indemnified
Party and at the Borrower’s expense; and

 

(F)the Borrower shall not enter into a settlement with respect to such claim
unless either:

 

    (I)          such settlement involves only the payment of a monetary sum,
does not include any performance by or an admission of liability or
responsibility on the part of such Indemnified Party and contains a provision
unconditionally releasing such Indemnified Party and each other Indemnified
Party from, and holding all such Persons harmless against, all

 

 



 



109

 

 

liability in respect of claims by any releasing party; or

 

(II)such Indemnified Party provides written consent to such settlement (such
consent not to be unreasonably withheld or delayed).

 

(d)Notwithstanding the Borrower’s election to assume the defence of an action,
suit or other claim pursuant to paragraph (c) above, the Indemnified Party shall
have the right to employ separate counsel and to participate in the defence of
such action, suit or claim and the Borrower shall bear the fees, costs and
expenses of such separate counsel if:

 

(i)the use of counsel chosen by the Borrower to represent such Indemnified Party
would present such counsel with an actual or potential conflict of interest;

 

(ii)the actual or potential defendants in, or targets of, any such action
include both the Borrower and such Indemnified Party and such Indemnified Party
shall have concluded that there may be legal defences available to it which are
different from or additional to those available to the Borrower and determined
that it is necessary to employ separate counsel in order to pursue such defences
(in which case the Borrower shall not have the right to assume the defence of
such action on such Indemnified Party’s behalf);

 

(iii)the Borrower shall not have employed counsel reasonably acceptable to such
Indemnified Party to represent such Indemnified Party within a reasonable time
after notice of the institution of such action; or

 

(iv)the Borrower authorises such Indemnified Party to employ separate counsel at
the Borrower’s expense.

 

(e)If any sum due from the Borrower under the Finance Documents (a “Sum”), or
any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

 

(i)making or filing a claim or proof against the Borrower;

 

(ii)obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings;

 

the Borrower shall as an independent obligation, within three (3) Business Days
of demand, indemnify each Indemnified Party to whom that Sum is due against any
cost, loss or liability arising out of or as a result of the conversion
including any discrepancy between (A) the rate of exchange used to convert that
Sum from the First Currency into the Second Currency and (B) the rate or rates
of exchange available to that Indemnified Party at the time of its receipt of
that Sum.

 

13.7Survival

 



110

 

 

The obligations of the Borrower under Clauses 6.5 (Increased Loan Costs, etc.),
6.6 (Funding Losses), 6.7 (Increased Capital Costs), 6.8 (Taxes), 6.9 (Reserve
Costs), 13.5 (Payment of Costs and Expenses) and 13.6 (Indemnification) and the
obligations of the Lenders under Clause 12.2 (Indemnity), shall in each case
survive any termination of this Agreement and the payment in full of all
Obligations. The representations and warranties made by the Borrower in this
Agreement shall survive the execution and delivery of this Agreement.

 

13.8Severability

 

Any provision of any Finance Document which is prohibited or unenforceable in
any jurisdiction shall, as to such provision and such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of such Finance Document or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

13.9Execution in Counterparts

 

This Agreement may be executed by the parties hereto in several counterparts,
each of which shall be deemed to be an original and all of which shall
constitute together but one and the same agreement.

 

13.10Successors and Assigns

 

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns; provided that:

 

(a)except to the extent permitted by Clause 9.6 (Consolidation, Merger, etc.),
the Borrower may not assign or transfer its rights or obligations hereunder
without the prior written consent of the Facility Agent, each Lender, BpiFAE and
(for as long as the Funding Agreement is in effect) the Funding Entity; and

 

(b)the rights of sale, assignment and transfer of the Lenders are subject to
Clause 13.11 (Lender Transfers, Assignments and Participations).

 

13.11Lender Transfers, Assignments and Participations

 

Each Lender may transfer by novation all or any of its rights and obligations
under the Finance Documents or assign all or any such rights or sell
participations in its portion of any part of the Loan or grant security over its
rights under the Finance Documents to one or more other Persons in accordance
with this Clause 13.11 (Lender Transfers, Assignments and Participations).

 

(a)Transfers and Assignments

 

(i)Any Lender, upon prior notice to BpiFAE and with the prior written consent of
the Funding Entity (if the Funding Agreement is then in effect and if the

 



111

 

 

    transferee or assignee requires the benefit thereof), Natixis DAI (if the
Loan is accruing interest at the Fixed Rate) and the Borrower (the consent of
the Borrower not to be unreasonably withheld or delayed), may at any time (and
from time to time) transfer by novation all or any of its rights and obligations
under the Finance Documents or assign all or any of its rights under the Finance
Documents to any Person (including BpiFAE and any financial institution
presented to the Lenders by the Borrower, which shall be subject to the approval
of the Lenders (acting reasonably) and, if the Funding Agreement is then in
effect, the Funding Entity) (any such transferee or assignee, as the case may
be, a “New Lender”); provided that any New Lender (other than BpiFAE) shall, if
the Fixed Rate applies, be eligible to benefit from the CIRR stabilisation.

 

(ii)Notwithstanding clause (i) above, the consent of the Borrower shall not be
required:

 

(A)in the case of any transfer or assignment to BpiFAE, any other existing
Lender or any Affiliate of any Lender (provided that, for a transfer or
assignment to an Affiliate of any Lender occurring prior to the Disbursement
Date, at least three (3) Business Days’ prior written notice shall be given to
the Borrower); and/or

 

(B)for any transfer or assignment during the continuation of an Event of Default
under Clauses 10.1(a) (Non Payment); 10.1(d)(i) (Default on other Indebtedness)
and 10.1(e) (Bankruptcy, Insolvency, etc.).

 

(iii)The consent of the Borrower to a transfer or assignment shall be deemed to
be given in the absence of a written notice delivered by the Borrower to the
Facility Agent, on or before the fifth (5th) Business Day after receipt by the
Borrower of such Lender’s request for consent, stating, in reasonable detail,
the reasons why the Borrower proposes to withhold such consent.

 

(iv)Notwithstanding the foregoing, the Borrower hereby expressly consents to the
transfer or assignment to Natixis of up to ten per cent. (10%) of the
Commitments as at the date of this Agreement.

 

(v)Any transfer or assignment by a Lender under this paragraph (a) (other than a
transfer or assignment to BpiFAE and/or where a Default is continuing and/or
where the transfer or assignment is at the Borrower’s request) shall not result
in an increase of the Borrower’s obligations under Clauses 6.5 (Increased Loan
Costs, etc.), 6.6 (Funding Losses), 6.7 (Increased Capital Costs), 6.8 (Taxes)
and 6.9 (Reserve Costs) or any other additional costs to the Borrower which the
Borrower would not have been obligated to pay to the transferring or assigning
Lender had the transfer or assignment (as the case may be) not occurred.

 

(b)Procedure for Transfer or Assignment

 



112

 

 

 

(i)The Borrower and the Facility Agent shall be entitled to continue to deal
solely and directly with the existing Lender in connection with the interests to
be transferred or assigned to a New Lender until (i) such New Lender and the
transferring/assigning Lender shall have executed and delivered to the Facility
Agent a duly completed Lender Transfer Certificate or Lender Assignment
Agreement, as applicable, (ii) the Facility Agent shall have executed such
Lender Transfer Certificate or Lender Assignment Agreement, as applicable, and
(iii) the processing fee described in clause (viii) below shall have been paid.

 

(ii)Subject to:

 

(A)the Facility Agent performing all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to the New
Lender; and

 

(B)the Facility Agent (after consultation with the Funding Entity (if the
Funding Agreement is then in effect) and upon the Lenders’ instructions) being
satisfied if the Funding Agreement is then in effect that the security in favour
of the Funding Entity under the Funding Agreement will not be adversely affected
by the proposed transfer/assignment and confirming that, simultaneously with the
transfer/assignment:

 

(I)the New Lender will have rights and/or obligations, as the case may be, of a
borrower under the Funding Agreement equal in proportion to the rights and/or
obligations hereunder being transferred or assigned to the New Lender; and

 

(II)the New Lender’s rights under the Finance Documents and the BpiFAE Insurance
Policy will be delegated, pledged or assigned, as applicable, in favour of the
Funding Entity to the same extent as the Existing Lender’s rights thereunder
immediately prior to such transfer/assignment,

 

the Facility Agent shall, as soon as reasonably practicable after receipt by it
of a duly completed Lender Transfer Certificate or Lender Assignment Agreement
appearing on its face to comply with the terms of this Agreement, execute that
Lender Transfer Certificate or Lender Assignment Agreement, as applicable, and
promptly thereafter provide a copy thereof to the Borrower.

 

(iii)For as long as the Funding Agreement is in effect, any transfer or
assignment under this Clause 13.11 (Lender Transfers, Assignments and
Participations) shall not be effective unless (A) the New Lender shall have
rights and/or obligations, as the case may be, of a borrower under the Funding
Agreement equal in proportion to the rights and/or obligations hereunder being

 



113

 

 

    transferred or assigned to the New Lender and (B) the New Lender’s rights
under the Finance Documents and the BpiFAE Insurance Policy shall have been
delegated, pledged or assigned, as applicable, in favour of the Funding Entity
to the same extent as the Existing Lender’s rights thereunder immediately prior
to such transfer/assignment. In addition, any transfer or assignment under
paragraph (a)(iv) above shall not be effective unless Natixis is named as a
co-insured under the BpiFAE Insurance Policy.

 

(iv)Any transfers or assignment must be in a minimum aggregate amount of fifteen
million Euros (EUR 15,000,000) (or, if less, all of the existing Lender’s
Commitment or portion of the Loan, as applicable).

 

(v)From and after the date that the Facility Agent executes the Lender Transfer
Certificate or Lender Assignment Agreement, as applicable, (A) the New Lender
thereunder shall be deemed automatically to have become a party hereto and, to
the extent that rights and/or obligations hereunder have been transferred or
assigned to such New Lender in connection with such Lender Transfer Certificate
or Lender Assignment Agreement, shall have the rights and/or obligations, as the
case may be, of a Lender hereunder and under the other Finance Documents, and
(B) the transferring/assigning Lender, to the extent that rights and/or
obligations hereunder have been transferred or assigned by it, shall be released
from its obligations hereunder and under the other Finance Documents.

 

(vi)Except to the extent resulting from a change in law occurring after the date
of a transfer or assignment (as the case may be), in no event shall the Borrower
be required to pay to any New Lender any amount under Clauses 6.5 (Increased
Loan Costs, etc.), 6.6 (Funding Losses), 6.7 (Increased Capital Costs), 6.8
(Taxes) or 6.9 (Reserve Costs) that is greater than the amount which it would
have been required to pay had no such transfer or assignment been made.

 

(vii)Each New Lender, by executing the relevant Lender Transfer Certificate or
Lender Assignment Agreement, confirms, for the avoidance of doubt, that the
Facility Agent has authority to execute on its behalf any amendment or waiver
that has been approved by or on behalf of the requisite Lender or Lenders in
accordance with this Agreement on or prior to the Transfer Date and that it is
bound by that decision to the same extent as the existing Lender would have been
had it remained a Lender.

 

(viii)Any transferring/assigning Lender or the relevant New Lender must pay a
processing fee to the Facility Agent upon delivery of any Lender Transfer
Certificate or Lender Assignment Agreement in the amount of two thousand Euros
(EUR 2,000) (and shall also reimburse the Facility Agent for any reasonable
out-of-pocket costs, including reasonable attorneys’ fees and expenses, incurred
in connection with the assignment, unless a Default is continuing, in which case
the Borrower shall be liable for such costs, fees

 



114

 

 

    and expenses). Natixis shall not be required to pay any such processing fee
or costs, fees or expenses in connection with a transfer or assignment made
pursuant to paragraph (a)(iv) above.

 

(c)Limitation on Responsibility of Existing Lenders

 

(i)Unless expressly agreed to the contrary, an existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

(A)the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;

 

(B)the financial condition of the Borrower;

 

(C)the performance and observance by the Borrower of its obligations under the
Finance Documents or any other documents; or

 

(D)the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(ii)Each New Lender confirms to the relevant existing Lender and the other
Finance Parties that it:

 

(A)has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of the Borrower and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the existing Lender
in connection with any Finance Document; and

 

(B)will continue to make its own independent appraisal of the creditworthiness
of the Borrower and its related entities whilst any amount is or may be
outstanding under the Finance Documents or any Commitment is in force.

 

(iii)Nothing in any Finance Document obliges any existing Lender to:

 

(A)accept a re-transfer or re-assignment from a New Lender of any of the rights
and obligations assigned or transferred under this Clause 13.11 (Lender
Transfers, Assignments and Participations); or

 

(B)support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by the Borrower of its obligations under the
Finance Documents or otherwise.

 



115

 

 

(d)Participations

 

Any Lender may at any time sell to one or more commercial banks or other
financial institutions participating interests in its portion of the Loan
without informing, consulting with or obtaining the consent of any other party
to the Finance Documents; provided that:

 

(i)no participation contemplated in this paragraph (d) shall relieve such Lender
from its obligations hereunder;

 

(ii)such Lender shall remain solely responsible for the performance of its
obligations hereunder;

 

(iii)the Borrower and the Facility Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Finance Documents; and

 

(iv)the Borrower shall not be required to pay any amount under Clauses 6.5
(Increased Loan Costs, etc.), 6.6 (Funding Losses), 6.7 (Increased Capital
Costs), 6.8 (Taxes) or 6.9 (Reserve Costs) that is greater than the amount which
it would have been required to pay had no participating interest been sold.

 

(e)Lender Screen

 

The Facility Agent shall maintain in its internal data system an electronic file
(the “Lender Screen”) identifying, at any time, (i) the then current Lenders,
(ii) each such Lender’s then current Commitments or participations in the Loan,
as the case may be, after the Disbursement Date, the amount of the then
outstanding Loan owed to each such Lender and (iv) if applicable, the fact that
such Lender acquired or sold its Commitments or participations in the Loan, as
the case may be, pursuant to a Lender Transfer Certificate or Lender Assignment
Agreement. The entries on the Lender Screen shall be conclusive, absent manifest
error. Upon reasonable prior notice, the Facility Agent shall make a screen-shot
of the Lender Screen available to the Borrower and/or any Finance Party.

 

(f)Security Over Lenders’ rights

 

(i)In addition to the other rights provided to Lenders under this Clause 13.11
(Lender Transfers, Assignments and Participations), each Lender may at any time
charge, assign or otherwise create security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender, including:

 

(A)any charge, assignment or other security to secure obligations to its federal
reserve or central bank;

 



116

 

 

(B)upon at least three (3) Business Days’ prior written notice to the Borrower,
any charge, assignment or other security to secure obligations of that Lender
for the benefit of any of its Affiliates;

 

(C)any delegation, pledge or assignment in favour of the Funding Entity in
connection with the Funding Agreement; and

 

(D)in the case of any Lender which is a fund, any charge, assignment or other
security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

 

provided that any such charge, assignment or security shall:

 

(I)be made only with the Borrower’s prior written consent (such consent not to
be unreasonably withheld or delayed), except if it is made pursuant to clause
(A), (B) or (C) above in which case no such consent shall be required;

 

(II)not release a Lender from any of its obligations under the Finance Documents
or substitute the beneficiary of the relevant charge, assignment or other
security for the Lender as a party to any of the Finance Documents; and

 

(III)not require any payments to be made by the Borrower or grant to any Person
any more extensive rights than those required to be made or granted to the
relevant Lender under the Finance Documents.

 

(ii)Notwithstanding anything to the contrary herein, upon enforcement by the
Funding Entity of any delegation, pledge or assignment described in clause
(i)(C) above in accordance with its terms, all rights of the relevant Lender
under the Finance Documents which are subject to that delegation, pledge or
assignment (as applicable) shall be transferred ipso jure to the Funding Entity
which shall become the direct beneficiary of the same without the need for any
formality (including, for the avoidance of doubt, without the need to comply
with the procedures provided in paragraph (a) or (b) above).

 

(iii)Any Lender charging, assigning or otherwise creating security in or over
any of its rights under the Finance Documents pursuant to this paragraph (f) or
the relevant chargee, assignee or secured party (as applicable), other than the
Funding Entity, shall reimburse the Facility Agent for any reasonable
out-of-pocket costs, including reasonable attorneys’ fees and expenses, incurred
in connection with the relevant charge, assignment or other security.

 



(g)Borrower’s Lender Replacement Rights

 

In respect of any Lender (an “affected Lender”), if the Commitments of such
affected Lender become cancellable pursuant to Clause 2.5 (Cancellation due to

 



117

 

 

Lender Illegality) or the Borrower is at any time required or entitled to cancel
any Commitments of the affected Lender pursuant to Clause 6.12 (Cancellation of
Commitment or Prepayment of Affected Lender) or prepay the affected Lender’s
participation in the Loan pursuant to Clause 11.1(k) (Funding Agreement), Clause
11.1(m) (Illegality for Lenders) or Clause 11.1(n) (Illegality for the Funding
Entity), the Borrower shall be entitled:

 

(i)in the case of any such cancellation of Commitments, within thirty (30) days
of receiving notice of the relevant underlying event (which shall be at least
thirty (30) days prior to the Scheduled Delivery Date or, if the requirement to
cancel is due to an illegality, such shorter period as is required by law); and

 

(ii)in the case of any such prepayment, within thirty (30) days of receiving
notice of the relevant underlying event or, if the requirement to prepay is due
to an illegality, such shorter period as is required by law,

 

and (so long as no Default has occurred and is continuing) without liability for
the Borrower for any premium or penalties but subject to any liability for
Funding Losses to the extent provided for in Clause 6.6 (Funding Losses), to
request that the affected Lender shall, and the affected Lender shall, use
reasonable efforts (consistent with its internal policies and legal and
regulatory restrictions and the terms of the Funding Agreement (if it then
maintains a Funded Loan Portion), the BpiFAE Insurance Policy and (if the Fixed
Rate applies) the arrangements with Natixis DAI relating to the CIRR) to:

 

(I)with the Funding Entity’s approval and, if no Default has occurred and is
continuing, in consultation with the Borrower, replace itself with one or more
Affiliates and/or one or more other financial institutions (including any
financial institution(s) presented to the Lenders by the Borrower, which must
have a minimum rating of at least A- by Standard & Poor’s and/or A3 by Moody’s
and must be approved by the Funding Entity); or

 

(II)transfer its Commitment and its rights and obligations under this Agreement,
the other Finance Documents, the BpiFAE Insurance Policy and (if it then
maintains a Funded Loan Portion) the Funding Agreement to one or more unaffected
Lenders,

 

in each case in accordance with the terms of this Agreement and provided that
such efforts would avoid such cancellation or prepayment and would not, in the
reasonable judgment of the affected Lender, be prejudicial or otherwise
disadvantageous to the affected Lender and/or its Affiliates.

 

This paragraph (g) is without prejudice to the Lenders’ obligations under Clause
13.3 (Mitigation, Borrower Challenges, etc.).

 



118

 

 

13.12Other Transactions

 

Nothing contained herein shall preclude the Facility Agent or any other Finance
Party from engaging in any transaction, in addition to those contemplated by
this Agreement or any other Finance Document, with the Borrower or any of its
Affiliates in which the Borrower or such Affiliate is not restricted hereby from
engaging with any other Person.

 

13.13BpiFAE Premium

 

(a)The Borrower shall exclusively bear the cost of the BpiFAE Premium. The
Borrower shall pay the BpiFAE Premium to the Facility Agent (for the account of
BpiFAE) with the proceeds of the disbursement of the Loan as specified in the
Drawing Request.

 

(b)Subject to paragraphs (c) and (d) below, the BpiFAE Premium shall be in an
aggregate amount of two point three five per cent. (2.35%) of the aggregate of
the amounts made available under the Facility as described in Clause
2.2(a)(i)(A) to (D). The estimated maximum amount of the BpiFAE Premium as of
the date of this Agreement is set out in Clause 2.2(a)(ii).

 

(c)The Borrower acknowledges that the maximum amount of the BpiFAE Premium set
out in Clause 2.2(a)(ii) is based on the Maximum Loan Amount and the Final
Maturity Date, and that the actual amount of the BpiFAE Premium will be equal to
two point three five per cent. (2.35%) of the portion of the Loan which is
actually borrowed by the Borrower in respect of the items listed in Clause
2.2(a)(i)(A) to (D). The Borrower shall make payment of the actual amount of the
BpiFAE Premium notwithstanding that such actual amount may be different from the
estimated maximum amount set out in Clause 2.2(a)(ii).

 

(d)If the Longstop Date is extended by agreement between the Borrower and the
Lenders, the BpiFAE Premium may be redetermined by BpiFAE and notified to the
Borrower by the Facility Agent, and any increase thereof shall be promptly paid
by the Borrower to the Facility Agent with the Borrower’s own funds.

 

(e)Notwithstanding the above, a minimum premium being, as of the date of this
Agreement, in an amount of one thousand five hundred and fifteen Euros (EUR
1,515) shall be paid to BpiFAE by the Borrower in respect of the BpiFAE
Insurance Policy upon the execution of the BpiFAE Insurance Policy. Such amount
shall remain the property of BpiFAE and is accordingly payable by the Borrower
to BpiFAE in any event.

 

(f)The Borrower acknowledges that the obligation to pay one hundred per cent.
(100%) of the BpiFAE Premium out of, and subject to, the Disbursement (subject
to paragraph (d) above) and to pay all other duly documented costs of BpiFAE
incurred in connection with the BpiFAE Insurance Policy at the times required
under the foregoing paragraphs of this Clause 13.13 (BpiFAE Premium) is absolute
and unconditional.

 



(g)If, following the Disbursement Date, the Borrower:

 

 



119

 

 

(i)voluntarily prepays all or part of the Loan, BpiFAE will refund to the
Facility Agent, for the account of the Lenders and ultimately the Borrower,
eighty per cent. (80%) of the unexpired BpiFAE Premium (save in respect of the
additional BpiFAE Premium payable in relation to the Deferred Tranche),
calculated in accordance with the following formula:

 

R = P x (1 – (1 / (1+2.35%)) x (N / (12 * 365)) x 80%

 

where:

 

“R” means the amount of the refund;

 

“P” means the amount of the prepayment;

 

“N” means the number of days between the effective prepayment date and the Final
Maturity Date; and

 

P x (1 – (1 / (1+2.35%)) corresponds to the share of the financed BpiFAE Premium
corresponding to P; and

 

(ii)prepays all or part of the Loan for any reason other than a voluntary
prepayment, the Facility Agent shall promptly request that BpiFAE refund to the
Facility Agent, for the account of the Lenders and ultimately the Borrower,
eighty per cent. (80%) of the unexpired BpiFAE Premium, calculated in accordance
with the formula set out in clause (i) above,

 

and in any such case, upon the Facility Agent’s receipt of any such
reimbursement from BpiFAE, the full amount of such reimbursement shall be repaid
by the Facility Agent to the Borrower. For the avoidance of doubt, should the
Facility Agent not receive any such reimbursement from BpiFAE, it shall have no
payment obligations towards the Borrower. However, the Facility Agent shall duly
demand the payment of such reimbursement from BpiFAE in each case in which the
right to such reimbursement arises under this paragraph (g).

 

(h)Subject only to paragraph (g) above, the BpiFAE Premium is not refundable to
the Borrower for any reason whatsoever and the portion of the Loan made for
purposes of financing the BpiFAE Premium shall be repaid in full by the Borrower
in accordance with the terms hereof.

 

13.14Law and Jurisdiction

 

(a)Governing Law

 

This Agreement and any non-contractual obligations arising out of or in
connection with this Agreement shall in all respects be governed by and
construed in accordance with English law.

 



120

 

 

(b)Jurisdiction

 

For the exclusive benefit of the Finance Parties, the parties to this Agreement
irrevocably agree that the courts of England are to have exclusive jurisdiction
to settle any disputes which may arise out of or in connection with this
Agreement and, for such purposes, each party hereto irrevocably submits to the
jurisdiction of such courts. The Borrower irrevocably waives any objection which
it may now or in the future have to the laying of the venue of any proceedings
in any court referred to in this Clause 13.14 (Law and Jurisdiction), and any
claim that those proceedings have been brought in an inconvenient or
inappropriate forum.

 

(c)Alternative Jurisdiction

 

Nothing contained in this Clause 13.14 (Law and Jurisdiction) shall limit the
rights of the Finance Parties to commence any proceedings against the Borrower
in any other court of competent jurisdiction, nor shall the commencement of any
proceedings against the Borrower in one or more jurisdictions preclude the
commencement of any proceedings in any other jurisdiction, whether concurrently
or not.

 

(d)Service of Process

 

Without prejudice to the rights of the Finance Parties to use any other method
of service permitted by law, the Borrower irrevocably agrees that any writ,
notice, judgment or other legal process shall be sufficiently served on it if
addressed to it and left at or sent by post to RCL Cruises Ltd., presently at
Building 3, The Heights – Brooklands, Weybridge, Surrey KT13 0NY, England,
Attention: General Counsel, and in any such event the Borrower shall be
conclusively deemed to have been served at the time of leaving or, if posted, at
9:00 a.m. on the third (3rd) Business Day after posting by prepaid first class
registered post. If the appointment of the Person mentioned in this paragraph
(d) ceases to be effective in respect of the Borrower, the Borrower shall
immediately notify the Facility Agent and appoint a further Person in England to
accept service of process on its behalf in England and, failing such appointment
within fifteen (15) days, the Facility Agent shall be entitled, at the cost of
the Borrower, to appoint such Person by notice to the Borrower.

 

(e)Waiver of Immunity

 

To the extent that the Borrower may in any jurisdiction claim for itself or its
assets or revenues immunity from suit, execution, attachment (whether in aid of
execution, before judgment or otherwise) or other legal process and to the
extent that in any such jurisdiction there may be attributed to itself, its
assets or revenues such immunity (whether or not claimed), the Borrower
irrevocably agrees not to claim, and irrevocably waives, such immunity to the
full extent permitted by the laws of such jurisdiction.

 



13.15Confidentiality

 



121

 

 

(a)Each party hereto (a “first party”) agrees to maintain the confidentiality of
all non-public information provided to it by any other party hereto (a “second
party”), and the first party shall not use any such information other than in
connection with or in enforcement of this Agreement or in connection with other
business now or hereafter existing or contemplated with the second party, except
to the extent such information (a) was or becomes generally available to the
public other than as a result of disclosure by the first party or its directors,
officers, employees and agents or (b) was or becomes available on a
non-confidential basis from a source other than the second party so long as such
source is not, to its knowledge, prohibited from disclosing such information by
a legal, contractual or fiduciary obligation to the second party; provided,
however, that the first party may disclose such information without consulting
with or obtaining the consent of any other party hereto:

 

(i)at the request or pursuant to any requirement of any self-regulatory body,
governmental, banking or taxation body, agency or official to which the first
party is subject or in connection with an examination of the first party by any
such authority, body, agency or official, including the Republic of France and
any French Authority;

 

(ii)pursuant to subpoena or other court process;

 

(iii)when required to do so in accordance with the provisions of any applicable
requirement of law or the rules of any relevant stock exchange;

 

(iv)to the extent required in connection with any litigation, arbitration,
administrative or other investigations, proceedings or disputes to which it may
be party;

 

(v)to rating agencies, auditors, insurance and reinsurance brokers, insurers and
reinsurers;

 

(vi)to the extent reasonably required in connection with the exercise of any
remedy hereunder;

 

(vii)to its independent auditors, counsel, and any other professional advisors
who are advised of the confidentiality of such information;

 

(viii)to any potential participant or transferee/assignee or any Affiliate
thereof or any Person who invests in or otherwise finances (or may potentially
invest in or otherwise finance), directly or indirectly, any related
participation or transfer/assignment, provided that such Person agrees to keep
such information confidential to the same extent required of the first party
hereunder;

 

(ix)to any Person to whom or for whose benefit any Lender charges, assigns or
otherwise creates security (or may do so) pursuant to Clause 13.11(f)

 



122

 

 

    (Security Over Lenders’ Rights);

 

(x)in accordance with paragraph (b) below;

 

(xi)as expressly permitted under the terms of any other document or agreement
regarding confidentiality to which the second party or any of its Subsidiaries
is party with the first party;

 

(xii)to its Affiliates and its Affiliates’ directors, officers, employees,
professional advisors and agents, provided that each such Affiliate, director,
officer, employee, professional advisor or agent shall keep such information
confidential to the same extent required of the first party hereunder;

 

(xiii)to any other party to this Agreement;

 

(xiv)to the Funding Agents and the Funding Entity;

 

(xv)to the French Authorities and any Person to whom information is required or
requested to be disclosed by the French Authorities; and

 

(xvi)with the consent of the applicable second party.

 

(b)(i)            Any Finance Party may disclose to any national or
international numbering service provider appointed by that Finance Party to
provide identification numbering services in respect of this Agreement, the
Facility and/or the Borrower the following information:

 

(A)the Borrower’s name;

 

(B)the Borrower’s country of domicile;

 

(C)the Borrower’s place of incorporation;

 

(D)the date of this Agreement;

 

(E)the names of the Facility Agent, each Mandated Lead Arranger and the
Documentation Bank;

 

(F)the date of each amendment and/or restatement of this Agreement;

 

(G)the amount of the total Commitments;

 

(H)the currency of the Facility;

 

(I)the type of the Facility;

 

(J)the ranking of the Facility;

 

(K)the Longstop Date and Final Maturity Date for the Facility;

 



123

 

 

(L)changes to any of the information previously supplied pursuant to clauses (A)
to (K) above; and

 

(M)such other information agreed between such Finance Party and the Borrower,

 

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

(ii)The parties hereto acknowledge and agree that each identification number
assigned to this Agreement, the Facility and/or the Borrower by a numbering
service provider and the information associated with each such number may be
disclosed to users of its services in accordance with the standard terms and
conditions of that numbering service provider.

 

(iii)The Borrower represents that none of the information set out in clause
(i)(A) to (M) above is, nor will it at any time be, unpublished price-sensitive
information.

 

(iv)The Facility Agent shall notify the Borrower and the other Finance Parties
of:

 

(A)the name of any numbering service provider appointed by the Facility Agent in
respect of this Agreement, the Facility and/or the Borrower; and

(B)the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or the Borrower by such numbering service provider.

 

(c)Each of the parties hereto shall be responsible for any breach of this Clause
13.15 (Confidentiality) by any of its directors, officers or employees operating
within the scope of his/her professional duties.

 

13.16Acknowledgment and Consent to Bail-In

 

Notwithstanding anything to the contrary in any Finance Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Finance Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of a Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)the application of any Write-Down and Conversion Powers by a Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

 



124

 

 

 



 (i)a reduction in full or in part or cancellation of any such liability;    
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Finance Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any Resolution Authority.

 



125

 

 

Schedule A

 

The Original Lenders and Commitments

 

Original Lender  Commitment (EUR)   Percentage  BNP Paribas   297,408,630  
 33⅓% HSBC France   297,408,630    33⅓% Société Générale   297,408,630    33⅓%

 



A-1

 

 

Schedule B

 

Repayment Schedule

 

Part A Existing Loan   Part B – Deferred Tranche                 o/s     p    
o/s     drawdown     repayment 12/11/2019             496,314,937.69            
                  12/05/2020             467,119,941.36       -29,194,996.33    
  29,194,996.33       29,194,996.33       12/11/2020             437,924,945.03
      -29,194,996.33       58,389,992.66       29,194,996.33       12/05/2021  
  1       408,729,948.70       -29,194,996.33       51,091,243.58            
-7,298,749.08 12/11/2021     2       379,534,952.37       -29,194,996.33      
43,792,494.50             -7,298,749.08 12/05/2022     3       350,339,956.04  
    -29,194,996.33       36,493,745.41             -7,298,749.08 14/11/2022    
4       321,144,959.71       -29,194,996.33       29,194,996.33            
-7,298,749.08 12/05/2023     5       291,949,963.38       -29,194,996.33      
21,896,247.25             -7,298,749.08 13/11/2023     6       262,754,967.05  
    -29,194,996.33       14,597,498.17             -7,298,749.08 13/05/2024    
7       233,559,970.72       -29,194,996.33       7,298,749.08            
-7,298,749.08 12/11/2024     8       204,364,974.39       -29,194,996.33      
0.00             -7,298,749.08 12/05/2025     9       175,169,978.06      
-29,194,996.33                       12/11/2025     10       145,974,981.73    
  -29,194,996.33                       12/05/2026     11       116,779,985.40  
    -29,194,996.33                       12/11/2026     12       87,584,989.07  
    -29,194,996.33                       12/05/2027     13       58,389,992.74  
    -29,194,996.33                       12/11/2027     14       29,194,996.41  
    -29,194,996.33                       12/05/2028     15       0.00      
-29,194,996.41                                                            
58,389,992.66     -58,389,992.66

 



B-1

 

 

Schedule C

 

Form of Drawing Request

 

DRAWING REQUEST

 

From:   Royal Caribbean Cruises Ltd. (the “Borrower”)

 

To:       Société Générale, as Facility Agent (on behalf of the Lenders)

 

Date:    [●]

 

Re: Facility Agreement for m.v. Harmony of the Seas (ex Hull No. A34) (the
“Purchased Vessel”)

 

Dear Sirs,

 

We refer to the facility agreement dated 9 July 2013 (as amended from time to
time, the “Facility Agreement”) and originally made between the Borrower,
Société Générale as Facility Agent, BNP Paribas as Documentation Bank, BNP
Paribas, HSBC France and Société Générale as Mandated Lead Arrangers and the
Lenders that are parties thereto in respect of the Purchased Vessel. Capitalised
terms defined in the Facility Agreement have the same meanings herein.

 

1.We refer to the Facility Agreement. This is the Drawing Request.

 

2.We wish to borrow the Loan on the following terms:

 

Proposed Disbursement Date/Effective Delivery
Date:       [●]    (or,    if    that    is    not    a

TARGET      Day,      the      next

TARGET Day);

 

Currency:         Euros;

 

Interest rate:    [Fixed][Floating] Rate; and

 

Amount:           EUR [●], being the aggregate of:

(a)[●] (the “Builder Portion”), which is the aggregate of:

 

(i)[●] in respect of the Initial Basic Cash Contract Price;

 

(ii)[●] in respect of the Non-Exercise Premium; and

 

(iii)[●] in respect of Change Orders (other than Borrower-Paid Change Orders)
effected in accordance with the terms of the Construction Contract;

 



C-1

 

 

(b)[●] (the “Borrower Portion”), which is the aggregate of:

 



C-2

 

 

(i)[●] in respect of Borrower-Paid Change Orders; and

 

(ii)[●] in respect of the NYC Allowance; and

 

(c)[●] (the “BpiFAE Premium Portion”) in respect of the payment of the BpiFAE
Premium to the Facility Agent for the account of BpiFAE.

 

3.The proceeds of the Loan shall be credited as follows:

 

(a)the Builder Portion shall be paid directly to the Builder, in accordance with
clause 2.2(a)(i)(A), (B) and (C)(I) of the Facility Agreement, at the following
account:

 

[Builder’s account details];

 

(b)the Borrower Portion shall be paid to the Borrower, in accordance with clause
2.2(a)(i)(C)(II) and (D) of the Facility Agreement, at the following account:

 

[Borrower’s account details]; and

 

(c)the BpiFAE Premium Portion shall be paid to the Facility Agent for the
account of BpiFAE, in accordance with clause 2.2(a)(ii) and clause 13.13 (BpiFAE
Premium) of the Facility Agreement, at the following account:

 

[Facility Agent’s account details],

 

and such payments shall be deemed for all purposes as the Loan having been made
to the Borrower.

 

4.We confirm that, as of the date of this Drawing Request and on the
Disbursement Date:

 

(a)each of the representations and warranties set forth in clause 7
(Representations and Warranties) (other than clause 7.10(b) (Obligations rank
pari passu; Liens), clause 7.11 (Withholding, etc.) and clause 7.17
(Construction Contract) of the Facility Agreement remains true and correct by
reference to the facts and circumstances now existing;

 

(b)no Default, Event of Default or Mandatory Prepayment Event, and no event
which (with the expiry of a grace period, the giving of notice or both) will
become a Mandatory Prepayment Event, has occurred and is continuing or is
reasonably likely to occur upon the disbursement of the Loan;

 

(c)the Construction Contract has not been suspended, repudiated, invalidated,
terminated or cancelled (in whole or in part) and is otherwise in full force and
effect;



 



C-3

 

 

(d)at least twenty per cent. (20%) of the Cash Contract Price (inclusive of the
Initial Basic Cash Contract Price, [the Non-Exercise Premium,] all Change Orders
(including Borrower-Paid Change Orders) and the aggregate utilised NYC
Allowance) has been paid by the Borrower to the Builder in accordance with the
terms of the Construction Contract;

 

(e)the Borrower has paid an amount equal to the Borrower Portion to the Builder
for

(i)    Borrower-Paid Change Orders in accordance with the second sentence of
article V(6) of the Construction Contract and (ii) the utilised NYC Allowance in
accordance with article II(3A) and appendix C of the Construction Contract;

 

(f)the Non-Yard Costs have been properly supplied, installed and completed, as
applicable, in accordance with the terms of the Construction Contract;

 

(g)no Lien, other than the Mortgage, is recorded over the Purchased Vessel, and

 

(h)[the drawing request under the USD Facility Agreement has been duly delivered
to the USD Facility Agent and a copy of such drawing request is attached to this
Drawing Request.]1

 

5.Attached to this Drawing Request is the evidence establishing the average rate
of currency hedges entered into by the Borrower for payment in Dollars of the
Non-Yard Costs.

 

6.This Drawing Request is irrevocable (except by operation of clause 2.6
(Delayed Delivery) of the Facility Agreement, which shall not affect any
election [herein][in the initial Drawing Request] of the interest rate
applicable to the Loan).

 

7.This Drawing Request is governed by, and shall be construed in accordance
with, English law.

 

Yours faithfully,       ROYAL CARIBBEAN CRUISES LTD.       By:      Name: Title:
 



 



1 To be deleted if the USD Facility has been cancelled in full pursuant to
clause 2.4 (Voluntary Cancellation), 2.5 (Cancellation due to Lender Illegality)
or 2.7 (Automatic Cancellation) of the USD Facility Agreement.

 



C-4

 

 

 

Schedule D

 

Form of Lender Transfer Certificate

 

To:         Société Générale, as Facility Agent (the “Facility Agent”)

 

Cc:         Royal Caribbean Cruises Ltd., as Borrower (the “Borrower”)

 

From:     [Existing Lender] (the “Existing Lender”) and [New Lender] (the “New
Lender”)

 

Dated:   [●]

 

Royal Caribbean Cruises Ltd. – Facility Agreement for m.v. Harmony of the Seas
(ex Hull No. A34)

 

1.We refer to the facility agreement dated 9 July 2013 (as amended from time to
time, the “Facility Agreement”) and originally made between the Borrower, the
Facility Agent, BNP Paribas as Documentation Bank, BNP Paribas, HSBC France and
Société Générale as Mandated Lead Arrangers and the Lenders that are parties
thereto. Capitalised terms defined in the Facility Agreement have the same
meanings herein.

 

2.This is a Lender Transfer Certificate.

 

3.We refer to clause 13.11 (Loan Transfers, Assignments and Participations) of
the Facility Agreement and agree that:

 

(a)the Existing Lender transfers to the New Lender by novation, and in
accordance with clause 13.11 (Loan Transfers, Assignments and Participations) of
the Facility Agreement, all of the Existing Lender’s rights and obligations
under the Facility Agreement and the other Finance Documents which relate to
that portion of the Existing Lender’s Commitment(s) and participation(s) in the
Loan under the Facility Agreement as specified in the Schedule attached hereto;

 

(b)the proposed Transfer Date is [●]; and

 

(c)the Lending Office and address, fax number and attention details for notices
of the New Lender for the purposes of clause 13.4(a) (Notices) of the Facility
Agreement are set out in the Schedule attached hereto.

 

4.The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in clause 13.11(c) (Limitation on Responsibility of Existing
Lenders) of the Facility Agreement [and confirms that it is eligible to benefit
from the CIRR

 



D-1

 

 

5.stabilisation]2.

 

6.This Lender Transfer Certificate may be executed in any number of counterparts
and this has the same effect as if the signatures on the counterparts were on a
single copy of this Lender Transfer Certificate.

 

7.This Lender Transfer Certificate and any non-contractual obligations arising
out of or in connection with it shall be governed by and construed in accordance
with English law.

 

8.This Lender Transfer Certificate has been entered into on the date stated at
the beginning of this Lender Transfer Certificate.

 



 



 

2 Only if the Fixed Rate applies.

 



D-2

 

 

THE SCHEDULE

 

Rights and obligations to be transferred

 

[insert relevant details regarding the Commitments/Loan]

 

[Lending Office address, fax number and attention details for notices and
account details for payments]

 

[Existing Lender]   [New Lender]       By:     By:   Name:   Name:

 

This Lender Transfer Certificate is accepted by the Facility Agent and the
Transfer Date is confirmed as [●].

 

Société Générale, as Facility Agent

 

By:   Name:    

 



D-3

 

 

Schedule E

 

Form of Lender Assignment Agreement

 

To: Société Générale, as Facility Agent (the “Facility Agent”)

 

Cc: Royal Caribbean Cruises Ltd., as Borrower (the “Borrower”)

 

From:    [Existing Lender] (the “Existing Lender”) and [New Lender] (the “New
Lender”)

 

Dated:   [●]

 

Royal Caribbean Cruises Ltd. – Facility Agreement for m.v. Harmony of the Seas
(ex Hull No. A34)

 

1.We refer to the facility agreement dated 9 July 2013 (as amended from time to
time, the “Facility Agreement”) and originally made between the Borrower, the
Facility Agent, BNP Paribas as Documentation Bank, BNP Paribas, HSBC France and
Société Générale as Mandated Lead Arrangers and the Lenders that are parties
thereto. Capitalised terms defined in the Facility Agreement have the same
meanings herein.

 

2.This is a Lender Assignment Agreement.

 

3.We refer to clause 13.11 (Loan Transfers, Assignments and Participations) of
the Facility Agreement and agree that:

 

(a)the Existing Lender assigns absolutely to the New Lender all the rights of
the Existing Lender under the Facility Agreement and the other Finance Documents
which relate to that portion of the Existing Lender’s Commitment(s) and
participation(s) in the Loan under the Facility Agreement as specified in the
Schedule attached hereto;

 

(b)the Existing Lender is released from all the obligations of the Existing
Lender which correspond to that portion of the Existing Lender’s Commitments and
participations in the Loan under the Facility Agreement specified in the
Schedule attached hereto; and

 

(c)the New Lender becomes a party to the Finance Documents as a Lender under the
Facility Agreement and is bound by obligations equivalent to those from which
the Existing Lender is released under paragraph (b) above.

 

4.The proposed Transfer Date is [●].

 

5.On the Transfer Date, the New Lender becomes a party to the Finance Documents
as a Lender under the Facility Agreement.

 



E-1

 

 

6.The Lending Office and address, fax number and attention details for notices
of the New Lender for the purposes of clause 13.4(a) (Notices) of the Facility
Agreement are set out in the Schedule attached hereto.

 

7.The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in clause 13.11(c) (Limitation on Responsibility of Existing
Lenders) of the Facility Agreement [and confirms that it is eligible to benefit
from the CIRR stabilisation]3.

 

8.This Lender Assignment Agreement acts as notice to the Facility Agent (on
behalf of each Finance Party) and, upon delivery in accordance with clause 13.11
(Loan Transfers, Assignments and Participations) of the Facility Agreement, the
Borrower of the assignment referred to in this Lender Assignment Agreement.

 

9.This Lender Assignment Agreement may be executed in any number of counterparts
and this has the same effect as if the signatures on the counterparts were on a
single copy of this Lender Assignment Agreement.

 

10.This Lender Assignment Agreement and any non-contractual obligations arising
out of or in connection with it shall be governed by and construed in accordance
with English law.

 

11.This Lender Assignment Agreement has been entered into on the date stated at
the beginning of this Lender Assignment Agreement.

 



 

 

3 Only if the Fixed Rate applies.

 



E-2

 

 



THE SCHEDULE

 

Rights to be assigned and obligations to be released and undertaken

 

 

[insert relevant details regarding the Commitments/Loan]

 

[Lending Office address, fax number and attention details for notices and
account details for payments]

 

 

[Existing Lender] [New Lender]     By:   By:  

 



E-3

 

 

Name:   Name:  

 

This Lender Assignment Agreement is accepted by the Facility Agent and the
Transfer Date is confirmed as [●].

 

Signature of this Lender Assignment Agreement by the Facility Agent constitutes
confirmation by the Facility Agent of receipt of notice of the assignment
referred to herein, which notice the Facility Agent receives on behalf of each
Finance Party.

 

Société Générale, as Facility Agent

 

By:   Name:

 



E-4

 

 

Schedule F

The Principles

 

CRUISE DEBT HOLIDAY PRINCIPLES

 

This document sets out the key principles for a temporary suspension of
repayments and testing of financial covenants (the “Debt Holiday”) for BPI
France covered loan agreements (“Loan Agreement”) in connection with the
financing of cruise vessels.

 

1.Preamble

 

The current Corona-pandemic impacts the global tourism industry including all
cruise operators ("Companies" or if related to an individual operator
"Company"). All cruise ship operation will be ceased or is already ceased
globally mainly due to government order directly or indirectly by port or border
closures. The shutdown of cruise operations may have substantial negative impact
on European cruise related jobs as well as on the cruise yards with its vast
supplier and subcontractor network.

 

Since all Companies are effected in the same manner governmental support shall
apply to all Companies in a coordinated process with equal treatment of all
cruise operators. The intention of the Debt Holiday Initiative is to provide an
interim relief to the Companies in its debt service obligations under existing
financings. Apart from supporting the Companies, it is the firm understanding of
the Lenders together with the respective ECAs that Companies taking advantage of
the relief shall use its best endeavors fulfilling their contractual obligations
under their existing shipbuilding contracts with the yard, i.e. do not
unreasonably, unduly, and without consultation delay instalments and scheduled
vessel deliveries and work in good faith with the yards to resolve any
crisis-related construction delays.

 

For the avoidance of doubt, all measures to maintain a sufficient liquidity
position of the Company during the crisis and later recovery phase will be
considered reasonably by ECA in regards to the below Terms and Conditions.

 

A support package which is based on the Terms and Conditions below has been
coordinated with BPI France and shall be applicable to all disbursed and
undisbursed BPI France covered (whether benefiting from CIRR cover or not)
export financings ("Export Financing") for the cruise sector.

 

Individual amendments of loan agreements shall be based on the Terms and
Conditions outlined below.

 

2.Effective Date and Term

 

Debt Holiday may be applied to all amortization / principal payments of
disbursed Export Financings from 01 April 2020 until 31 March 2021 (“Deferred
Payments” and also the “Deferral Period”).

 

Debt Holiday Terms and Conditions shall be effective from Wednesday, 01 April
2020, subject to formal and acceptable amendment to the existing legal
documentation and conditions precedents as customary for this kind of financing
(“Closing Date”) being in place and in full force. Should the legal
documentation and/or the conditions precedents not been met by Wednesday, 01
April 2020, the benefit of such Debt Holiday Terms and Conditions shall be made
retroactively, whereby inter alia any amortization / principal payments which
have been made between 01 April 2020 included and the Closing Date shall be made
available for drawdown / reimbursement pursuant to the “ECA New Tranche” as
defined here below.

 



F-1

 

 

3.Terms and Conditions

 

3.1.Deferred Payments

 

3.1.1.Deferred Payments shall include the sums described in clause 2 as well the
sums described in clause 3.4.2.

 

3.1.2.Any Deferred Payments must be redeemed within 5 years (latest until 31.
March 2025) irrespective of remaining tenor of each individual Export Financing.

 

3.1.3.Repayment schedule of Deferred Payments may be determined individually and
if remaining tenor of Export Financing is less than 5 years, prolongation of
original final maturity of Export Financing is possible.

 

3.1.4.Deferred Payments shall be accounted for as a new loan tranche ("ECA New
Tranche") which shall be made available in several drawdowns and in the form of
a stretch facility structured as an additional tranche to the existing Export
Financing facility and sharing the security package of the existing Export
Financing facility on a pro-rata, pari-passu basis. Each relevant drawdown under
the ECA New Tranche shall be made at the same time*, and for the same amount of
principal payment, as each relevant Deferred Payment during the Deferral Period
under the original Export Financing. Any drawdown fully available to the
Company, once all relevant condition precedents are met, shall be cancelled if
not used by the Company within 5 business days.

 

[* or as soon as possible in the case described in paragraph 2. whereby the
documentation and the CPs for drawdown under the ECA Debt Holiday Tranche may
not be completed and in full force and effect by the first repayment otherwise
due during the Deferral Period]

 

The ECA New Tranche shall be priced on a floating rate basis according to the
underlying Export Financing Loan Agreement and at the same margin as the one
defined in the Export Financing Loan Agreement, with a separate repayment
schedule. For Export Financing with a remaining tenor of more than 5 years, the
Debt Holiday Tranche should be repaid in up to 8 equal half-yearly instalments
beginning on the first regular repayment date after 1 April 2021 (other
arrangements possible) due under the relevant Export Financing if no other
repayment scheduled has been agreed and approved by the ECA. Voluntary
prepayments of the ECA New Tranche are permitted at any time, if during interest
period breakage cost may apply.

 

3.1.5.Additional imputed/calculative funding cost incurred by funding provider
(Lender) due to Deferred Payments shall be borne by the borrower (or Company).
Each funding provider may quote and charge its individual imputed/calculative
funding cost, as may be governed by the underlying Loan Agreement. Commitment
fees shall be due and payable under the ECA New Tranche from the date of
effectiveness of the ECA New Tranche at the rate applicable under the Export
Financing Loan Agreement.

 

3.2.Suspension of Financial Covenant Testing

 

Testing of all agreed Financial Covenants on all existing Export Financings
(disbursed and undisbursed) may be suspended from 01 April 2020 until 31 March
2021 ("Testing Suspension"), Financial Covenants undertakings according to the
Loan Documentation remain in place but non-compliance shall not trigger an Event
of Default as defined under the corresponding Loan Agreement unless the Company
has entered into all-lender restructuring or moratorium, customary bankruptcy or
insolvency proceedings.

 

3.3.Interest

 



F-2

 

 

3.3.1.Notwithstanding any amount otherwise due under the ECA New Tranche,
Interest (floating or fixed), (or commitment fee on undisbursed amounts) and any
scheduled ECA premium payments shall continue to be payable, under the original
Export Financing as and when due.

 

3.3.2.Agreed interest margin and fixed interest rate on amounts outstanding
including Deferred Payments shall not be increased due to Debt Holiday, however
any agreed margin grid terms according to the Loan Agreement shall remain
effective and will apply.

 

3.4.BPI France Insurance Policy

 

3.4.1.BPI France cover remains effective under the original Export Financing and
shall be available and extended also in respect of the ECA New Tranche covering
the all sums due under the ECA Debt Holiday including principal (including sums
resulting from clause 3.4.2) and interest.

 

It shall be a condition precedent to any drawdown under the ECA New Tranche that
BPI France shall issue a new (or revised) “Promesse de Garantie” [followed by a
“Police”] in form and substance acceptable to the relevant lenders, and issued
to the ECA agent for the benefit of the lenders under the relevant Export
Financing.

 

3.4.2.BPI France shall be entitled to charge an additional insurance premium on
the ECA New Tranche). Any additional premium on the ECA New Tranche shall be due
and payable by the Borrower in its entirety at the time of the first drawdown
under the ECA New Tranche, and may be financed by an increase of the ECA New
Tranche as granted by the lenders (in which case, such additional amount to
benefit from the same ECA cover and a premium on premium amount to be calculated
and applied by the ECA agent).

 

3.4.3.It is an express condition of the support by BPI France in reference to
any ECA Debt Holiday support that the Company (or its relevant subsidiaries)
shall undertake to continue to perform its obligations under any and all signed
shipbuilding contracts covered by a BPI Export Financing, including but not
limited to making all scheduled ship building contract instalments (or such
similar arrangement of the same effect), save for any changes which may be
agreed between the shipyard and the Company, in consultation with BPI France.

 

Any failure to do so shall trigger:

·           During the Deferral Period: a freeze and cancellation of any amounts
yet to be drawn under all ECA New Tranches, and the immediate prepayment of all
sums already drawn under the ECA New Tranches granted to the Company.

·           After the Deferral Period: the immediate termination of all ECA New
Tranches and the prepayment of all sums due and payable under the ECA New
Tranches granted to the Company.

 

The Company shall inform promptly BPI France and all Facility Agent of any event
under clause 3.4.3 which may trigger any freeze or prepayment under ECA Debt
Holiday Tranche granted under an Export Financing. Any incurred legal and
administrative cost shall be borne by the borrower (or Company).

 



F-3

 

 

3.5.Conditions / Liquidity measures

 

3.5.1.

Any dividend payment, any share buy-back program or any other distribution or
payment to share capital or shareholders (including repayment of shareholder
loans) and/or any new regular debt (save if raised in consideration of capex
already committed by the Company but not yet financed and / or for the rollover
of balloons under existing financings or the rollover of existing bonds, a list
of which shall be provided as part of the Information Package see 4.2 for the
review and acceptance of BPI and the Lenders), or equity issue (such as bond or
new equity emission) by the Company shall trigger mandatory and immediate
prepayment of any outstanding ECA New Tranche and immediate cessation of Testing
Suspension. For the sake of good order, regular debt raised to meet minor
capex/investment of less than [Eur 3 million or its equivalent] shall not
trigger a mandatory and immediate prepayment of any outstanding ECA New Tranche
and immediate cessation of Testing Suspension, if such capex/investment is
financed in the ordinary course of business or if paid out of existing equity by
the Company.



 

3.5.2.Utilisation of the ECA New Tranche shall be subject to proof of evidence
of sufficient crisis-related liquidity measures by the Company which shall be
documented in the application process based on the Information Package (see
4.2.).

 

3.5.3.Debt issue by the Company due to financing of any scheduled ship building
contract instalments including but not limited to final instalment at delivery
shall not trigger mandatory and immediate prepayment of any outstanding ECA New
Tranches and cessation of Testing Suspension.

 

3.5.4.Crisis and recovery related debt or equity issue by the Company during
Debt Holiday and until 31th December 2021, thereafter upon request and
ECA-consent required, and/or prolongation of existing RCFs shall also not
trigger mandatory and immediate prepayment of any outstanding ECA New Tranche
and cessation of Testing Suspension.

 

3.6.Costs and Fees

 

3.6.1.Any incurred legal and administrative cost (including legal fees incurred
at the CIRR Provider) shall be borne by the borrower (or Company).

 

3.6.2.For the implementation of the ECA New Tranche, Lenders will charge a
reasonable handling fee payable latest at the first drawdown under the ECA New
Tranche.

 

3.6.3.Additional imputed/calculative funding cost incurred by funding provider
(Lender) due to Deferred Payments shall be borne by the borrower (or Company).
For the avoidance of doubt funding provider shall only charge the difference
between interest paid according to Loan Agreement on outstanding ECA New Tranche
(which borrower continues to pay, see 3.3) and actual applied cost on the ECA
New Tranche.

 

4.Procedure Debt Holiday Application

 

4.1.Company Level Approach

 

Each Company may apply for Debt Holiday with BPI France for all its disbursed
and undisbursed Export Financings in one application per Export Financing
facility via the relevant Facility Agent. A list of the relevant Export
Financings shall be provided by each Company to BPI France together with the
application or attached to this document.

 

4.2.Information Package

 

The Company shall provide to the ECA Agent for the benefit of the ECA and the
Lenders a comprehensive information package of the current situation of the
Company and its crisis-related countermeasures, including but not limited to (i)
description of the current situation of the cruise line company, (ii) overview
of core financial figures, (iii) preliminary liquidity estimation and cash-flow
projections of the cruise line (including shut down period and recovery phase,
and for such period covering at least the Deferral Period and the following 12
months). For details and as guideline please note the attachment 1 “Debt Holiday
Test Scheme – Section A-E”.

 



F-4

 

 

4.3.Reporting Requirements

 

4.3.1.During Debt Holiday the Company shall report regularly on parameters
defined in the Debt Holiday Test Scheme – Section F (see attachment 1) including
on a monthly basis during the Deferral Period, the cash-flow projections for the
remaining Deferral Period and the following 12 months. After the 12 months Debt
Holiday initial period, such reporting shall be limited to a [quarterly] report
covering the cash-flow projections for the following 24 trailing months
following the quarterly report (in addition to the regular reporting duties of
the Company under the relevant Export Financings).

 

4.3.2.Although testing of Financial Covenants is suspended during Debt Holiday
reporting on Financial Covenants shall be reported according to Loan Agreement.

 

4.4.Other Requirements

 

4.4.1.Each Company shall apply one Debt Holiday for each of its disbursed Export
Financings with BPI France (no cherry picking) in several applications (one per
Export Financing) via the relevant Facility Agent.

 

4.4.2.Company shall provide to Facility Agent agreed repayment schedule of the
ECA New Tranches for all other affected Export Financings with BPI France.

 

4.5.Lenders’ Consent

 

Each Facility Agent in coordination with ECA shall coordinate Lenders' consent
immediately after Company launched Debt Holiday application for each Export
Financing.

 

4.6.Implementation Timing and BPI France Commission des Garanties and Lenders
Credit Committee Subjects

 

For the avoidance of doubt, no Debt Holiday under an Export Financing may be
expressed or implied as being granted until the overall following process shall
be completed:

-First : the signing by the Company on the enclosed Debt Holiday terms and
conditions for each of their Export Financing that will benefit from the BPI
Debt Holiday;

-Second: a formal application, together with the supporting information, is sent
by the Company to the Facility Agent, which shall inform BPI France and the
Lenders accordingly

-Third: each relevant Lender shall seek internal credit approval, and in
parallel BPI France shall seek the approval from its Commission des Garanties
and issue a Promesse de Garantie;

-Fourth: drafting and execution of the legal documentation, together with the
formal issuance of the Police de Garantie under the ECA Debt Holiday Tranche;

-Fifth: once the legal documentation of the Debt Holiday is signed and the CPs
are met for drawdown, then relevant drawdown under the ECA New Tranche may
process.

 



F-5

 

 

Schedule G

Information Package

 



G-1

 

 



 

SCHEDULE H

Silversea Liens and Indebtedness

 

SECTION 1: Existing Indebtedness of Silversea

 

(a)        The obligations of the Borrower or its Subsidiaries in connection
with those certain Bareboat Charterparties with respect to (i) the vessel SILVER
EXPLORER dated July 22, 2011 between Silversea Cruises Ltd. and Hammonia
Adventure and Cruise Shipping Company Ltd. and (ii) the vessel SILVER WHISPER
dated March 15, 2012 between Whisper S.p.A. and various lessors, and the
replacement, extension, renewal or amendment of each of the foregoing without
increase in the amount or change in any direct or contingent obligor of such
obligations, (the “Existing Silversea Leases”);

 

(b)       Indebtedness arising pursuant to that certain Bareboat Charterparty
dated May 17, 2018 by and between Hai Xing 1702 Limited and Silversea New Build
Eight Ltd., as such agreement may be amended from time to time; and

 

(c)        Indebtedness secured by Liens of the type described in Section 2 of
this Schedule J.

 

SECTION 2: Existing Liens of Silversea

 

(a)        Liens securing the $620,000,000 in principal amount of 7.25% senior
secured notes due 2025 issued by Silversea Cruise Finance Ltd. pursuant that
certain Indenture dated as of January 30, 2017;

 

(b)        Liens on the vessels SILVER WHISPER and SILVER EXPLORER existing as
of the Deferred Tranche Effective Date and securing the Existing Silversea
Leases (and any Lien on such vessels securing any refinancing of the Existing
Silversea Leases, so long as such Vessel was subject to a Lien securing the
Indebtedness being refinanced immediately prior to such refinancing);

 

(c)        Liens on the Vessel with Hull 6280 built or to being built at
Fincantieri S.p.A. and arising pursuant to that certain Bareboat Charterparty
dated May 17, 2018 by and between Hai Xing 1702 Limited and Silversea New Build
Eight Ltd., as such agreement may be amended from time to time (and any Lien on
such Vessel securing any refinancing of such bareboat charterparty); and

 

(d)        Liens securing Indebtedness of the type described in Section 1 of
this Schedule J.

 

 



H-1

 

 

SIGNATURE PAGE (1 OF 2)

 

FACILITY AGREEMENT

(Harmony of the Seas (ex Hull No. A34))

 

This Agreement has been signed on the date set forth at the beginning of this
Agreement.

 

The Borrower

 

ROYAL CARIBBEAN CRUISES LTD.

 

By:     Name:       Title:    

 

The Facility Agent

 

SOCIÉTÉ GÉNÉRALE

 

By:     Name:       Title:    

 



 

 

 

SIGNATURE PAGE (2 OF 2)

 

FACILITY AGREEMENT

(Harmony of the Seas

(ex Hull No. A34))

 

 

The Mandated Lead Arrangers

 

BNP PARIBAS

 

By:     Name:       Title:    

 

HSBC FRANCE

 

By:     Name:       Title:    

 

SOCIÉTÉ GÉNÉRALE

 

By:     Name:       Title:    

 

The Original Lenders

 

BNP PARIBAS

 

By:     Name:       Title:    

 

HSBC FRANCE

 

By:     Name:       Title:    

 

SOCIÉTÉ GÉNÉRALE

 

By:     Name:       Title:    

 



 

 

 

Schedule 4

Form of Deferred Tranche Effective Date certificate (Harmony of the Seas – ex
hull no. A34)

 

Dear Sirs,

 

Hull No. A34 – Fourth Amendment and Restatement Agreement dated [l] 2020 (the
Fourth Amendment and Restatement Agreement)

 

We, Société Générale, refer to the Fourth Amendment and Restatement Agreement
and confirm that all conditions precedent referred to in clause 4 of the Fourth
Amendment and Restatement Agreement have been satisfied and, accordingly, the
“Deferred Tranche Effective Date” for the purposes of the Fourth Amendment and
Restatement Agreement is [●] 2020

 

Facility Agent

 

Signed by ………………………………………………………………..

 

For and on behalf of SOCIÉTÉ GÉNÉRALE

 



 

 

 

 

EXECUTION PAGE – FOURTH AMENDMENT AND RESTATEMENT AGREEMENT
(HULL A34) - EUR

 

Borrower

 

SIGNED by LUCY SHTENKO )

for and on behalf of ) /s/ LUCY SHTENKO

ROYAL CARIBBEAN CRUISES LTD. ) Attorney-in-Fact

 

Facility Agent

 

SIGNED by Agnes Deschenes Voirin )

for and on behalf of ) /s/ AGNES DESCHENES VOIRIN

SOCIÉTÉ GÉNÉRALE ) Authorised Signatory

 

The Mandated Lead Arrangers

 

SIGNED by Thierry Anezo )

for and on behalf of ) /s/ THIERRY ANEZO

BNP PARIBAS ) Authorised Signatory

 

SIGNED by )

for and on behalf of ) /s/ GUY WOELFEL

HSBC FRANCE ) Guy Woelfel   ) Authorised Signatory   )     ) /s/ JULIE BELLAIS  
) Julie Bellais   ) Authorised Signatory

 

SIGNED by Agnes Deschenes Voirin )

for and on behalf of ) /s/ AGNES DESCHENES VOIRIN

SOCIÉTÉ GÉNÉRALE ) Authorised Signatory

 

The Lenders

 

SIGNED by Thierry Anezo )

for and on behalf of ) /s/ THIERRY ANEZO

BNP PARIBAS ) Authorised Signatory

 

 

SIGNED by )

for and on behalf of ) /s/ GUY WOELFEL

HSBC FRANCE ) Guy Woelfel   ) Authorised Signatory   )  



 



 

 

 

  ) /s/JULIE BELLAIS   ) Julie Bellais   ) Authorised Signatory

 

SIGNED by Agnes Deschenes Voirin )   for and on behalf of ) /s/ AGNES DESCHENES
VOIRIN SOCIÉTÉ GÉNÉRALE ) Authorised Signatory

 

 

SIGNED by )

for and on behalf of ) /s/ FREDERIC MARECHAUX

NATIXIS ) Frederic Marechaux   ) Authorised Signatory   )     ) /s/ THIBAULT
LANTOINE   ) Thibault Lantoine   ) Authorised Signatory



 



 

 





 

 